Case 1:19-cv-05434-VM-RWL Document 351 Filed 12
USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
HDOC#H fa /
DATE FILED: / 7%

  

STATE OF NEw York
OFFICE OF THE ATTORNEY GENERAL

 

 

Letitia JAMES : DIVISION OF ECONOMIC JUSTICE
ArrorNey GENERAL ; Antirrust Bureau
December 17, 2019

By ECF Filing & Hand Delivery

Hon, Victor Marrero
United States District Judge
500 Pearl Street

New York, NY 10007-1312

Re: State of New York, et al. v. Deutsche Telekom, et al, 1:19-cv-05434-VM(RWL)
Plaintiff States’ Letter Motion to Admit Defendants’ DT’s Workshop Documents

Dear Judge Marrero,

Defendants are attempting to exclude certain documents produced by Deutsche Telekom (“DT”)
and/or T-Mobile (the “Workshop Documents”), on the basis that the documents purportedly
contain McKinsey consultant statements that cannot be attributed to them. Exh. A (PX 339).!

On day two of the trial, the Court preliminarily sustained an objection from the bench concerning .
one of the Workshop Documents during the testimony of Mr. Langheim. Exh. B (trial transcript)
at 310;2-313:16; 315:3-316:3; Exh. C (PX 329).’ At the time, the Court ruled against
admissibility on the basis that ‘ ‘there’s no indication that the client controlled the development of
the content.” Exh. B at 315:18-19,

Plaintiff States respectfully submit that the trial testimony of T-Mobile executive Peter Ewens
would have laid the necessary foundation for these documents. Because Defendants have chosen
to drop Mr. Ewens as a trial witness, Plaintiff States write instead to provide the Court with the
attached documents and testimony in order to lay that foundation. The documentary record
surrounding the drafting of these materials, together with deposition testimony from two of
Defendants’ executives, Mr. Ewens of T-Mobile and Hannes Wittig of DT, demonstrates that
these documents were prepared by and completely controlled by DT, and that the contents were
fully embraced by and adopted by DT,, to the point that a slide from them was adapted for use in
several draft iterations of a September 2018 board presentation.

 

In accordance with the Court’s Trial Practices VIII. regarding exhibits, Plaintiff States submit only the pages of
Exhibits A C, E, and H that are relevant at trial and for this motion. Plaintiff States attest that they are familiar with
the full contents of each of these documents, that they possess and will maintain a copy of each entire document
until the Court’s final disposition, and that the excerpts of these exhibits a are authentic copies of the relevant portions
of the documents.

? Exhibit C contains privilege redactions. Initially, DT and TMUS redacted each of these documents for privilege;
after being challenged, they withdrew their privilege assertions, but did not unredact every iteration of these
documents in their productions.

 
Case 1:19-cv-05434-VM-RWL Document 351. Filed 12/23/19 Page 2 of 112

Letitia JAMES . ‘ DIVISION OF ECONOMIC JUSTICE
Arrorney GENERAL Antrirrust Bureau

This evidentiary record is sufficient to lay a foundation and establish that these documents are
exempted from the definition of hearsay under Rule 801.

Background

The Workshop Documents were created in connection with two workshops held in Germany in
December 2015. (See Ewens Deposition transcript, attached as Exhibit D hereto, at 47:7-16).
Documents show that those workshops were scheduled by Mr. Langheim. Exh. E (PX 802), p. 3.
and that Mr. Langheim hired the consulting firm McKinsey to facilitate the discussions. Exh. F
(PX 796). The Workshop Documents prominently display DT’s logo, and do not display
McKinsey’s logo. The Workshop Documents list Mr. Langheim and Mr. Ewens as participants
(although Mr. Langheim disputes how much of the workshops he actually attended), and Mr.
Ewens emailed John Legeré on December 3, the day of the first workshop, to report that one of
Langheim’s ideas “is that if we can’t get 4-3 consolidation the industry is headed for
commoditization and DT should limit their exposure in the US.” Exh. F (PX 796)

The fact that the Workshop Documents were created by DT with input from T-Mobile is
apparent from evidence and testimony found elsewhere in the record, In a November 14 email
before the first workshop, DT employee Steffen Stern describes at length DT’s substantive
preparations for and content of the meetings, before noting that McKinsey was merely
“supporting on the topic.” Exh. E (PX 802), p. 2. Mr. Stern then follows up in the same email
chain with a November 29, 2015 email sent solely between DT and TMUS employees
anticipating a conference call, to attach “a current working draft”, “{i]n case we decide to jump
into the workshop document for next week.” Jd, p.1. In addition, a December 7, 2015 email! sent
between the dates of the two workshops between only Mr. Stern and Mr. Ewens shows Mr. Stern
proposing, as next steps, that “we start to create a few slides” and “we align with you starting ca.
mid of this week to jointly bring the document to a good shape for next week’s workshop.” Exh.
G (PX 800), p. 2. The bottom line is that while McKinsey appeared to have some facilitating
role for the meetings themselves, it is apparent that DT and TMO employees created, managed,
and controlled the content of the Workshop Documents.

At his deposition in this matter, Mr. Ewens gave conflicting testimony, first stating that “to my -

_ recollection, those materials were prepared by McKinsey for DT,” (See Ewens Deposition
transcript, Exh. D, at 44:11-16) but then confirming that “ft]his was created by Deutsche
Telekom,” (Id. at 48:13-18), and referring to the Workshop Documents as being prepared by DT
or as being DT documents another nine times.* Mr. Ewens further testified that Mr. Stern asked
him to participate and assist in preparations for the workshop, including telephone interviews in
advance of the workshop, (Id. at 46:2-47:16), and that T-Mobile “provide[d] information
[reflected in the Workshop Documents] that was responsive to DT's questions that they had in
advance of the first workshop.” (Id. at 82:21-83:7), Mr. Ewens also attributed directly to DT the
ideas and theories conveyed in these materials, e.g. “what it meant to me was a DT idea that we
shouldn’t follow Sprint into price wars.” Id. at 97:13-20.

 

3 See Ex. D at: (1) 58:15-23; (2) 59:1-10; (3) 59:24-60:1; (4) 61: 23-62:2; 5) 64:14-18; (6) 89:10-12; (7) 89:18-21;
(8) 95:22 ; and (9) 99:12-13.

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 3 of 112

LETITIA JAMES . , DIVISION OF ECONOMIC JUSTICE
ATTORNEY GENERAL Anritrusr Bureau

Finally, it is clear from other materials that DT considered the material to be DT work product.
Several draft iterations of DT board presentation documents from September 2018 contain
portions of the Workshop Materials, including an updated and substantially identical version of a
slide from one of the Workshop Documents. Compare Exh. A, PX 339 p. 16 (“Today, the US
Telco Market is More Attractive than European Portfolio Markets”) with Exh. H, PX 386, p.25
(“The US Telco Market Remains More Attractive than European Portfolio Markets), When
shown these slides in the 2015 and 2018 documents, Mr. Wittig testified that “it seems some of
these pages were apparently, let’s say, used as frameworks in future — to structure future
discussion.” See Exh. I, Wittig Deposition transcript at 135:18-133:25).

Argument

A statement of a party opponent is by definition “not hearsay,” so long as any one of five .
enumerated conditions is met. Fed. R. Evid. 801(d)(2)(A)-(E). For such documents, there is no
need to invoke or satisfy Rule 803’s hearsay exceptions because the document is not hearsay.
Here, Plaintiff States satisfy two separate conditions establishing that the Workshop Documents
are non-hearsay party opponent statements.

First, these documents were “made by the party in an individual or representative capacity”
under Rule 801(d)(2)(A). As noted above, the evidence from the discovery phase of this case
showed that the exhibit is a “DT document”, made with input from DT and/or T-Mobile
personnel, that DT led the workshops at which they were presented, that they were edited and
sent by a DT executive to Mr. Ewens.

“Rule 901 provides that the requirement of authentication or identification as a condition
precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter
in question is what its proponent.claims. Rule 901 does not erect a particularly high hurdle, and
that hurdle may be cleared by circumstantial evidence.” United States v. Tin Yat Chin, 371 F.3d —
31, 37 (2d Cir. 2004) (internal citations and quotation marks omitted), “[AJll doubts ata bench -
trial should be resolved in favor of admissibility.” Commerce Funding Corp. v. Comprehensive
Habilitation Servs., No. 01 Civ. 3796 (PEL), 2004 WL 1970144, *5 (S.D.N.Y. Sept. 32, 2004)
(citation and internal quotation omitted). Moreover, “the proponent of the evidence is not
required to rule out all possibilities inconsistent with authenticity, or to prove beyond any doubt
that the evidence is what it purports to be.” United States v. Dhinsa, 243 F.3d 635, 658 (2d Cir.
2001) (citations and quotes omitted). Where there has been a prima facie showing, the
opponent’s evidence to the contrary goes to credibility, not admissibility. Mendez v. Int'l Food
House Inc., No, 13 Civ. 2651 (JPO), 2014 WL 4276418, *1 (S.D.N.Y. Aug. 28, 2014).

Second, the relevant statements in the document are ones “the party manifested that it adopted or
believed to be true” under Rule 801(d)(2)(B). Schering Corp. v. Pfizer Inc., 189 F.3d 218, 238-
39 (2d Cir. 1999) (noting that the Advisory Committee “recommends ‘generous treatment of this
avenue to admissibility’” and holding that a survey designed and commissioned by a company
qualified under 801(d)(2)(B)). As shown by the documents and Mr. Wittig’s testimony, at least
some of the Workshop Documents were used as frameworks for future discussion within DT,
including in the fall of 2018, after the merger was announced.

3

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 4 of 112

LETITIA JAMES DIVISION OF ECONOMIC JUSTICE
ATTORNEY GENERAL Antitrust Bureau.

For these reasons, the Workshop Documents, including the last version of the slide deck (PX .
339) and related materials (PX 329, 800, 802), are not objectionable hearsay, and Plaintiff States
have established a foundation for their admittance. Defendants are free to present their contrary

arguments, if they choose, but only as to the weight or credibility of the evidence. There is no
basis to preclude them altogether.

Respectfully submitted,
Amber Wessels-Yen --
Assistant Attorney General

 

The Clerk of Court is directed to enter into the public record

of this,action the letter above submitted to the Court by
Dhiten ffes

Kho oxvent —
[2.072 LZ

DATE (Ce TOR MARRERO, US.D.I.
a

 

 

 

 
 

 

As per workshop
discussions

N
a
a
—
S|
LO.
®
o
©
oO
Oo
a
——
oO
LN
~~
N
a
To
2
re
a
LO
o
~
Cc
®
=
5
oO
oO
QA
=
o
=
7
st
o
st
LO
9°
>
2
Oo
am
a
D
©
O

LIFE IS FOR SHARING.

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER — DT-LIT-00018077
Case: 1:19-cv-05435-VM oo, P_Ex_339 Page 1 .

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 6 of 112

DEFINING A WINNING POSITION FOR THE
US BUSINESS MODEL Be

=e Context a,

 

Objective

DT has 2 large portfolio elements besides Germany Create a deeper understanding of differences in US vs.
-andUK:TMUS and DTEU DTEU portfolio market environment, structure and
= TMUS delivered strong performance over past2 attractiveness

years’ and drives DT’s growth | |
» EU portfolio.has been struggling* and recovery to
stable business is uncertain

Identify major trends for the US that can disrupt current
telco business models

In consequence, TMUS gained more importance within Develop potential market “end-game” archetypes for
DT (revenues and EBITDA) while the EU portfolio has the US

lost in relevance
Outline options for TMUS to address key challenges in

However, stability of TMUS business model in long-run respective “end-game” archetypes (i.e., defining a
unsure given its sub-scale position, competitive = winning position)
environment, and potential market changes

1 +20% revenue from Q2/13 te Q2/15, +34% total customers fram Q2/13 to Q2/15
2 8% revenue from Q2/13 te Q2/15
Source: DTAG -

a a oH LIFE 1S FOR SHARING. , . . - Strictly Confidential- 2

CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER DT-LIT-00018078
Case: 1:19-cv-05435-VM P_Ex 339 . _ Page 2
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 7 of 112

WORKSHOP PARTICIPANTS AT AGLANCE

McKinsey

Source: Team analysis

 

Thorsten Langheim

Head of Strategy &
M&A DIAG

Matthias Budde

SVP Group Strategy &
Transformation DIAG

 

Peter Bisson
Director

(WS Land
1§ half of WS 11)

LIFE [S FOR SHARING.

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-VM

P_Ex 339

By DTAG

Peter Ewens Roland Doll
EVP Corporate Strategy VP European Affairs
T-Mobile US DTAG

(WS | only }

 

Steffen Stern
VP Portfolio Strategy .

Dr. Volker Stapper

VP Competition Law
DIAG -

(WS II oniy)

 

Ewan Duncan
Director

 

- StrictlyConfidential- 5

DT-LIT-00018081
. Page 5
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 8 of 112

EXTENSIVE EXPERT INTERVIEWS CONDUCTED
TO UNDERSTAND MARKET DYNAMICS

Endre Holen

    

Satya Rao .
Adjacencies and future business models

               

le A Macro trend perspective on US market

a A

et? Be

  

Brendan Gaffey
Macro trend perspective on US market

Joy Chen
Adjacencies and future business models’

Stagg Newman
Regulatory expert (farmer CTO of FCC)

Ewan Duncan
Macro trend perspective on US market

 

Martin Wrulich
Spectrum scarcity, fixed to mobile trend

Tomas Calleja Mediano

‘Macro trend perspective
on EU

 
 

Europe

 

Source! Team analysis

=| H & _LIFEIS FOR SHARING. | ' -Strictly Confidential 6.

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER . DT-LIT-00018082
Case: 1:19-cv-05435-VM . P_Ex_339 . Page 6
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 9 of 112

TODAY, THE US TELCO MARKET IS MORE ATTRACTIVE
THAN EUROPEAN PORTFOLIO MARKETS

G1) More favorable

macroeconomic
environment

 

Larger market with more
attractive growth
prospects

 

(3) Market with limited
competition and
different structure

SG,

Ss (4) More friendly regulatory

ey % environment fostering
as investments?

(5) Customers. show highér
spend for telco services

1 Fixedl and mobile service revenues
policies on investment friendliness yet to be seen
Source: Team Analysis, Analysis Mason, GMR, OECD

US

= ~42TEUR GDP/capita 2015, growing 3% pa.

— 2072-20
= 323mn population 2015, growing 1% p.a. 2012-20
x 82% urban population 2015

= ~397bn USD telco service revenues! in 2015 that
are stagnating fi.e., ~zere growth till 2020)

= ~197bn USD video revenues? in 2015, with 3.19
- growth p.a. till 2012-2020

= 3.3% telco and video spend as percentage of
GDP? 2015, declining -3% p.a. 2012-20
« Limited fixed broadband overbuild

» No nationwide fixed broadband players
« Smal role of MVNQs

‘= Regulater with infrastructure focus

‘* = Reliable and investment friendly spectrum awards

« Stable political environment

« 36 EUR mobile market ARPUS O02 2015
« 71 EUR fixed market ARPU® G2 2015

2 Vicleo (excl, HR, SK, MK, ME, AL for DTEU) includes PayTY, physical home video, OTT and TV advertising
5 Compared to currently “17 k USD net adjusted disposable household income for selected DTEU portfolio countries {average for HU, CZ, Sk} vs, “41k USD in US households

LIFE IS FOR SHARING. __

CONFIDENTIAL ~- PURSUANT TO PROTECTIVE ORDER

Case: 1:19-cv-05435-VM

P Ex 339

DTEU Portfolio (excl. Germany and UK)

“47 TEUR GDP/capita 2015, growing 3% pa.
2012-20

127mn population 2015, growing 0% p.a. 2012-20
67% urban population 2015

~37bn EUR telco service revenues! 2015, declining
3% p.a. 201 2-20

~9,3bn USD video revenues? in 2015, with 3.0%
growth p.a. till 2012-2020

’ 2.1% telco and video spend as percentage of GDP®

2015, declining -5% p.a. 2012-20

Fixed broadband overbuild more common
Typically strong nationwide incumbents

Significant MVNO market shares in Western Europe

Requlator with competition and consumer
welfare focus

Unreliable and CAPEX harming spectrum awards

Political uncertainty in certain CEE markets

13 EUR weighted mobile market ARPU? Q2 2015
31 EUR weighted fixed market ARPU® Q2 2015

9 Revenues (video, wireline, mobile//GDP 4 Impact of Net Neutrality

Details in appendix
- Strictly Confidential- 17

DT-LiT-00018092
Page 16
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 10 of 112

(4) NEW MOBILE ENTRANTS WILL NOT BECOME
~ RELEVANT PLAYERS.

 

Trend factuals - excerpt “So What” for TMUS

MVNQs currently with 9% market

MVNO subscriber market share Trend can be disregarded to define a wining position

 

0%, 2014 share! in the US telco market for TMUS
oe (vs. 15%+ in selected Western Continuation of stat 5 disrupt
om . European countries » Continuation of status quo bears no isrup ion
TRACE FOr E Lycamobile ultrao : P oe potential for TMUS
US MVNO agreements pen _ = Emergence of MVNO entrants unlikely - however, if
a] 17 commercial terms ~ all 4 mobile players they would emerge it bears a disruption potential for

. will continue to engage in commercially [MUS
rationale contracts

nn

 

 

 

 

 

 

 

 

 

2 2 { ~ 9 0
: : . : &
USA NL Austria CZ Hungary Poland Greece Croatia Romania High
Republic ‘ 9
Aegulation wont support access Felco is a nationwide scate game, | g
seeker business models as the FCC Without regulatory and teico support it ES
values infrastructure investments over ‘s aimost impossible that new mabile s E
competition. entrants will be able to disrupt 2 3
- Expert interview the industry. a G)
High degree of speculation in press regarding cable ~ Expert interview .
MVNOs — but thay will generally not be a force
- Expert interview , Low .
T @ European regulation fikely to continue favorable regulation for access seeker Low Likelihood High
we" business modefs
} GoogleFi just starting
Source: Team Analysis, Expert interviews, OVUM
Sie @ mM LIFE IS FOR SHARING. - Strictly Confidential- 25
CONFIDENTIAL ~ PURSUANT TO PROTECTIVE ORDER . . DT-LIT-000181 00

Case: 1:19-cv-05435-VM _ > P_Ex_339, Page 24
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 11 of 112

—@ US ARPUS WILL REMAIN ON MUCH HIGHER
LEVEL THAN IN EU PORTFOLIO COUNTRIES

 

 

 

Trend factuals - excerpt « Underlying driver formuch higher | “So What” for TMUS
. . . . _  USARPUs is operator friendly
US Mobile service ARPUs, “ US regulation that is expected Trend can be disregarded to define a wining position
USB/month to continue and lack of price forTMUS
sensitivity among consumers? = Continuation of status quo bears ne disruption
» MVNO deals and MNO pricing - potential for TMUS ~ US continues to be relatively
will remain rationale _ more attractive than DTEU portfolio markets

« Despite slight decline in ARPU
‘ ~ ARPUs will remain at much
higher level than in DTEU .

 

 

 

 

 

 

 

 

 

12 13 #14 «+15 #16 #17 «618 «649 2020 — — portiolic countries
, A
; . . | 5 High
DTEU portfolio mobile service ARPUs?, .
EUR/month
3
ES
a
2 ob
BS
= _
i
. 2 . . Q
2011 12 13 14 1S 16 17 18 19 2020 @)
Fi bile A cf bite h 7EU cow
. uture mobile ARPUs expecta to stabilize. at fower levels in D Saye : .
tT portfolio countrias fow Likelihood | High
| Expert opinion that US consumers care more about bundles and features vs, low price offers 2 Weighted average based on the service reventies per country:
Source: Team Analysis
aga & 8 LIFE IS FOR SHARING. . : mo - Strictly Confidential - 33
CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER DT-LIT-000181 08

Case: 1:19-cv-05435-VM ve P_Ex_339 Page 32
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 12 of 112

¢f}) MOBILE/MOBILE AND FMC CONSOLIDATION COULD
CHANGE TELCO MARKET STRUCTURE

Trend factuals - excerpt oo oe | “So What” for TMUS

 

 

Mobile ==» TMUS + Sprint merger regarded as natural strategic move by all experts - Trend is a relevant wild card -

» However, regulator unlikely to allow emergence of 3-player mobile market with clear disruption potential for TMUS

= Sprint merger as natural strategic step to obtain
nationwide scale ~ however, regulatory approval on
short-term regarded.as unlikely

» Antitrust policy changing slowly as no direct political influence possibie, any
changes only likely in mid/long-term via changes in key personnel

-= Lobbying / mecia campaigns could help to influence decision
= Further FMC consolidation might reduce

addressable market share for TMUS as mobile only
player (if AT&T launches FMC offer and Verizon
attempts to merge with Comcast)

s Consolidation also unlikely under new Demiccratic administration and only slight
improvements vs. today expected under Republican government

». Dish’s massive spectrum could lead to mid-term spectrum deal ,

Fixed « Cable players under limited consolidation pressure, since they are > winning ,

broadband market share from traditional telcos

x
3

« No FMC consolidation focus due to limited geographic footprint of individual
cable players (no country wide FMC possible) and given prohibition of previous
cable mergers

t

©

" Many experts eventually expect a Verizon Comcast merger

lon impac

for TMUS

« However, “ego issue” of several large market players hinders consolidation (e.g.
VZ, Comcast do not want to give up control,.Cox Comm. “nat forsale")

Disrupt

Video/ - » Further consolidation of video services seen as likely (e.g. content player + telco),
content long term success of Integrated business models needs to be proven -f low

 

« Telcos will not end up as content owners and aggregation role difficult duet to : low Likelihcod =~ High .
"very fragmented content distribution rights

 

 

 

Source: Team analysis, reports, expert interviews

afm & @ —_LIFEIS FOR SHARING. . | Strictly Confidential 34

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER | DT-LIT-00018109
Case: 1:19-cv-05435-VM P_Ex.339 Page 33
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 13 of 112

_ (11) FURTHER LONG-TAIL CONSOLIDATION TO BE
EXPECTED IN THE FIXED NET MARKET

Trend factuals - excerpt | | | ~ | “So What” for TMUS

 

Manifold recent consolidation (attempts) Continued long-tail. consolidation Trend can be disregarded to define a wining position
among large cablecos' to be expected for TMUS

« Continuation of status quo outside of Mobile market
COMCAST Merger between Comcast x Currently still over 400 cable © bears no disruption potential for TMUS
7 ~(Fijand - providers in the US {i.e., highly
© Nerrer TWO (#2) prohibited fragmented market}

« Many cable providers are
' nationwide subscale: 93% of

 

 

 

 

 

 

 

Charter Charter Comm, (#3) the cable providers operate in
| dought TWC (#2) and one state only and only 20 - i
Wher Bright House (#6) providers cover more than righ
>Imn people
bright house 3
ES
a
Be
oe Altice bought CableVision BS
_maltice ; ©
mn (#5) and Suddenlink (#9) 2 (11)
Sudden fink . Everything below Comcast is
oes in consolidation mode Low
‘SCABLEVISION | — - D. Goei, (CEO, Altice) Low Likelihood High
j Ranking based on population covered in 2014
Source: Team Analysis, broadbandmap.com |
a HE ED LIFE IS FOR SHARING. i - Strictly Confidential- 35
CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER . . : ; DT-LIT-00018110

Case: 1: 19-cv-05435-VM P_Ex_339 7 Page 34
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19. Page 14 of 112

(12) REGULATORY ENVIRONMENT REMAINS STABLE

IN US AND EUROPE

Trend expectations ~ excerpt

US DTEU

 

Whole- « till no mobile wholesale obligation, « MVNO obligations will likely
sale thus ne new disruptive market entries remain
{MYNQs) « Fixed access regulation might
= No fixed wholesale regulation become mote lax but significant
. expected, thus no new market entries improvements yet to be seen

by access seekers (e.g., ULL)

Consoli- = « 4-23 merger not expected in the short x 4player mobile markets will
dation term ; remain key objective of EU
« Major cable consolidation rather competition policy
: unlikely given TWC-Comcast prohibition » No change regarding approach
« . Gross-sector consolidation will likely towards FMC consolidation

get approval

See trend 70 for further details

Services « Services regulation will remain rather ‘«  Gurrent high level of regulatory

regulation, lax, but potential increases in regulatory intervention on teicos,
tendencies ¢.g..in consumer protection, application to OTTs seen as likely
net neutrality in the future
Political « Overall environment is stable, slight = Overall environment mixed’;
" environ- improvements possible with new ‘ Regulation expected to remain
ment Republican administration more intrusive than US

Source; Team Analysis: 1} currently difficult to assess how far investment environment can be impraved.

moo og & - LIFEIS FOR SHARING.

CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-VM P_Ex 339

 

 

“So What” for TMUS

Stable trend, thus ne disruption expected for TMUS -
can be disregarded for archetype building

= Continuation of status que bears no disruption
potential for MUS

« Monitoring of situation and active lobbying for
mebile-mobile consolidation

x
2

t

ion impac

isrupt
for TMUS

D

@

Low Likelihood High

fow

 

 

 

- Strictly Confidential- 36

DT-LIT-00018111
Page 35
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 15 of 112

WRAP UP - US CONTINUES TO BE AN ATTRACTIVE
MARKET DESPITE POTENTIAL WILD CARD TRENDS

 

US continues to have more favorable macroeconomic environment
vs. DIEU portfolio countries

US continues to be the larger market with relatively more attractive —
growth vs. DIEU portfolio countries |

US continues to have less competitive market structure (e.g., no
access seeker business model) vs. DIEU portfolio countries

US continues to have more operator friendly regulatory environment
(i.e., to foster infrastructure invests!) vs. DTEU portfolio countries

 

US customers will continue to have > higher spend for telco services
(e.g., US mobile ARPUs will remain ~ 22 EUR higher than in DTEU
portfolio countries)

1 Impact of Net Neutrality policies on investment friendliness yet to be seen, EU might slightly improve.
Source: DTAG, Team Analysis

 

a|e a: wf LIFE IS FOR SHARING. - Strictly C

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-VM P_Ex_ 339

CR CCC

[|

onfidential- 37

DT-LIT-00018112
Page 36
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 16 of 112

CONTENTS —

Workshop |

Workshop II

 

« Future competitive dynamics

-» So what for TMUS to define awinning position

‘ Wrap up and next steps.

a BBG LIFE IS FOR SHARING.

CONFIDENTIAL ~ PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-/7M : , P_Ex_339

 

- Strictly Confidential- 39

DT-LIT-00018113
Page 37
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 17 of 112

US MARKET IS AND WILL CONTINUE TO BE MORE
ATTRACTIVE THAN DTEU PORTFOLIO MARKETS

Ols<

 
 

x.
US market Competition Is No major shifts
structure is and and will remain - in regulatory.
will be different lower than in EU policy expected
vs. EU!
= No nationwide | - ® Less consumer # US regulation
fixed net players choice for fixed more investment
BB/TV friendly? - EU
. _ might slightly
improve —

2 But, there won’t

' be a full “reversion
to the mean”.

# In US, large
domestic players
key beneficiaries

“1 EU refers to DTEU portfolio countries 2 Impact of Net Neutrality poticies on investment friendliness yet to be seen

Source: OTAG, Team Analysis

a [: a LIFE IS FOR SHARING.

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-VM ° P_Ex_339

 

a(S) :
US ARPUs will Even disruptive
remain market trends will
significantly not change

higher than in EU: the picture

® Though no
increase expectec

B ., and also CAPEX
levels significantly
higher .

Details in appendix

- Strictly Confidential- 40

_ DT-LIT-00018114
Page 38
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 18 of 112

CONTENTS

Workshop |
Workshop Il

- Workshop | recap

« Future competitive dynamics

 

» Wrap up and next steps

a]: os a LIFE 1S FOR-SHARING. —

CONFIDENTIAL ~ PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-VM . P_Ex 339

- Strictly Conficlential- 44.

DT-LIT-00018118
Page 42
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 19 of 112

 

TMUS TO CONTINUE ORGANIC GROWTH TILL 2018 -
PLAY TOWARDS SPRINT AND (THEN) CABLE MERGER

TMUS STRATEGY SCHEMATIC OVER TIME

Phase | - Continue organic growth!

~~,
-~

 

- Will we achieve our planning?

» . Howlong can we grow organically?
» Will competition out TMUS under pressure?

» Howto become most attractive 2018+
merger target/partner?

«= How to ensure that TMUS executes portiolio
options before growth stops?

 

TMUS EV, FCF, Revenues development after plan

 

@ Event may alter market structure ge Deep dive to follow

Phase II - Participate in market consolidation
4) 4>3 merger Sprint ’*

 

Preferred ~ get Sprint to obtain necessary scale

oS Me Charter (sn
@® (Subsequent) cable merger COMCAST tepenns

Preferred ~ ideally after Sprint merger, else stand-aione

& Alternate mergers "ren, xatlice
Stand-alone exit option - /fnone of above feasible

& Organic #3 inmobile ‘TF --Mobile-
‘Last resort (might be unavoidable?!) ~ none
of above feasible (sustainability questionable)

Define strategy towards Dish -
Watch out tor competitors’ interest in Dish

 

 

 

 

-O | re) © >
2016 — 2017 2018+

Election Sprint bank- AT&T Cabiecos

ouicome ruptey? FMC? going mobile?

1 Under derived assumption that competitive dynamics will keep the market structure fairly stable
Source: Tear Analysis

i HH LIFE IS FOR SHARING.

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-/M

- Strictly Confidential- 45

DT-LIT-00018119

P_Ex_339 Page 43
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 20 of 112

PHASE II: SPRINT AND COMCAST MOST LIKELY MERGER
PARTNERS - BUT THERE MIGHT ALSO BE NO ONE? =

— @digh
FOR DISCUSSION ' Deal

Potential TMUS end-games Key strategic rationale(s) . Strategic or regulatory barrier(s) likelihood
@ 4>3 mobile Sprint ye * Sprint on verge of bankruptey (would love to merge} x Likelihood of approval will not increase substantially a
merger * Clear scale gain and synergy potential for TMUS to in case of bankruptcy (Analysts: even with Republican
own ~30% of mobile market (at scale with AT&T, V2) - . administration only <50% probability’)

x Potential burdensome CFIUS process?

— .u barriers?
@ (Sub- ah « Move into mobile might be only natural option for Likely no significant regulatory barriers 2

sequent) COMCAST Comcast to grow, as preferred Comcast moves (i.e., wire-
line and content) are unlikely to get regulatory approval

= If move into content gets regulatory approval, it will be
more likely than move into mobile (see appendix)

cable sea gs a .
merger » Bring video content onto mobile {ie,, linsar/OTT) » No nationwide fixed net — limitec FMC potential |
Charter @ige- * Potential move into mobile as adjacency play _ «© Less likely than Comcast due to lower TMUS footprint a
brighthouse <C:” (e.g., eyeball increase, mobile videc, cost synergies) overbuild (FMC ability} and weaker financials
@ Alternate emdraa?® ™ Creation of one North American service market _» Likely no regulatory barriers Ba
mergers : and synergy potentials with existing verticals = Potentially cheaper and better acquisition
Return to execution of core business model vs. candidates around the globe
current MVNO play (TracFone}
valtice « Move into mobile could be an opportunistic: — » Altice currently small cable player in US (<4mn TV >
ms adjacency play for Altice and broadband subs}
, « Greater priority for Attice to acquire wireline
= Sprint better fit for Altice’s lean turnaround playbook.
@ Organic #3 mm. Mobile = No merger optionality can be » 2018+ sustainability questionable D
in mobile exercised (due tobartiers) ‘to be investigated)
, “oe lost merger optionalities with low deal likelihood =. details in appendix
1 Lobbying carmpaign needed ee : : —_ :

 

2 Unless Comcast becomes WiFI/MVNO entrant FCC likely to raise concerns regarding vertical integration (.¢., mobile video} - moreover, FMC M&A untested inUs
Source: Team Analysis, Expert interviews

ajo o # LIFE IS FOR SHARING. . -Strictly Confidential- 46

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER DT-LIT-00018120
Case: 1:19-cv-05435-VM _ P_Ex_339 Page 44
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 21 of 112

 

TILL 2018

 

PHASE I: TMUS PLAYBO

Action path till eoy 2017

 

Continue « Continue Uncarrier growth in B2C according to plan’ or above

stout « Explore further growth adjacencies (e.g., B2B, lol, M2M, mobile video)

 

 

4 Bid in next incentive auction
@® Secure 7 « Define strategy towards Dish spectrum (i.e., what is the right acquisition price?) -

 

 

 

 

 

senen - Hypothesis: Dish currently a distraction - wait until their negotiation power is weakened
= Continue network densification as needed
« Continue value strategy to keep 4>3 merger optionality |
4 y rae wey for = Strengthen lobbying for 4>3 merger (i.¢., win “right” people in D.C., media-campaign)
marke . ye .
= consolidation « Don’t overplay offending consolidation stakeholders (FCC, DOJ, AT&T, VZ, merger

 

 

 

partners and Unions will be important in future deal-making)

« Show openness to consolidate
~— Signal TMUS interest in Sprint and position Sprint as difficult asset for cablecos?

Become attractive = __ Signal TMUS i interest in (subsequent®) cable merger and advertise superiority over VZ
consolidation

target for 201 B+

 

= Invest in assets and activities that complement a cableco merger (i.e., large and
valuable customer base, network strength, ad and mobile video capabilities)

s Consider MVNO cableco deal to establish long-term partnerships?

 

 

 

 

"1 Customer, revenue, EBITDA, FCF and EV growth 2 Especially for Comcast, Charter Group and Altice 3 After TMUS + Sprint merger if feasible
Source: Team Analysis, Expert interviews .

a BH @ LIFES FOR SHARING. - . - Strictly Confidential- 47

_ CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER . , . - DT-LIT-00018121

Case: 1:19-cv-05435-VM | P_Ex_339 Page 45
 

‘Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 22 of 112

 

@us IS AMARKET WITH FEWER COMPETITION 2"
VS. DTEU AND DIFFERENT MARKET STRUCTURE

US

 

 

Area with at least 2 Ea Are with 7 or no DTEU portfolio
broadband" providers — broadband provider
é
8
OQ.
a
* ff
Fixed « No nationwide broadband players - , « Strong nationwide incumbent(s) typical
high geographical fragmentation » FMC as typical value proposition
« Limited FMC ability a « Broadband overbuilt more common
= Limited overbuild for broadband » No dominating technology for broadband
« Cable key broadband technology |
Mobile = 2 main players (ie. from 4 nationwide operators 2 = Incumbent and at least 2 further operators
are nationwide subscaie) common
» MVNOs not significant in terms of market share = MVNOs with significant, market shares in

Western Europe

1 According to the National Broadband Map defined as a two-way data transmission with advertised speeds of at least 768 Kilobits per second (kbps) downstream and at least 200 kbps upstream
Source: DTAG, Team Analysis. Broadband.gov

a ao @ LIFE IS FOR SHARING. . ; - Strictly Confidential- 59

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER . oo DT-LIT-00018132
Case: 1:19-cv-05435-VM P_Ex_339 . Page 56
 

_ Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 23 of 112

4)US MARKET WIT!
REGULATORY Al
£ US

   

US regulation aims at fostering investment.

 

Additional focus on consumer welfare and
Overall policy §— coMetition also observable’

objectives

Oe O ' No regulated wholesale access
a = No obligation to offer fixed wholesale access

 

Access

2 Noobligation to offer MVNO access - MVNOs on
seeker .
. commercial terms only
Business

Reliable and investment friendly spectrum awards

 

= . » Transparent and reliable auction designs
Spectrum » Spectrum ownership enables long-term invest perspective
awards « Spectrum awarded regionally

x Better secondary market for spectrum

a Significant spectrum allocation for mobile (2.9. 600MHz
auction in 201 6}

1 US Telco industry complaints about fines above 1 OOmUSD
Source: DTAG, Team Analysis

 

m = _—_LIFE1S FOR SHARING.

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-VM . P_Ex_339:

RE FRIENDLY

 

EU regulation aims at enhancing competition and
securing consumer welfare

Kroes announcement of 2012, recommendation on costing
methodologies and non-discrimination, and comments by
Oettinger show willingness to improve invest climate

Strict regulated wholesale access obligations enable and
protect access seeker business models (e.g., ULL based like
1&4, MVNO like Drillisch, ete.)

Unreliable and investment harming spectrum awards

« (ntransoarent and non-harmonized auction designs
maximizing state proceeds

» No spectrum ownership - limited license durations create
investment uncertainties and “extortion potential” in
future auctions

- Strictly Confidentiai-- 60

DT-LIT-00018133
Page 57
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 24 of 112

(4)US MARKET WITH MORE FRIENDLY

 

REGULATORY AND POLITICAL ENVIRONMENT (2/2)

SX

Services
regulation

Market
consolidation

=

Political
environment

 

Lax consumer protection, net neutrality allows zero-rating

Very relaxed consumer protection and data privacy policy

Net Neutrality covers fixed and mobile operators (excl. B2B)
« Allows for zero-rating!
« “Specialized services” possible and could be prioritized*

Policy driven by case law (“wait-and-see intervention”)

Large scale in-market consolidation currently not allowed

« Little support for 4>3 mobile consolidation
« Large scale cable consolidation was put on hold
= FMC/Video consolidation likely to receive clearance

x MVNO competition not considered (e.g, TracFone).

Overall rather stable political environment

« No sudden regulatory measures for political purposes or to
close budget gaps (exception: FCC's net neutrality decision)

« Changes in political powers do not lead to major alterations

« Enables long-term Investment perspectives

DTEU -

 

Strict consumer protection, net neutrality allows zero-rating
« Very strict consumer protection and data privacy policy

« Net Neutrality requirements for all operators (mobile, fixed)
» Allows for zero-tating!

x Specialized services’ possible and could be prioritized? :

» Policy driven by coordinat. approach amongst regulators

Significant further in-market consolidation questionable -

« 4>3 mobile consolidation beceming more difficult, unless
' structural remecies can be offered

« FMC consolidation so far approved with no (GTS) /‘ light
remecies (Belgium)

« Commission with intense focus on keeping up competition
High political uncertainty in some CEE

» Special taxes, excessive fees etc. (e.g, HU, ROM)

= Nationalistic attitudes and critical towards foreign ownership

» Investment environment largely dependent on political

parties In power

« Compliance issues in several CEE countries

internet traffic (such as high-quality VolP, IPTV) and can be treated differently definition of “specialized services” notyet finalized in both regions : :

Source: DTAG, Team Analysis

LIFE.IS FOR SHARING.

CONFIDENTIAL ~ PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-VM ,

P_Ex_339

- Strictly Confidential- 61

DT-LIT-00018134
Page 58
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 _ Page 25 of 112

(4) REGULATORY INCENTIVES FOF CED A BETTER

INFRASTRUCTURE

Cable HH
coverage, %

100%. > po ee eee eee enn eee
“ «89

 

53

 

1 2014 share of broadband subs with FTTB/H technolagy as of total number of broadband subs

 

 

US THAN IN DTEU COUNTRIES

4G population Fiber’ share HH
coverage, Yo. OD -
| 98

   

 

2 Household/ population based weighted average for DT Europe footprint countries without Albania, Macedonia and Montenegro
Source: Digital Agenda - European Union, broadbandmap.gev, press, AT&T, TeleGeography, team analysis

_ LIFE 1S FOR SHARING.

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-VM |

- Strictly Conficlential- 62

DT-LIT-00018135

P_Ex_339 ‘Page 59
 

_ Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 26 of 112

 ©us CUSTOMERS SHOW HIGHER SPEND eu
FORTELCOSERVICES — ts ee

 

 

Mobile® ©
Market ARPUs 2014 -
USD/month, | >»» US mobile ARPUs on
226 7 : | average around 3x

higher than in DIEU
footprint countries

US fixed ARPUs on
average more than 2.5x
higher than. in DTEU
footprint countries .

US Pay-TV ARPUs on
average more than 4x
higher than in DIEU
footprint countries

 

US NL AU GR HR CZ SK PL. HU- RO-

“1 Includes subscriptiqn and on-demand revenue via cable, satellite, IPFV and DTT (excl. TV advertising) 2 Based on Mason cata 3 Based on DTAG internal estimates
Source: DTAG, Team Analysis

a Ee LIFE IS FOR-SHARING. . | - Strictly Confidential- 63

CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER : . DT-LIT-00018136
Case: 1:19-cv-05435-VM . . - P_Ex 339 7 Page 60
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 27 of 112

APPENDIX

Workshop |
» Current DTAG position in US vs. European portfolio countries

a loday’s market attractiveness of US vs. European portiolio
~ countries

a Key trends shaping the future of the US telco market
Workshop II

» Workshop | recap

» Future competitive dynamics

 

a ao LIFE IS FOR SHARING,

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER: .
Case: 1:19-cv-05435-VM P Ex 339

- Strictly Confidential - 123

DT-LIT-00018195
Page 118
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 28 of 112

 

KEY PARAMETERS AT A GLANCE

. . 9
jsilly @ Strategic rationale’
» Sprint on verge of bankruptcy (would love
to merge)

« Clear scale gain and synergy potential for
TMUS to own ~30% of mobile market
{at scale with AT&T, VZ}

re ® Combined network effects?
" = 188 MHz additional spectrum - 14MHz in
the most attractive low band segment

 

= Complimentary coverage in select
US regions

   

rar
Z @ Regulatory barriers?

» Regulator will unlikely approve 4>3
mobile merger.(even with Republican
administration) .

» Even incase of bankruptcy regulatory -
approval might be unlikely (Analysts: also
under Republican administration potentially
only <50% probability for that}

1 FCC, DOI, Unions, AT&T, ¥Z
Source: Team Analysis, Analyst reports, Capital 10

aim om LIFE iS FOR SHARING.

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-VM

TMUS + SPRINT MERGER AS PREFERRED MOVE,
BUT REGULATORY APPROV

IS DIFFICULT

 

Vv

®

 

Key Do’s and Don’ts to realize

TMUS + Sprint merger ~

@ Strengthen lobbying activities for 4>3 merger
with the “right” people in Washington

©) Position Sprint as difficult merger asset
fowards AT&T, VZ, and cablecos

@ Continue value strategy {to keep optionality
for 4>3 merger}

@ Do not overplay offending consolidation
stakeholders!

@ Do not follow Sprint in price wars or irrational
MVNO deals (sustain ARPUs}

Sprint is a target to many

Charter @&

‘bright house (7

 

CO

ath,
évizon «COMCAST

Deal likelihood ,
« PRO: Market structure calls for consolidation,
4>3 in the interest of all mobile players

 
 

O Low
@ high

CON: Regulatory approval for 4>3 merger
difficult

P_Ex 339

Sprint

Deep dive ta follow

 

 

 

“So What” for .
TMUS

Preferred merger -
ideally prior to
subsequent cable
merger

Continue value
strategy to keep
optionality for 4>3
merger

Avoid that anyone

else gets them (signal
Sprint as difficult
target to cablecos}

Strengthen lobbying
activities for 4>3

‘merger with the

“right” people in
Washington

 

 

- Strictly Confidential- 12

DT-LIT-000181 96

. Page 120

4
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 29 of 112

 

Near term regulatory for 4>3
mobile merger seems highly unlikely ....

 

It's going to be hard for someone to make a
persuasive case that reducing 4 firms to 3 is
actually going to improve competition jor the
benefit of American consumers.

. - Willam Baer, DO/

 

Zo

 

We must protect competition where it exists. Our
goal should be to ask how competition can best
serve the public.

- Jom Wheeler, FCC

 

 

ann ee

 

Were [the deal] somehow approved, there would be
numerous conditions attached, such as the
divestiture of spectrum/other assets and imposition ©
of a wholesale mandate that would bleed off a
portion of the financial benefits.

-UBS |

 

 

 

ET

Source: Press Analysis, DTAG, Team analysis

LIFE IS FOR SHARING.

‘CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-VM

 

 

... however, various levers for TMUS to
lobby for 4>3 mobile-merger exist

-= Strengthen lobbying activities for 4>3 merger
with the “right” people in Washington
= Don’t overplay offending consolidation
stakeholders (FCC, DOJ,-AT&T, VZ, merger
partners and Unions will be important in future
deal-making)

» Strong commitment to provide mandatory
wholesale at competitive rates could help -
additional structural remedies likely to be
required

Risk: Bears the danger to reduce ARPUs and
make TMUS less attractive for further merger
ootionalities

- Strictly Confidential- 125

 DT-LIT-00018197
P_Ex_339 Page 121
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 30 of 112

» EVEN IN CASE

 

Financial Continued support from
distress Softbank expected
» Low EBIT margins
(78% in 2014, ~2% in 2015) . ---to see whether turnaround
initiative shows measurable
« ~4:5bn USD cash burn rate success
expected for 2015 ; . . .
« ,,.t0 wait for presidential elections
« Debt of 2.5bn matures in 12/2016 (even though 4>3 approval remains
(currently no Source for refinancing) unlikely under Republican

administration, it is worthwhile a
Turnaround initiative started wait}

» 2.5bn USD cost-cutting program
started in Q2/2015

« Aggressive pricing (i.¢., unlimited
plan for GO vs. 80 USD for TMUS}

{ The failing firm defense is rarely invoked in court or before agencies, When itis, itis perceived as rarely successful
Source: Analyst reports, Team analysis,

a Ha 6 ‘LIFE 1S FOR SHARING.

CONFIDENTIAL = PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-VM P_Ex_339

 

 

 

potential outcomes by eoy 2016

’ Qutcome 1 ~ Sprint turnaround fails
and bankruptcy is unavoidable

» Likelihood of approval will not

increase substantially in case of
bankruptcy! (Analysts: even with
Republican administration only
<50% probability)

« If allowed - mobile players most

likely purchasers (as operational
synergies are larger for MNOs vs.
cablecas}

Outcome 2 - Turnaround shows.
success and Softbank continues
financing |

- Strictly Confidential -- 126

DT-LIT-00018198
Page 122
 

 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 31 of 112

Strategic rationale for Comcast?

« Move into mobile might be only natural‘eption
to grow as preferred moves (i.¢., wireline and
content) are unlikely to get regulatory approval

 

« Several strategic advantages

- Increase eyeballs

- Bring video content onte mobile {ie.,
linear/OTT }

~ FMC ability in select areas (but w/o
massive discounts; Le., broadband &
mobile bundle for cord cutters)

- Realize cost and network synergies
through economies of scale

- Fits with Wi Fi first approach

) Combined network effects?

« ~§0mn people with Comcast access in the
states where TMUS has >70% coverage!

 

. “59mn TMUS customers vs. 22mn Comcast
TV & ~23mn Broadband subscribers

Regulatory barriers?

 

«Likely no significant regulatory barriers?

1 Percent of the population with T-Mobile wireless access in-that geography

 

 

 

 

Key Do’s and Don'ts io dress
TMUS for optionality? .
@ Bid fer spectrum & continue densification

© Increase customer base (i.¢., especially younger,
video affine demographics)

© Signal Sprint as difficult asset for Comicast and
signal interestto merge with Comcast subsequent
ta potential TMUS + Sprint merger

€3 Don't enter into fixed {.e., wholebuy, FMS) witout
thinking through what it means for Comcast merger

Alternate brides for Comcast?
Sprint.
Veo Pending FCC approval (i.e.,

verizon _fargest fixed/mobile player,
vertical Integration)

lf still existent and stabilized

 

 

Deal likelihood?

= FRO: Strategic rationale (see section a}
« CON: No wireless experience, only small growth in
. wireless, limited FMC ability, likely to explore
altemate adjacencies if at all feasible (2, wireline
and content)

2 FCC likely to raise concerns if Comcast becomes WIFi/MVNO entrant and regarding vertical integration (i.e. mobile ideo)

Source; Team Analysis, Analyst reports, Capital 1Q, Broadbandnow.com ~

Hug 8 LIFE IS FOR SHARING.

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER
‘Case: 1:19-cv-08435-VM

P_Ex_339

 

se

COMCAST

Deep dive to follow

 

“So What” for
TMUS

Preferred merger -
ideally after Sprint
merger, else stand-alone

Be attractive bride by
investing in network
strength and growth of
subscriber base

Avoid Comcast + Sprint
or VZ merger (signal
Sprint as difficult target)

Signal merger interest
with Comcast (i.e., ala
“you can geta merged
TMUS + Sprint”)

 

 

 

- Strictly Confidential - 127

DT-LIT-00018199

Page 123
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 32 of 112

 

 

IPMERGER oe

 

2 PREPARE FOR CHA TER

 

 

 

Time
Warner
AS 2018+ OPTI emcee
KEY PARAMETERS ATA GLANCE | ‘ Deep dive te follow
: aa, n
sill, ED Strategic rationale for Charter Key Do’s and Don’ts to dress Sos for
Group? TMUS for. optionality
« Potential move into mobile as adjacency play © Increase customer base (.¢., especially younger, Preferred merger -
«Several strategic advantages video affine demographics) ‘ Pee ah
: me, merger, else stand-alone
~ Increase eyeballs ' @ Bid for spectrum & continue densification
- Bring video content onto mabile (Le., a . Be attractive bride by
linear/OTT) a @ Signal Sprint as difficutt asset for Charter Group investing in network
- FMC ability in select areas (but w/o . and show interest in (subsequent) Charter deal strength and growth of
massive discounts; ie., broadband &, €3 Dont enter into fixed (i¢., wholebuy, FMS) without subscriber base
mobile bundle for cord cutters) thinking through what it means for Charter merger ;
- Realize cost and network synergies Avoid Charter + Sprint
through econornias of scale or VZ merger (signal

- Fits with Wi-Fi first approach Sprintas difficult target}

 

Alternate brides for Charter group?

 
 
 
 

Combined network effects? Sprint s If still existent and Sig nal merger interest
= ~80mn people with Charter Group access in Print ; significantly stabilized ie vnener .
the states where TMUS has a>70% coverage’ , caval fi .&, ala youcan geta
~ ONIN \—~_—Fending FOC approval (Le. merged TMUS + Sprint’)
“ 59mn TMUS custemers vs. ~17mn Charter verizon largest fixed/mobile player,
Group TV & ~20mn Broadband subscribers vertical integration)

 

a. . . : 9
@ Regulatory barriers? Deal likelihood?
« Likely no significant regulatory barriers? ~ PRO: Strategie rationale (see section a)
O Low = CON: Occupied with post-merger efforts for next 1-3
@ High years, financially torn, higher synergies with fixed

players (i.¢., CenturyLink, Frontier), no wireless

1 Percent of the population with T-Mobile wireless access in that geography experience, limited FMC ability
2 FCC likely to raise concerns if Charter Group becomes WIFI/MVNO entrant and regarding vertical Integration (Le., mobile video)
Source: Team Analysis, Analyst reports, Capital IQ, Broadbandnow.com, Broadbandmap.gov

 

 

 

Hig as. LIFE IS FOR SHARING. .  -Strictly Confidential- 128

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER — . DT-LIT-00018200
Case: 1:19-cv-05435-VM P_Ex_339 Page 124
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 33 of 112

   

Invest in a strong network (i.¢., acquire soectrum, increase
Censification, engage in WiFi offloading} ,

Increase customer base - focus especially on the younger,
video affine demographics that consume significant amounis
of mobile video

 

Further strengthen P&l: and balance sheet ~ to allow TMUS
‘enter into merger negotiations from a position of strength

Consider creation of mobile-only video content (i.e. short
form) that could be integrated in cablecos OTT offering

Safeguard and further expand “sexy and innovative’
T-Mobile image

Try to establish/acquire attractive mobile ad-technology
that is feasible for both mobile and cable players

 

1 Without having a leng-tern strategy thatincludes a consolidation plan
Source: Team Analysis, Expert interviews

  

LIFE IS FOR. SHARING.

CONFIDENTIAL —- PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-VM ,

 

P_Ex_339

 

ate

COMCAST
Charter Time
bngtthause Cable

Don't decrease prices and ARPU levels too much for the
sake of customer growth / as reaction to Sprint

Don’t experiment with offers that could increase churn
of existing customer base

 

Don’t duplicate “innovative capabilities” that are already
present at cablecos but lacking at TMUS

 

Don’t enter the wireline domain’, i.¢., own build-out,
commercial whole-buy, FMS - might make cable moves
_ More difficult and a financial benefit unlikely

 

- Strictly Confidential- 129

DT-LIT-00018201
Page 125
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 34 of 112

 

AS 2018+ OPTIONALITY

KEY PARAMETERS AT A GLANCE

 

Strategic rationale for America W
Movil? 8
« Become full-fletched US MNO (execution of

AM's core business model}

« Several strategic advantages
~ Increased eyeballs (>83mn mobile subs}
~- Creation of one North American mobile
service market (US, Mexico}
~ Realization of cost synergies through
economies of scale and MVNO-MNO
transition

 @& Combined network effects?

25.7mn mobile subscribers in US via
MVNO TracFone ,

= Merged company could have >100mn
mobile subscribers by 2019!

 

— = | @ Regulatory barriers?

= No regulatory barriers expected (/.6.,
merged company would be smaller than
AT&T or ¥Z)

 

1 TMUS subscriber base forecasted to be ~7&mn by 2019
Source: Team Analysis, Analyst reports, Capital IQ, Broadbancnow.com

woe og @ LIFE IS FOR SHARING.

 

PREPARE FOR AMERICA

 

 

 

 

VIL MERGER

} Key Do’s and Don’ts to dress

TMUS for optionality?

@ Increase customer base
@ Bid for spectrum & continue densification
@ Signal Sprint as difficult asset for AM

© Signal merger interest to AM

@ Ensure that any potential MVNO deal is long-
term beneficial to TMUS

x] Don't engage in price war. (sustain ARPUs}

Alternate brides for AM?

If stil existent and
significantly stabilized

 

Sprint :

Deal likelihood?

» PRO: Strategic rationale {see section a}

« CON: Potentially better investment opportunities in
other core markets (i.e., LATAM)

 

 

 

“So What” for
TMUS

Potential stand-alone
exit option — if
Comcast merger not
feasible ©

Avoid AM + Sprint
merger (signal Sprint
as difficult target)

Signal merger
interest with AM
(ideatly subsequent to
Sprint merger}

Be an attractive bride
fenhance network and
grow subs}

 

 

- Strictly Confidential- 130

CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-VM

DT-LIT-06018202

P_Ex_339 Page 126
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 35 of 112

) Strategic rationale for Altice?

» Move inte mobile could be an opportunistic
adjacency play for Altice (much like
a PE player) ,

 

Combined network effects?

«» ~16.9mn people with Altice access in the
states where TMUS has a>70% coverage!

 

= ™~59mn TMUS customers ys. ~3.5mn .
Altice TV (of which about 2.5mn in NY} and
“damn broadband subscribers

Regulatory barrier?
= No regulatory barriers expected {i.¢., due
to wireline vs. wireless presence)

 
 

| Percent of the population with T-Mobile wireless access in that geography

Source: Team Analysis, Analyst reports, Capital |G, Broadbandnow.com

  

no 6 @ LIFE IS FOR SHARING.

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER.
Case: 1:19-cv-05435-VM

 

 

Key Do’s and Don’ts to dress
® TMUS for optionality

© Bid for spectrum & continue densification .
©@ Increase customer base

@ Signal Sprint turnaround as too challenging for
Altice (given no wireless experience nor
relevant synergies) .

@ Ensure that any potential MVNO deal is long-

_term beneficial to TMUS

3 Don't engage in price war (sustain ARPUs)}

Potential alternate. Altice targets

 

if still existent and stabilized

 

Sprint

Deal likelihood?

« UNLIKELY: Higher synergies with fixed players
© bow (.e., Centurylink, Frontier}, Sprint much better fit for
their lean turnaround playbook

 

 

P_Ex_339

 

 

| merger (signal Sprint

“So What” for
TMUS

Be attractive bride by
investing in network
strength and growth of
subscriber base

Avoid Altice + Sprint

as too challenging to
turn around}

 

 

 

- Strictly Confidential - 131

DT-LIT-00018203
Page 127
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 36 of 112

. TMUS EXPECTED TO GROW ORGANICALLY
TO ~76MN CUSTOMERS BY 2019

 

Customer development 2012-19 of 4 major mobile players CAGR

 

 

 

 

 

 

 

 

  

Mn | ~ 2015-19
. ~%
190 7 | Lo , Gatat iPF predicts ~76mn
| ~-7 TTDI Le TMUS customers by
a “_— 2019 (4.9% 2015-19
100 F growth p.a., adding
~4.dmn customers
annually)
50
TMUS expected —
| to be a strong 3°¢
0 | l I ! ! l 1 J player by 2019
2012 13 «140 «15 1617) 18 2019
1 TMUS based on iPF 18-19, AT&T and w based on overall market growth except for TMUS, Sprint asstumed to be flat
pours: iPF, Team Analysis . .
fa 8 mg  LIFEISFOR SHARING, . . | - Strictly Confidential- 132
CONFIDENTIAL —- PURSUANT TO PROTECTIVE ORDER . . DT-LIT-0001 8204

Case: 1:19-cv-05435-VM P_Ex, 339 a Page 128
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 37 of 112

5

 

Don’t enter into MVNO deal that could complicate consolidation
(Deals should increase TMUS value)

Don’t trigger a price war in the US market
(Stable ARPUs base drives attractiveness & valuation)

Don’t overplay offending consolidation stakeholders
(FCC, DOJ, AT&T, VZ, merger partners and Unions will be
important in future dealnaking)

 

Don’t invest in asset heavy media, i.e., content rights or production
{Lack of scale for TMUS and unlikely return on capital}

 

Don’t enter the wireline domain’, i.e., own build-out, whole-buy, FMS
(Might make cable moves more difficult + financial benefit unlikely)

 

1 Without having a long-term stratagy that includes a consolidation plan
Source: Team Analysis

  

= © LIFE IS FOR SHARING.

CONFIDENTIAL — PURSUANT TO PROTECTIVE ORDER
Case: 1:19-cv-05435-VM . P_Ex_ 339

 

ey Oariner:

mornrar oetioa
mei Lai Doors

Sprint
stig
COMCAST

Charter @aeke

Cable

brighthouse

eo
f=

america’ =
movi

Raltice

- Strictly Confidential- 133

DT-LIT-00016205
Page 129

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 38 of 112

 
10
11
12
13
14
15
£6
17
18
19
20
21
22
23
24

25

 

 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 39 of 112

. 172
JCAPSTAL

UNITED STATES. DISTRICT COURT ©
SOUTHERN DISTRICT OF- NEW YORK

STATE OF NEW YORK, et al.,
Plaintiffs, New York, N.Y.
Vv. | 19 Civ. 5434 (VM}
DEUTSCHE TELEKOM AG, et al.,
Defendants.
December 10, 2019
9:05 avm.
Before:
HON, VICTOR MARRERO,

District Judge

APPEARANCES

MUNGER, TOLLES & OLSON LLP

Attorneys for Plaintiffs State of California
BY: GLENN POMERANTA
KURUVILLA JOSEPH OLASA

KYLE W. MACH

STATE OF CALIFORNIA

Department of Justice

Office of the Attorney General
Attorneys for State of California

BY: PAULA L. BLIZZARD

STATE OF NEW YORK

Office of the Attorney General
Attorneys for State of New York
BY: ELINOR R. HOFFMANN
BEAU W. BUFFIER

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300.

 

 

 
10
11
12
13
“14
‘is

16

17

18

19 .

20
21
22
23
24

25

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 40 of 112

 

 

310

_ ICATSTA4 : Langheim ~ Direct

BY MR. MACH:
QO. Now in early December 2015, DI also held a workshop with

McKinsey in Dr offices in Germany, right?

A. Yes.

O. And DT regularly retains outside advisers, right?

“A. We speak to a lot of industry sources, consignors,

advisers, bankers, yes.

Q. And br relies on those outside advisers in the ordinary |
course of its business, correct? |

A. You. listen to opinions and sometimes you agree and
sometimes you disagree. You coilect a lot of information on
the topic. |

Q. And the outside advisers that you rely on include companies
like Bayne (ph) and McKinsey, right?

A. Yes, all the strategic advisers and a lot of banks.

O. And McKinsey was involved’ in organizing workshop in
December 2015, right?

A. Yes.

Q. And DT was also involved in organizing the workshop?

A. Yes.

Q@. And you were personally involved in organizing that as
well, right?

A. Giving guidance, asking the question that should have been
tackled at the meeting, yes.

Q. Is that another way of saying that you set the agenda for

SOUTHERN DISTRICT REPORTERS, P.C.
{212} 805-0300

 

 
id

il

12

13

14

15

16

17
18
19
20
21
22
23
24

25

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 41 of 112

 

 

312
JCATSTA4 Langheim -— Direct

Mr. Langheim, and Mr. Langheim setting the agenda, discussing
the content that should go in it, and there it is, the next
page. I don't think that's a McKinsey document.

A. First of all, these two gentlemens are gentilemens that do
not work for me. They report to the head of strategy who |
reports to Tim Héttges and to not me.

MR. MACH: Thank you. I didn't mean to misstate that.
They work for DT.

MR. PARKER: So they hired somebody at McKinsey to
give them an opinion, give them some advice, and you have to
have your own people talking to them to make sure they're
giving you advice on something relevant. So then McKinsey
comes out with its advice so he can take that into account in
making decisions, but that doesn't make this our document. And
they certainly could have taken the deposition or called the
McKinsey folks and we wouldn't have this problem.

THE COURT: Sustained.

MR. MACH: Respectfully, your Honor, may I respond?

THE COURT: You may. |

MR. MACH: So the courts have held that even if what
counsel has argued is correct and it was created by McKinsey at
the request of DT and was created with guidance and input as to
what the document should say, that that makes the document
qualify as a party admission. It's what the court held in FTC
Vv. Quaicomm, which recognizes that multiple courts have said

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 865-0300

 

 
10

11

12

13

14

15

16

1?

18

‘19

20

21

22

23

24

"25

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 42 of 112

JCATSTAA

but --

 

 

Langheim - Direct

MR. MACH: I am starting a substantially different

THE COURT: Why don't we adjourn then, 45 minutes.

subject. If you want me to continue, I will be happy to,.

(Luncheen recess taken)

(Continued on next page)

SOUTHERN DISTRICT REPORTERS, P.C.

(212)

805-0300

314

 

 
10
11
12
13
14
15
16
17
18
19
20

21

22.

23

24

25

 

 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 43 of 112

316

JCAVSTAS Langheim - direct

I did not see in this case that that evidentiary
support was there. All right?

Thank you. Proceed.

MR. MACH: Thank you very much, your Honor.
THORSTEN LANGHEIM, resumed.
BY MR. MACH:
Q. Welcome back, Mr. Langheim.

I'd like to ask you some questions about DISH.

A. DISH, yes.

O. Once it was clear to DT that DISH would be the divestiture

buyer, you asked your team to evaluate DISH's potential to

build its network, right?

. AX Yes.

‘QO. And you asked your team to figure out what DISH could

achieve in a worst-case scenario from DT's perspective, right?
A. Yes.
Q. And in response, your team conducted an analysis, right?

A. Yeah. -

QO. And your team also engaged in a variety of other

discussions about the probability of DISH building a
significant wireless network in the United States; correct?

A. Yes. Correct. |

Q. And your team assured you repeatedly that DISH is not going
to build its own wireless network; correct? |

A. They run analysis about how much they would buy a buildout

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 44 of 112

 

From: Stern, Steffen [/O=TMSX/OU=EXCHANGE ADMINISTRATIVE GROUP
{FYDIBOHE23SPDLT}/CN=RECIPIENTS/CN=5.STERN]

Sent: 42/15/2015 4:37:25 PM :

To: Langheim, Thorsten [thorsten.langheim@ telekom.de}

ce: Budde, Matthias {matthias.budde@telekom.de]

Subject: US Workshop 2 Dac eT

Thorsten, .

anbel das Dokument ftir den morgigen US Workshop — dieses Mal sehr kompaktes Format.

Vorab: Hannes Wittig hat darum gebeten, auch am WS teilnehmen zu diirfen. OK far Dich?

Kern-Messages und Diskussionspunkte;

Starting peint (recap from WS1}

«US market is and will be more attractive than EU portfolio markets

eTMUS won't earn its cost of capital in the next years, but contributes significant gcowth and positive FCF to DT,

resulting in increasing EV

Discussion point 1: Competitive environment

* We do not expect major structural changes in US market in the next 2-3 years which will significantly affect
TMUS -

* -— Highest uncertainty corning from Sprint that may go bankrupt or start acting irrationally

* 2™ highest uncertainty from potential irrational moves of AT&T

Discussion point 2: What does this mean for TMUS?

* Based on our market analysis, we assume that TMUS will be able to deliver on its planning for the next 2-3 years
{i.e. show future growth). We should discuss:
* Wi TMUS achieve planning? - .

. When will growth stop?

. What are potential long-term consolidation scenarios?

° Sprint — preferred but feasibility?

. {subsequent} cable merger — preferred, seems feasible, but would cableCos also be interested in it?
. In case options above won’t work out: America Movil, Altice as alternatives?

* BUT: We also might end up without a merger!

. Critical questions - and we should discuss these thoroughly:

. How to ensure that TMUS executes portfolio options before growth stops?

. How to ensure that TMUS can act In consolidations from a position of strength?

Looking forward to the discussion. Happy to align / discuss upfront if you wish to.

Best,
Steffen

 

 

CONFIDENTIAL TREATMENT REQUESTED DT-DOJ-00085478
Case: 1:19-cv-05435-VM P Ex 329 Page 1
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 45 of 112,

a TRANSPERFECT

 

CERTIFICATION

TransPerfect is globally certified under the standards SO 9001:2015, ISO 17100:2015, and ISO 18587:2017. This

. Translation Certificate confirms the included documents have been cornpleted in conformance with the Qualily
Management System documented in its [SO process maps and are, to the best knowledge and belief of all
TransPerfect employees engaged on the project, full and accurate translations of the source material.

File Name(s}; DT-DOJ-00085478 for translation
Source Language(s}: German

Target Language(s): - English

Authorized Signature:

 

 

Name: Maria Jose Ramos Manrique
Title: Senior Project Manager

Date: December 10%, 2019

Reason for signature: | approve the accuracy of this document content as written

 

TP-PM-401-W37-F002 Certification without Notary v.2 . Page 1 of 1
Effective: 22-November-2019 . © 2019 TransPerfect Translations international, Inc. (TransPerfect).

 

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 46 of 112

 

From: Stern, Steffen (/O=TMSX/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYOIBOHF23SP DLT) /CA=RECIPIENTS/CN=8.STERN]
Sent: 12/15/2055 4:37:25 PM
Ta: Langhefm, Tharsten (thersten.langheim@telekom. de}
ec: Budde, Matthias (matthias.budde@ telekam.de]
Subject: US Workshop 2 Doc
Thorsten,

Attached please find the document for tomorrow’s workshop — it will be a very compact format this
time.

In advance: Hannes Wittig has therefore also asked to take part in the WS. Is that OK for you?

Key messages and points for discussion:

Starting polnt (recap fram WS4}

#U5 market is and will be more attractive than EV partfolia markets

*TMUS won't ear its cost of capital In the next years, but contributes significant growth and positive FCF to DT,
resulting In increasing EV :

Discussion point 1: Competitive environment

+ - \We do not expect major structural changes in US market in the next 2-3 years which wilf significantly affect
THUS .

. Highest uncertainty coming from Sprint that may go bankrupt or start acting irrationally

. 2" highest uncertainty from potential irrational moves of AT&T

Discussion paint 2: What does this mean for TMUS?

» Based on cur market analysis, we assume that TMUS will be able to deliver on Its planning for the mext 2-3 years
(ie, show future growth}. We should discuss:

. Will TMUS achieve planning?

* When will growth stap?

. What are potential long-term consolidation scenarios?

* Sprint — preferred but feasibility? : :

. (subsequent) cable merger — preferred, seems feasible, but would cableCos also be interested in it?

Incase options above won't work out; America Movil, Altice as alternatives?
BUT: We also might end up without a merger!

+ Critical questions - and we should discuss these thoroughly:

How to ensure that TMUS executes portfolio options before growth steps?
. How to ensure that TMUS ean act In consaildations from a position of strength?

Loaking forward to the discussion. Happy to align / discuss upfront if you wish to.

Best,
Steffen

CONFIDENTIAL TREATMENT REQUESTED DJ-BO!-00085478

 
 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 48 of 112

» oBed

Lersgoo00rod-la

@ = fequapyudg Ajouns -

xipuedde ul SHEIOG

dANjoid su}
ebueus jou

JIM SPUGL) JOB

SANANISID UBAZ

 

49ySiu
AVUeSIPUBIS Spang!

XAdvO osje pues

pajoadxe ésealoul
OU YUBNOUL w»

Na ul vey, seybiy
AyuresiuBis
UlBWOl

HMA SNH SN

6ce XA d

WAGEPSO-AS-GE:L -OSED

GALSanday LNAAL Waal WIlLNSdisANoOS

“ONIEVHS HOU SiScIT sO

 

soueroyeusg Am
SIaAB}d GYSSWOD

i pabajiaud

 

 

OBE] ‘SOU #

paHajiAlid - uonsepey

 

 

 

 

uooepay

ALG
Pox} 10} BDIOYo
JQUUNSUOS SSO] a

Na ul ueyy Jemoy.

‘ULSI JIM pue
si uonnedwuoy

 

  

Srey UO | fry | eOUNOS

salunce choyjed (1g 2c] ob ese 73 |

SISAB[C JOU PSX]
SDIMUOHEU ON e

“Ma “SA
JUSIB} LIP OQ IM
pue si sunjon.ys

JOHIBW SN]

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 49 of 112

6 ebe4 , ; 6ZE XA d WA-SEPSO-AD-6L°) “8585
987g3000-rod-Ld ; QALSSn03ay LNSWLWaYL WILNSdlaNnoo

Q = [elluspUas Apous « , “ONTEWHS HOd $1 sail HH

 

wtheuy Uree | OuNcS
qs Ajit) aunioruys yeoyeiy oly daay ylvi soauBUAp eannediuos 1auy UOIMLUNeS! PeAUeD EULA |

 

 

 

 
 
 

 

 

 

   

   

 

  

 

 

 

 

 

EB Gow Bulo6 LOIN EA ru alWooIne
SOve GED LBly DIMES junds UOla|3
+BL0E L102 . 9102
zal
USIT UH ISQIBALY, SAOUJAORUOD JOL TIO YOREA, isdo}s wymou8 asojag suondo &
~ YSIG $P1BM0} ABBJENS BUUEG OYOpsOd Saynsexe SHIN | }eUL aunsua OF MOL) i
cenit veuive heb, =
(PIGRUONSEND ALGRLIBISNS) B/OISBRI GACTE {O Leuyiec e0.e) 18618 &
‘ +9102 SANOBITE SOLU SlUaoed OL MOL]
euou f! ~ (ig apqeploneun eg 1yHju)} pose, jsey a
=
OOK «a SPQOUE UW! OH DIUBHIQ LEINSSOIC JEPUN SPIAL] ING UOMMACWUOD JIMA « ®
: =
' aD
YGSPY OAOGE {0 BuOL J - UOIYdO YS eUOTe-pULIS | | LAifeo|ueB10 Mou6 em UO Buo} MOH} « 3
a3! viva SEODIOUW BPOUIOY LBuUUUBIC UNG SASIUOR OM [IMA <
BUO/E-PUEPS O38 WEHIEUs ULIOS JOYE AYRADI ~ POLOIO1ed =
= ‘ L¢3]
RS ae JaBow e1qe9 Guenbesqns) =
reas A1essacaut WEIGO O} ee Jo8 — pauapaig ~
af Juuds jeBiou t<p i e
UOHEP||OSUOS Je4JeU! Ul gyedioned ~ i eseud
AAOGO) OF alp deen ee ANJOTUAS Yo 18a 38 we AB: 1ues9 Gy
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 50 of 112

OL abe
Zgrgg000-rod-Ld

6  ~eRuepyuog Apowas-

  

(payeSgsenut eq oi}
siqeuolsand Apqeuleysns +2102

 

~~ yooqée;d punoseuini Use] s sony Jo) ty Jeneg yuuds

auiadia ainboe o} eonry a0} Aquoud rayeass

” isqns pueqproug pue

 

acai $uy ounore SoLPpipues
uonisinboe seeq pue sedeaus Apenustogd
_Pabeltalid - uonoepey

 

 

 

S(BIDUPLIY Jaye PUB ‘daar ayia): pynqieaa
JULIO, SAL] Jomo] Ol ene sBoUlSg UBUY Apey!] ssa]

 

YUalOd OP] PSU + peu paxy eplwWEyeU CN
(xNUadde 989) Saous OU) ag UBY; A}oHI| Qiu

Sq IM ‘penoidde AuoyeinBei s165 pusjuon oul aAow fy
pobajiAlig - uoloepay

 

 

AL Will ps o >} sn ut dedeid aiqes Wetis Ajueaina aony

 

pabajiAlid - UOl2epay i
(,Auncreqaud 94,9¢> A|UO UOHeRSIL:LUpE

Fo

UBo}aNcey Uys ueAs isysAjeuy? paBapand - LORSEpeY |

 

i pabapAugd - uonoepey j

 

 

pocurrer
|e
YB]

 

{syateg Alaye nba jo aiBayens

6c€ XA d

“ONIGVHS HOd $1311

swauelul jack sisteuy Wes} ngs

_pabdajlAlid - uoNsepey

WA-GEPSO-AS-6L: | -OSED
CSaLSSandaY LNAANLVSYL WILNAGIANOSD

  

 

 

{suatueg of anp) pesisiexe

a aq ues Appeuonde zeBlow oN # *SIGOI «ab
8

sat \y 10} Aefd Aouagelpe - |

If Of Ae 1 aojow
at agsjunprodda We 8d PINOS SIGOW CFU SACI; a Bee
/ _ (auojoeu; | Aeld ONAW queuina a
'SA JSPOLL SSBUISNG 109 fo UOTPNSSXS OL LUAS

* , S|ELISA Bursixe Uuas spenueied ABuauAs pure samcouns
M JOUBU SOWUSS UEQLSUNY YON ale Jo UolTeaig oe | ee

    

(salBaucs 1309 ‘OSpIA Siow ‘es¥aloUy jegede “S'a} snout

 

  

 

 
 

 

= fejd Anuacelpe se apqoul oyu; snow jenusIog os “Ee Bieths
(1 fOAeeul “et) sHqou opuG zuajuEs DeplASuug ==
pebelAlid - uolNsepey
i “~pepsinig= uolpsepey "Fou Oy JSS By , iSWOWOD
Jo, uoydo jeunyeu Ame oc 1y Blu ayqou ofut aac] 4 ae
(ZA ‘PR Ly UM O1B9S 12) JeUEL BPqOU JO O4OE UMNO
O1 SHALE JO} lesuazod ABiouds pup ureb apecs yeep ow
™ (eBueu Oo} Ad] pinom) AaTdnyued Jo efuen UG US a junds

(sjepeuaipes oiBepeays Aay

S|IGOW ul
Se TURBO

 

Siebel
STBLUIST TY

 

JeJeu
ayenea
(uenbes
“qns)

 

Jetiew
BQO S<p

 

Seweb-pus SHIN | jeyus}od

 

NOISSROSIC HOS |

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 51 of 112

LLabeg 62x WA-SEPSO-A0-6h:) 78829
gerse000-rod-1d C3LSANOSY LNAWLVAYL WILNAGISNOD

OL ~Tequapiues AROERS . “ONTEVHS WOd S1 ag

 

sanayusiul peck ‘esheury wee | 20 Os
arg ise) | eBrew wus 4 SoA aay S| BY pu drowsy seueury ‘YSBOWUND Joy Apeadeg FZ qinel Ag pue 54 ‘yo [tga ‘enuenal veworsns |

isdiususuued ULB} Huo} LSiCe|Se 0] ;eap Coe]qeS ONAIN Japisucg »
(sanyiqedeo oapia sjigou! pue pe ‘uGuals somieu ‘SSBq JOWOISND ejqenjea

 

 

Joy 336
pue ebie} “3'l} 2eBiet coayqeo e yuswiejdines yeyy seniAyoe pue sjasse ut ISOAU] ™ we ovens notion
Z/ 490 Aouadns asieape pue JeSiew ejqeo (,juanbesqns) us iscuaiut SAY peUSIS anloe une auiooeg

 

 

 

z8008|qu0 JO} JOSSE YNII}IP $2 JUGS UoHsod pure juLids Ul JsesalU SIL feuBIC. —
QEPOSUOd 0} sssuuedo MOUS a

paebajiAuid = uoloepey ; “uonépyosues

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. FOX

al Jo} Kem ened
AWEUOCO Jabs g<p dooy 0} ABoyeuys onyea enunuog «=

pepesu se uOneoIIsuap yYoMeu anuUOD »

poueyeom.st semod uoneqodau HU] AUN Tem - uo IensiD e Ajueuino Ysiq “SISOULOCAH Nope

~ oud uolsinboe JYBE oun si yey “orl} unujoads ysiq spremo} ABayeys oujeq = 31ND aS
UOIONe sAWUBOU! IXeU UL DIG) =

~ wo ) coe ~ : wee seat ie “ynob

(QBDIA SIICGOW Neu 10] ‘qzq “O's) serouaoelpe umoiB uaun| eaojdxq = tetsreoun

dACge 10 ,Ue[d 0} Buipioose 42g ul ypnol6 salesuy anUunuog » enuyyuoy

 

 

 

20g A089 [IR Yjed uoloy

 

‘ALLAH ALE SLAL OSS HHO DIOGO,

NOISSAISHE HO!
u LP i
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 52 of 112

GL eBeg 6ZE XA d

e6Ps3000-TOd-Lad

p)  -Jequepyuog Apopis -

(uonisod Burau

8 BUIUOEp ““e"l) SedAouae ,suueH-pus, eanoedse:
Ul seBusjeud Aey SSAIppe OL SAIN | JOL SUCHCo SUING

 

Sf 384i
JojsecdAjayqe ,oueb-pus, layew equeiod dojeaag

S|JADOW SSOUISNG OO}S}

JUSLIND IdMSIP UBS YeUI SF] SUL 10} SoS] ole Auusor |

 

ssouenioeie
DUB BINIONS ‘JUSWIUOIAUS layelU OOLLIOd NALG
‘SA Of} UL S@SUSIOLID jo Sulpuvisiepun Jedeep e aren

aAljosiqC

 

WAGEPSO-AD-6 [| -OSBD
OSLSSNn0ay INAWNLVSSL TWILNACISNOS

“ONTEVHS Od Sadr

    
  

SONOS
/ 9.20 GLE | /20 wou enusam Gog Z
G1/ZO SELAH Woy sraucIEns e101 dopes GL/ZD 8 SL/2D WIC) SmUBAe: CHOZ~ |

SOHUEUS IONE [eIUaIOC PUB IUSWUUCIIAUS
SANHOCWUOS ‘UOYIsod 9]ea$-qns sy! UeAIS einsuN
UNJ-BUo] LI Japou SseLisng SOI Jo Aicers “enemoy

 

| BOUBABIO Ul ISO!
SEY O/JOJNOd ()¥ 84) aILUM (WO_LIGY pue Senueney) 1¢

UIUJIM SOUBLIOCLUT a1olU peureB SAA | ‘aousnbesuoo UI

UPeUBOLN $1 Sseuisng aiqeis
0} Aieaogs. pus ,bul|S6nas ueeq sey oojyuod Ag =
uImald S| SeALp pue seek
Z ised JGAO SOUBLUIOLEd BUOUIS PAISATSP SIAL =

AL PUP SAL A pee
AUBWUSD Sepised Sivewuele oyojyod ebyel 2 seu 1G

IXEIUOD Jess]

  

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 53 of 112

9g, ebed 6ce X23 WAGEPSO-AO-GLIL 19822.

 

 

 

e6rgs000-rod-1a GaLsandad LNANLVSYL TWILNSdigNoo

Gh PERMA OS ApoUts - “ONINWHS HOd $1 A071
sisAyeuiy wee] ‘ony iq aoinog
f : pebepaug - uoqsepeu i
“SSQOONS B ASS SHELL CO) IUDIOINNS JOU ‘ SBAUNCS Groped (79 ((] O} susie! A 2 Ewtarcsrgtot pedxa / BABUE LO pesed |

Sud] juuds ‘pepedxe yoreduy SARTUSID Ou Supgeq ONIN {0 98] G1 SNP (SALES Jaa Buys WA / WISo

joedUi P SAqUBSUI sconpel Jou: pang spAMgUNOS Jo YOR] 4. (a[duiexa peg se uses J) Daedxe yseordde- , ou njoid eup
Buysejoid enipa jnq yseowcg/ 7A j pup L 2 Ly x ven aSiawe pince ‘Ai + aliqou 4'OWa) 8 sousSieauoy) 8 aGueyo jou PIM spua.] jexyew Sandnusip ueAy

SuMIOmuys Jeruew 8feBscney BIO B uoeinBa: s SSef ‘WOH gaduuion Janno] ;payoedxe seaou! Buroud myusWUTep ON =
(ng ut wey seyblu xp-Z) suosuy ajqesodsip ieuSiy Apieousis pM siauuoisno op) 8 48ublu Aqueoyubis S}8A9} XFdvO osje pue’”
NE Uj wens oysele coud ssel- aBesn JoyBIy YM y pasnogy anyeA aiow sieworsne SQ , palsedxe esesourou yBnoul »
Licuadrs iou jana] 19008 fasnput Sf aouey) AU; teu seuBey %.. ent pasinbau pue snquyyog » fla Ul veULsaybiy AjueoyiuSis uleuta. FIM SAY SN

sofmpleapesip amos Woy syne SOL / funds se ‘sieield Sry absep ave UoimeinGe: sp yo souplopeued 19 fy “

 

 

seueloyeusg Aoy aze suaAeid onsewop eBre) ‘eq uy»

pobojiAlid - UdOloOepOY -pebellAlid - uoljoepey

 

 

 

 

 

 

_ (slespuey ‘sjauuBus
Supjou| 'puerq ou "sy) sapiiqudeo peywuy pure (pejoecke soweysq ONI efetionel) sseulsng Yons jo speioueuy _
SAHOBITBUN USAlB O12 aicoUL yuBoutUBis ured you [i Si04id paseg ONAL /SHHIINA MON “aCoy . AL/Ag Pexy JO} ed10Y}o JawWNsuCD Sse] a

Aue 9} sewed yoy ue seljocouow: jeuoiBes / pyncueao pueqneoig paiur pexig = Na UE UeLp demo] UWA iI pur si UoTedWua4

 

pajoedke SON; JO Joe yed Buroud GNA
|BLOFBLE Jou ‘WoreinBed ul eBueyo sayweu — rojpnGes Ag peosojue tou y SULIS] |BOFRUUIOD AINd US SONAIN&
psdsai siyp ln paysedxa Suna SJOKG{d 16U PEXY ODIMUOHE ON

"Oy ul aBueyo ou ~ yed eyy UI LELy dn yds pur seGiew cya Aswouiog mole ou pip sequousne engnadiog «=» «= 7 “SA JUSAOYJIP 8q ]PM PUR SI aNjonAS joe SH

\apeuoney | sBulpuy Aay

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 54 of 112

 

ec e6ed

oossec00-rod-La

ae

~ faMuepyUog ANOLAS -

 

828 Xd d

 

 

pobojiAlig - uoloepay

 

 

 

 

pafa[iAud - uoqsepey

 

 

 

eudis} weup sje8 aste

(sodapyes oO} eb.
Wop se yuuds

SuoAue JEU) ploAy

iebiew

S<p 10} AueuONCo
dean co] Abapens
anfea snuRuas
Jobusw

ices ruenbesqns

0} Joucl Ayes!

= OGIO PSazeid

SNAL
10} JeUM 9S,

 

 

NOISSTIOSIC HO

quuds

MAO|}O] O] Garp Gaaq

&

 

siskeid ayicotu [18 JO SalaqU] SUR UI <p
'UOREDIIOSUOS JO} SEO SUNOS JOUR) (OWd 8

pooyyeny feed

ISYDWOD Gezvea

Aueui 0} ye67e} e studs

 

 

pobajiAlid - Uoloepey

 

HBBIStu <p 20}

Ayeucyde deay o7) ABazeys anjes enunuceg
soogqes pue “FA ‘| aby SHIBMO],

JESSE 19HI9L WNUpIP se puUdS UOHISOg

 

 

WA-SEbS0-AD-BL!L 8889
CaLSSNOFY LNSWLVSeYLL WILNSCIINOD

 

"ONTEVHS WO Si sa) eo mem

Oy |euces ‘pode isheuy ‘Hefeuy uae | aouNoS

i pabaylAud - uoloepay ‘ i

(eu) 10g Anigeqoud sQ¢> Ajuo

Aenuejod uofeisiujwpe ueoligndey Jepun

ose ssyskreuy}} paBaylauid - UoNepsy

 

pabalAg - uo sepay "

 

 

 

(VORB SILNUUpe

pitas avonineraaraerueaad eaneturareee mea

UBSHaricey Up[M USAe% PaBsiiAug- uonsepey |

 

pabajlAlid - uolepey i ow

 

   

 

 

poboaylAlid - uolepeay

 

 

_ deBrew juuds + SHHAL
OZ1]2O! 0} $},U0CG pue $,0G Ady

 

Eseiueg Aiojeinbey

 

suojBeu of}

qsles ul sBesenco Areyeunjduioy a
juawiBas ued AMO] BANOB Te ISOLU SU]

Ul ZHIALPE - Wingoeds peuopippe ZH SBE =

ESJOOLJS YICMISU POUIGLUDS |

 

(ZA LR Ly UUM 8/895 12)
JOEL |[IGOW JO ONG UMO 0} STALL
Jo} peguejod AByeuAs pue ured speossee}y oe
iaBiew ol
3a} DINO) Aojdnzyueg yo ahaea uo yuudsS

Lofeuoies Gaye

 

JONVTO VLY SUELIW Wald AD)

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 55 of 112

pz abe ot 6ze Xd WA-GEPS0-A2-BL:L 2882
Losee000-rod-La . - . CSaLSSNOI’Y LNAWLVASLL ILLNAGISNOO

 

EZ ~fenuapyuod Apauis - —— “ONTEVHS dOd $1 SgF7

sistieuy Wee] ‘OY 1c] ‘sisdreuy seaig saounag

 

 

| San-
_ SHISUST JEIOUBLLE aU] jo uompod |
® O pasjq pjnom yeu} eyepuew SJESOIOUM B JO:
UOISOdwu! pue sjesse JeyJo/NOeds Jo SNyySenip §
aU] Se UONS ‘PsuoeLe SUON/OUS SNOJOLWUNL :
8q PINOM aley} ‘percidde moyawwos [jeep aut] Saf ;

  

 

 

| 20, 18r88yyy Wal -

‘ayqnd au OA10S |

pobo| IAL d -U onoepey ysoq ueo Uonadwwos Moy yse 0} aq pjNous }eod :

INO ‘SISIXS YU QJ9UM UOIWJEdWOD JOa}OId ISN apf:

 

| roa Hae We

 

‘SJOLUNSUOD UBDLIOLUIY JO yaueq :
Su) 104 UOITedWwod aadidiul oF Bulob Ayenqoe
SI ¢ Ol SUI p Bulonpal yeu) esea aaisensuad :
2 SHEW 0] BUOSWWIOS JO} pyeU aq 0} Bulob $j

 

 

 

 

 

 

 

 

paBajiAuig - uonoepay

poboajiAlid - uoljoepey

 

 

 

 

 

  

 

 

 

 

 

NOISSTOSIO HOG |
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 56 of 112

 

Sz aBeg
cOogses000 TOod-1a

be > feuepyuod Anais -

. Hursueuy
SONUBUOS YUBqYOS pue sssoons
smMoUs puNoeUWINE - Z awWODINO

 

pabajlALid - UOlORpoY

 

 

 

ayqepioaeun si Aojydnajueq pure
sile} punoseuiny puLds ~ | awosjng

 

6ce X35 d

INA-GEPSO-AS-B LIL -8S2D
GS.LSSN0Sy LNSWLVSel TWILNACIdNOo

“ONIEYHS dOd S111 8 8

   

sighieue Wee | ‘suode: sAeuy oungs

pabeliAlid - uonIepsy

 

 

 

pebajlAlid - uolIepey

 

 

sse00ns:
aigeinseew Smoys aAyeHtU!
punoseUIN] JeyjeuM 3es Oy"

(SOWALL OL GSI 08 “SA 09 40} UIC
peliuuljun “3'}) Guioud earssaibby =

G102/20 ul payeys -
wesboid Bunind-js0o gen uag'z =

PoLe]S Saye: punoseusny

(Buloueuye: JO} gounos ou Ayueund)
910z/z1 ul somyeul ugg'Z joIqeq =

G1OZ 10, DBPeCcxe
SEI WING USB asn uqg’y_ mi

(S107 Ul %Z_ “7 L0Z U9 _)
SUIBIEW! []44 Moy

pajoodxe yueqyos i ssaysip
woy yoddns penuyuog . jeroueuly

 

 

 

 

pobaliAlid - uoljoepey

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 57 of 112

9z abe

e0gS8000-rOd-La

GZ ~feyuapyuor Apouis -

 

 

(duudS + STALL
peBrew 2 1aB uvo nod,
By 2 Cas PsBouIET YA
yore Asbow peubrg

fyeGiey yoyyp se unds
jeubis) tabled 7A 40
WHS + SIME ploay

OSUd LEG UIs Ss
jo upmoih pue yiiuesas

SEOMIOU UI BUuSeAUL
AG @pug aaoenre ag

BUO[e-PUbyS aga USsAlSW
WHS Jaye ABEDt
~ iobiow pauepsig

SMALL
40} JEUM OS, .

 

 

RAG]

ISVOIWO2D

ae

sonseenosnhntosnanocnosineciy

 

Near

HSSHOSIC HOS |

6ce XD d

(HUSUOo pur

Buijeum "at apqisesy (je wey Seroueoelpe syeuuaye
aiaydxe ol] Aut 'ALEGE OW DeRULAY ‘Ssapeun

ul UIMOIS fetus Arvo ‘aoueedxe SsalelIMA ON INO &

(w uonseas ges) aeuonei ofsyens ‘oud 8

EPOOUHS IH POG

fuonzBeyul Rosa
“aAvic eqou/pexdy sehr;
“94 peacudde 444 Btnpued

pazpEeys pue LUAyS!Xe [19S 1

 

Z}SBIWOD JO] sapLig ayewely

JeGiewu jseoules Joy sligaus y peura yBNoULy Gunung

WOW ([SyAl4 ‘Anqieroum “a't) paxy OU] Jequa LuOK €3

JoBreunjuuds + So enuscd op
JUaNbasas SBOUD WA SHOU! 0] SSreTLE jeUGIS
PUE PSBSWIOT 4G] Jesse yNoYpp se yuuds UBS

 

(sorydesBowap suiye oepis
“aSunod Ayeioedse *a't] aseq Jeuaysno aseezout

 

UGIBOLSUaP enUNUOS % LuNIeds Joy pict

éApPeUONAO JO} SHALL
SS2IP 0} $},U0G pue s,07q Aey

 

 

 

 

WA-SEPSO-AD-BL'L tesbD
ds1LSanday LNaWLvael TWLLNACISNOS

 

“ONIEVHS HOd $] abt

LOS MoU pLEoEog Yn Bhdes ‘opede: ysAwuy ‘ersleuy Urea] OInoS
paballAlid - UOlSepay }
AYCEDOSS FEU; U ssacoe ssaradn SGoreL hin Gorey need Suro neces p

 

 

pabajiAiig-uoyoepey

 

 

Zsieueg Aicyeinbey ¢

 

svsquosqns DUBDEOIG LUE? BAL
JSBOWIOD UWZZ_ “SASIOWOISNA SHW UES a

SORISAGT OOO /< SEY SAVE, Stelyn sels
ol Uy) sso7IRseOWEN UMA dood uuIgg

{S}OS]JO JIOMPAU POUIGWUIED ¢

  

YOROIdde Bip SAA UWA SIL
880s JO saUNUCoS UBAOUY
SolhieuAds yioMel ple 1909 ezyesyy —
(SHqTS Prog JOf sypUNG sqqouu
9 PULCPRGIG '"S) SJUNOASIP SAISSBLU
O/M Ind) SRese Joopes ULANIGe QAl4 0 -
{ Liofeeuy
“e']} STIQOLU O3fo LUs}TOO OOpIA Bulg = -
‘gyjeqeks asBaiouy  —
SODEPEAPR WIBSpes [eseAeg =

 

paballAle - Woljoepay i
paballAlid - uonIepsy [MOG Oy
uonde fesnged Aldo aq pyBIW afoul GY aAGIAY =

L]SeIWO* 10] ayeuones a1Beyens

 

“i

JONVTO V LY SUELIWVUVd ADI

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 58 of 112

Jz obed

posse000-rod-La

ag - Jequapyos ABous -

 

(.JuLds + SMALL pebiew
2786 uso riod, BER a}
JBMRYD YI

qeavaqu JeBsew peubig

(e8ie3 yNOD se juLds
pubis} weBaaw 7A 40
- unde 4 9LBED ploay

SUC LACHIISC| IS

jo upesoi8 nue uiueas:
SOMO LU] BUNSSAUI
Ag spud eaipenpe og

BUIO/B-PUBYS 3g|9 WEB aLU
jUUCS Jaye aiqussed II
- 4889s padajsie

SAINL

 

 

 

      

CISSIC

40} CUA OS.

aera yyalsq

 

   

SiG HOS |

AEG

6c Xd d

AWIGE GAY Popul ‘eousuedxe
SsayaHm ou ‘Lranudl4 ‘yur funjueg “e'l} sueAgid
Dai UIA SalBieuAs sa Gru ‘u01 APRIOUBULE ‘SIBBA
€- | MOU JO) SHOyls JeBzewysod YA PSIGNSO NOD»
fe uojoas das} aeuoneoiBereas oud ==
_ gpooypent| [2eq
{UoesBajul peoraa

Yadeid agotu/paxy. ese -
“ery jeaciddle 92-| Burpue,

UGZLOA

pazpqeys AqueouniBrs
PUB TUSISIXS [/136 Hy

_dnoib sayeysy 10} sepug ayeueyy

 

JoBISW Jeu JO, SuUBeLU YY TeuM yoy Bumutyy
INU (Sy ACQafOUM “atl Pax Owl aqua pu0g 2
jeep aes uenbesqns) Ui Wes9]U) AAOYS HUE
droid Jape WO] Jesse WNOUND se jus pauBbes

 

UOHESIISUap anUQUCS y LuTUjOSds 10) PIG

fsorheSowed suyye copes
Uahuned Aypeioedse '9'1} aseq 2eUU0ISNO AS22901

Aypeuondo 40) SAIL
SSeJp 0} S},U0G pue soc Aay

 

 

WA-SEPSO-AD-6 LL 28829
OSLSSNOFY LNSWLVAYL WILNACSNOD

  

“ONINVHS dOd SI Sdi7

acS-detupueqeeraig ‘wos MoupUEqDsolg ‘nt jpydes ‘shade! eAwuy ‘sisheuy Wise | tounog

poBoylAlict - UONSepay 1
Agdesfos® jus ul sse008 SserevlM S]IqOyy-7 Lain wore indod a2 iO Riemued |

 

 

‘pabaliAlid - uoNOepey I

 

 

 

 

Zsietueg Aoyenbey

 

siaquosgns puRgMBaig ULUO? BAL dno
JOLeYO ULL] SA SIOWUOPSNA SNA MWES 8

,PERISA02 96D J < B SEY SOALL SIGUA SS]EIS OY)
ul sgagor dno Jopeys YM edosd ugg ™
ESP/9]}s WICMSU PsUlquuoy

 

Yoeoudde Isa LAA UUM SH —
970s Jo saiuouoss YOroy
SoIDIOUAS AQMISU PUB ISOS ezyYzey
(S1aYNS Plds JO} aypUNG sigow
} PUBPBOIg “S| SJUNOOSID SAISSBUG
o/M Yd) Spade yoopes UL AUIBQe d -
. (LLGAeeuy © |
“91 SIQOUU GLO pNe}UOD OSpIA Bung =<
sypeqess eseiouy,
sohejueape aGepoys jeeneg «

Ape Aguscrlpe sz oyqow opt OAGW [euajOg = 9

  

,dnoJ£) .
é
J9LBYD JO} Bjeuoyes 916972135 “ie

JINYTD WLW SELL Aad A

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 59 of 112

97 abe
gossso00-rod-1g

£2 ~Penuapyuog Apouys -

_ AlN FUN ]ysuSd WIOUBUY B Due NOW asus
SBAOW 9/GBO aye TyHlu ~ SAY AnG-afoum PeIQe@ULUOD
4NO-PINC UMO “8 UleWOP SUIFAIA BU] 19j19 4,U0G

SAHA Te Bulyaey ing S098|GeO ye Juasaucl
_ Apes ele (ul ,samgedes saneaouul, syeoudnp },u0g

. esed Jawuojsne Bulsixe jo
LUNYO SSBQISU! H/NGS JeYE SASEIO LIM JUSULIEdXe 1, OG

juuds 0] uo. se / ymold JewoIsne jo ayes
SU} JO] YONW GO} SOAR] Ady pue seoLid aseez9ap j,u0g

$},U0q

 

NOISSMOSIG HOS

 

 

 

 

6ce Xd d

 

 

. WA-GEPSO-AS-6L-| “BSED
O4LSSn03y LNAWLYSYL WILNSdIINOS

  

“ONIEVHS WOd Si agi a @

Small: Yedsg ‘sisiyeuy Wee] Bonds:
eid uoTepljosuios w sepnjour yey) ADepis We Sua] @ Buwey INOW |

SIBABIC BIQBD HUB SHIQOUW UjOR JO} Siqisea: S| PeuL
ABojouysel-pe ojiqow sagoenye auinbow /ysyqeyss 01 AU)

 

eBeul Splqoir-L.
,SABAOUU! pure Axes, puedxa JeyLiny pue pgnBayes

BuUUaLO £10 soosfqes ut perelSe]u! ag pynoo Huy (Woy .
LIOUS *8"1) JUBPUGS OSpPia Ajuc-ayTOW jo USHess9 JapisUuNy

UIBUsLS JO uOlLsod = wo suonenoBau veBiew ojUl ejue
SOIALL Me]#2 O] - josys souereg pue Ty 4 uayHuas Jaypiny

 

OSDIA SHOU JO
SIUNOWE ]UBOYIUBIS StUNSUCS Jeu] sarUdeiBoLuep eUlye OSA
WaBunoA dul uC Alpeloedse Ssnooj - eseq FeUl0}SNO asesIOU]

 

(Buypeouso iia ut eSebua ‘uogeoiisuap
SSBSIOUL LUTOSds auindoe “e'1} yoaeu Buauys @ Ul SeAu|

3,9d

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 60 of 112

62 abe

90s58000-rOd-LO

 

Qe - FelJupIOT AROUIS -

 

{sans maa
” pus YomEsu aoURyua)

UisGueud judg
OL jvanbesqns Aqeep}
ARG Yat Selopul

(yebse} NBII SB
Juuds jeuSis) weiss
JUS + ly PloAy

BLqISESY
JOU JABAL SBoWUe}

GUOPe-PUR]S feHUS}Od

SNL
40} ,JEUAA OS,

 

aplig saqoeiye ue ag .

sobreu peubis ©

J ~ uondo yxe.

 

 

ses nor onennentreadies EOSIN

ri
Pt

 

se

SNOSIA HO |

WA-SEPSO-A9-6 1+] BSED
qalsantad INSWLVsad) TwlLLNadIdNood

62e Xd d

 

“DNIGWHS HOd Si sar m i

Wwos MCLIpWEneorg ‘pi ede ‘spodau jeAruly ‘sigheuy wee | “eQUNos |
BOR ApuuIg? SC OF PaIsederD) BezC JEqLosgrs SAE |

 

pabe|iAld-uoHoepey

 

(Any [WT ay) SleoyRu 2109 reyo
Ui sanuinpodde yueunsaaul layed AyenualogiNgg = #

 

 

 

. £SaLe Aroyepnbay |

{BuoKoes sas} ayeuOnEs cies ‘Oud ==
EPooyyorty (Peg

 

Bite Aq siequosans apgow
UWIOG Le eaey pines Auedies paluayy os
© BUSTER ONAN
"BIA Sp] UL SaeqUOSgns oyqow uus'Ge oe
Z5PP9Lf[S WIOMOU PSUVIGUOD

paziqers Aqueouiubis
PUBS TUSISIXS [15 41

EWY 10} sepug ayeweny

 

Z yuiids

 
 

fsnduy urisns} Jem aoud ul eSeBue Luog és UOIHSUBL}
ONION APY UB 8/895 Jo SanuGUO NS
yBnony) sarSseuds soo jo uonezyeay
fooraly 'Co) jayseu aoHues
SOLU UBIISLUY ULION BUS jo UOHBaAg  —
isans anqous Ulupee! syPaede peseeusuy -
SaSeueApe sibayens yeasnas a

SPALL ©} loyeusd Wey
-Dud] $1 (R8D ON AI JeHusiod Aue ieuy sunsug §

 

TY 0) salu) JeBietw pubis
Wig 49) Jesse YNoyp se 2UUdSs peubis
LOWBoyIsuap enue. y winjeds 404 Pig fapout ssauisng alco sy4yy
JO UONNOSXS) ONIN Sf peuoIeL yin ouloceg =e

— «GYACW
BoUsUy 10; speuoles Bayes

 

SS6Q JaluOysnd esealoul

ZAppeuondo 20) SOIL
SSelp O}F S},u0g pue s.og Aay

Ae

 
 
 

JINYTDS ¥ LY SES LIA ya AIM

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 61 of 112

oc abed

2£0698000-rOa-LG

62 > UUSpPYUED ANSAS -

 

0} BurBuepeyo 003 se
quuds jeudis} sefaew
yuuds + aoiy ploay

asec JOCuoSCns

jo Wmo6 nue ubuans
 sOAQeU Ul: BUBSeAUI
Aq epg sanseqje eq

SMALL
40} JEUA OS,

 

(puUnQse WUT.

 

 

ao: RO

 

6co Xd d

yooqAe(d punolBLn] Les] Wet
JO: Wusheg Yon quuds usqucl yUyuMUsD Per
SreAeicl PSX WIM SOIBIAUAS FOUBIH ? ATSWIING  #

épooylerl] eed

quLds

PAHCBIS PUL JUEYSNe [18 |

 

sjoBie} aonpy opeuleye jeyusiog

(sniduiy ureisns} Jem oud ul sGeBuaiueg &3
SMALL O} Plead Huey

Suc] $1 j890 ONAIA) ehualod Aue wy oinsug
(saQiauAs LUBAG Iau
JOU SOUBLECXS SSajatin OU UsaAld) eonpy

40 BuiSuaypeys oo; se punoweuiny puLds peubis ¢

 

 

SSBC AUWIGISN ssbedoU

 

Loyeoyisusp enuyuos 9 unujgsds 104 pig 4

Apeuonde 10) SHEL
SSBIP O} $},U0CG pue s.og Aay

 

 

 

 

WA-GEPSO-AD-6L-} -8SbD
QALSAndosy LNANL Sel TWILNSCISANOS

“ONINWHS HOS SI Bart mH

 

    

y Sishieuy Quine] eeunoS
oumindod aii Jo piBasY |

LOS NGLIPLEDECIG ‘By
Audniosd gui uy sseaor ssa

 

 

 

pabajiaud - ‘uoHoepey

 

 

 

 

gABUeg AroyeinBoy

 

SJSCUOSCNS PUBCPBQIC ULUy

PUR (AN Ul ULUG'g INCGE Yalyar jo} A] aoniy
UWIG'S “SA SIBUIOJSHS SINT UBS wl

SRRIBACS YAO se B SPU SALE QISUM Se1RTS
OU) ul ssecoe sony iim efdeed uug‘o, a

ZSJOSLO YOMau Pauiquwueg

 

Gafeid 34 e

SdH YON) oany 104 Agd Aouaoeipe
ousiunueddo uz oq pjnos a]Iqow oyu sADIY Sra
Ze0lfy OL seuone aBayea¢ ( | uv" i

 

JONVID VL SU Lav ad AIM

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 62 of 112

e¢ abeg 6ze Xa d SO WA-SEPSO-AD-6L!L 18SBD
OLS98000-rOd-La CGALSSNOSY LNSVLLWSYL WILNSCIdNOD

ze = feQuUEDYUOD AOS - “ONINVHS HOd $1 3417 @ w

                

SrAreuty WIA | ROINOS
UAC UcHepOSUSS B senroUt yey) ABevents Uue-Su0} e GWABY INOUE |

(Ajay UN Weve eOUBUY + [NIIP S1OLU SBAOLU Bjqvd eye IYBIA])

Sif ‘ANd-8]OUM ‘INO-p]ING UMO "9"! ‘,UFEWIOP SUT]OJIM OU] 48jUe },U0q

(yeyideo UO WuNied Ajex|un pue SAW {| JO} ayeos jo y9e7)
uoonpold 10 s]UBLU jueUOO “e'! “erpelu AABSY JOSS Ul JSOAU! },U0G

 

 

iP, saa

e) @snoy WAL

    

pabajiAlid - uoloepay

Fie ies be ides ar

=2@, JOB

 

 

ISVDWOD

aye (uoITenjea 9 SseUsATORITe SeAuIp aseg sn dy s[qels)

JOyWBW Sp eau} Ul weM oud 8 406613 },Uu0g

 

“quuds
\ (ONTeA SIAL SSeSLOUL Pinoys speaq)

suoHnde jeiow
UOIVEPIJOSU0S SYEdI|GWOd Pinos yeul [EOP ONAN Cpu 40jU9 1,U0g

froued sey

 

NOISSAOSIG HOY |
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 63 of 112

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 64 of 112

 

 

 

 

 

 

 

Page 1
1, UNITED STATES DISTRICT COURT
2 | _ SOUTHERN DISTRICT OF NEW YORK
3
STATE OF NEW YORK, STATE OF )
4 CALIFORNIA, STATE OF COLORADO, }
' $§TATE OF CONNECTICUT, DISTRICT  )
5 OF COLUMBIA, STATE OF ) ;
MARYLAND, STATE OF MICHIGAN, ) 1:19-cv-05434 (VM)
6 ‘STATE OF MISSISSIPPI, }
COMMONWEALTH OF VIRGINIA, an )
(9 | STATE OF WISCONSIN, )
)
8 Plaintiffs, )
)
9: , -against- )
)
10 DEUTSCH TELECOM AG, T-MOBILE ).
US, INC., SPRINT CORPORATION )
11 and SOFTBANK GROUP CORP., )
)
12 —_ Defendants. )
13 .
| VIDEOTAPED DEPOSITION UPON ORAL EXAMINATION OF !
14 :
PETER EWENS
15
HIGHLY CONFIDENTIAL
16
17
18 | 9:04 A.M.
19 | SEPTEMBER 12, 2019
20 | 925 FOURTH AVENUE, SUITE 2900
21 . SEATTLE, WASHINGTON
22 '
23
24
25 REPORTED BY: CARLA R. WALLAT, CRR, RPR, CCR 2578

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 65 of 112

 

Page 42

Page 44

 

 

 

| ‘1 takes place, DISH will only be able to provide service 1 with in those workshops included people you really
. 2 to itsown customers initially by sharing the T-Mobile 2 trust, right?
i 3 network, right? 3 MS. LEVIN: Objection.
4 MS. LEVIN: Objection, 4 A. At least one of the persons I knew well and I
5 4A. DISH is not sharing in a network sharing 5 respected.
6 arrangement with T-Mobile, DISH has a 6 . (BY MR, MACH) And you really trusted him,
7 infrastructure-based MVNO with T-Mobile. 7 right?
8 Q. (BY MR. MACH) But in terms of providing 8 A. That's correct.
9 service to its customers, DISH will not have its own 9 Q. And who was that person?
10 network, correct? 10 A. Peter Bisson,
11 A. DISH initially will not have its own network, ii Q. And you personally assisted DT employees in
12 but is committed to build a network. 12. the preparation of the materials for those discussion
13. Q. Right, That's a fair clarification, 13 workshops in December 2015, right?
14 Initially DISH will not have its own network, correct? 14 A. No, I did not. Those materials were
15 A. That's correct. 15 prepared -- to my recollection, those materials were
16 Q, So it must rely on T-Mobile's network to serve 16 prepared by McKinsey for DT.
17 its customers, correct? 17 Q. Well, my question, sir, was not whether you
18 =A. That's correct. 18 prepared the materials, but whether you personally
19° Q, Okay, So E-Mobile -- strike that, 19 assisted the DT employees in the preparation of the ~
20 So DISH will not have a basis for network 20 materials. Did you do that? !
21 differentiation with T-Mobile, right? 21 A. No, I did not. I don't recall. I think I was
22 MS. LEVIN: Objection. 22 sent the documents pretty much near the end in advance
23 A, DISH will be using T-Mobile's network 23 of the workshops. |
24 initially. That's absolutely right. But over time, 24 MR. MACH: Introduce a document that ;
25 they will build their own network and they will have an 25 will be Ewens Exhibit 58.
Page 43 Page 45
1 opportunity to combine, uniquely combine those networks | 1 -(Deposition Exhibit 58 was marked for ,
2 and offer differentiated services. : 2 identification.) . :
{3 Q. (BY MR, MACH) And the agreement that you have| 3 MR. MACH: I'm sorry, [ can't reach it. i
i 4 with DISH, it places a specific limit on how much of 4 MS. LEVIN: That's all right.
§ T-Mobile's network DISH can use to serve its own 5 QQ. (BY MR. MACH) Sir, do you recognize what's
6 customers, right? - 6 been marked as Ewens Exhibit 58 as an email thread
7 MS. LEVEN: Objection. 7 between you and Mr. Stern of DT in November of 2015?
8 A. The -- the agreement with DISH actually allows 8 MS, LEVIN: Objection.
9 DISH unlimited access to the T-Mobile network for the 9 A, I'm sorry, can you repeat the question?
10 first three years. Thereafter, there are limits on 10 )=«Q. (BY MR. MACH) Sure. I'll -- Ell strike the
11 Dish's ability to use the network, but the whole 11. question and ask it again.
, 12. strategy is for DISH to begin to -- to build their own 12 Do you recognize Ewens Exhibit 58 as an email
_13 network and begin to migrate traffic to their own 13 thread between you and Mr. Stern, among others, in -- |
14 facilities. 14 in November of 2015?
‘15 = Q. (BY MR. MACH) Let's shift gears a litte bit. 15 A. Yes, Ido.
. 16 In December 2015, you took part in a series of 16 =. And is this something you would have created
“47 discussion workshop -- workshops with DT, correct? 17 in the ordinary course of your business?
18 | A. Yes, I did. - ig A. Yes.
19 Q. And those workshops included participants from 19 Q, Okay. And this thread discusses preparations
-20 T-Mobile, DT and also McKinsey, correct? | 20 for the workshops you participated in with DT in
21 A. Yes, they did, {21 December 2015, right?
°22-Q. -You've worked with McKinsey a number of times | 22 A. That's correct. ;
‘23 at T-Mobile, right? 23 = Q. And Mr. Stern at the time was the VP of !
‘24 A. Yes, I have. _ ° 24 portfolio strategy for DT, correct?
25  , And the team from McKinsey that you worked “25 Al don't remember his title, but that sounds

 

 

212-267-6868

12 (Pages 42 - 45)

Veritext Legal Solutions

www. veritext.com

516-608-2400

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 66 of 112

 

1 plausible.
2 =, And ia this email thread, Mr, Stern wrote
3 asking for your assistance in preparing materials for
4 the workshops, right?
5 MS. LEVIN: Objection,
6 A. Can T look at the email?
7 QQ. (BY MR. MACH) Absolutely.
8 A. Yeah, in this email, Mr. Stern requests
9 materials that we -- from the U.S. and he also requests
10 time for an interview to learn more about a series of
11 questions.
12 Q, An interview with you?
13. A. I believe the interview was with Sarah Bond.
| 14 Q._And the top email in the thread on the page
5 that ends 99484 has Mr. Stern saying "Looking forward
' ‘16 to the call tomorrow."
i 17 Do you see that, sir?
/18 A. Yes.
19. Q, And did you hold a call with Mz. Stem about
20 the workshops as suggested in this thread?
225 A. Yes, I believe we did.
-22 Q, And what did you discuss with Mr, Stem on
| 23. that call?
°24 A. I dont recall all the questions we discussed.
25 This -- there looks to be a question outline in this

 

_

{
Page 46 !

1 A. Yes, Idid. ' ,
2 Q. Okay. I'm going to ask the court reporter to i
3 please mark Exhibit 59.

4 .@Meposition Exhibit 59 was marked for -

5 identification.) '

6 QQ, (BY MR. MACH) Do you have Exhibit 59 in front
7 of you, sir?

& <A. Yes, Ido.

9 QQ. And do you recognize Exhibit 59 as the slide
10 deck that was used in the first workshop -- workshop
11 session in Germany in 2015?

12. A. Yes, Ido,

13. Q. And that's something that was created in the
14 normal course of your business, right?

15 MS, LEVIN; Objection.

16 A. This was created by Deutsche Telekom. And I
17 don't know whether it was created in their normal -
18 course of business or not.

19 Q. @Y MR. MACH) Fair enough.

20 Would you please turn to me -- with me to the
21 slide that's marked 4, it's Bates Number ending

22. 00999374. .

23 This slide lays out the objectives for the

24 first meeting, correct -- strike that, Sorry.

25 ‘This slide lays out the objectives for the two

 

Page 47
email, ,
Q. Do you remember any of the questions you
discussed?
A, Ido not.
Q. You then participated in the first workshop --
strike that, Let's take a step back.

Does this refresh your recollection that you
personally assisted DT employees in the preparation of
the materials for the December 2015 discussion
workshops in Germany?

MS. LEVIN: Obj ection.
A. What we did is we provided information to them
and we participated in I believe at least one call
where they had asked us questions, but we did not have
a hand in preparing the documents for the workshop at
all.
Q. (BY MR. MACH) Got it.

You provided input to DT and they wrote the
documents. Is that fair? ,

A. ¥es, we provided information and tried to be
responsive to questions, but we did not have a hand in

Wo co 4} OY tn Fe tH Dom

BR eee
owoao nN DR hk He Ne GS

 

nd
Bo

preparing the documents at all.
Q. Thank you,
You then participated in the first workshop
session in Germany on December 3rd, 2045, right?

wh
Wf

115 parlicipants.

: Page 49
1 workshops, right, sir?
2 A. Yes, that's what this slide appears to do.
3. -Q. And the next page shows the participants for
4 the first meeting, right?
SA. These were the participants that were invited,
6 but] don't believe everybody was there.
7  ~ Q. So who wasn't there?
8 A. Fdon'trecall, but the meeting was much, much —
9 smaller, This is a long list of participants and --
10 well, these are the experts at the meeting. I don't
11 recall alt the people who were there, but we -- you
12 know, Thorsten, for example, wasu't in the whole
13 mecting. We may have had one or two other people, but
14 this wasn't -- this wasn't the exact set of

160 Q, Sol'm fooking at slide 5. Are you looking at

17 slide 5?

-18 A. Yes.

19 Q. ‘Okay. And it shows six individuals, including
20 you, Mr, Stem, Mr. Langheim.

21s OA, Yes.

;22 Q. And Mr. Langheim was present for at least some
23 of the meetings, correct?

24 A. There were two workshops, Mr. Langheim was

 

 

25 present for part of at least one of the meetings, but I

 

13 (Pages 46 - 49)

Veritext Legal Solutions ;
212-267-6868 — www. veritext.com 516-608-2400

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 67 of 112

 

if
2
3
4

6
7
8
9

10

i

12

13

i4

i 1S

16

17

18

19

20

21

22

2B

24

25

a

 

. 5 .

Page 58

Q. Well, it has proven true since 2015-that new
mobile entrants have not become relevant players in
your marketplace, hasn't it?

MS. LEVIN: Objection.
A. Actually, I disagree with that. I believe
cable companies haye entered and they've become
relevant mobile players. So I don't actually agree
that your statement is true.

Q, (BY MR. MACH) So in 2015 when these
predictions were laid -- strike that. Excuse me.

Since 2015 when these predictions were laid
out, your predictions about how the market would evolve
have proven wrong?
MS. LEVIN: Objection.
Q. (BY MR. MACH) Is that what you're saying?
MS. LEVIN: Objection. It
mischaracterizes the testimony.

A. These are not my -- these are not my
predictions of how the U.S. market would evolve, As I
told you before, this is a DT prepared document and
some things ] might agree with and other things I
don't. But these are not my predictions of how the
US. market would evolve.

Q. (BY MR. MACH) Today or in 20157.

A. In 2015.

Page 60
stafemment. . .
“Q. (BY MR. MACH) Well, what's the connection
between commercially rationale contracts and the
ability of a new entrant to compete? .
MS, LEVIN: Objection,

A. I don't know what you mean by "commercially,"
and I know -- I don't know what this document means by
"commercially rationale contract,"

Q. (BY MR. MACH) Okay. And in the right-hand
side of ~- side of that slide there's a box and it says
"So what’ for TMUS." ,

Do you see that, sir?

A. Yes.

Q. That's T-Mobile US, right?

A. That's correct,

Q._ Okay. And the conclusion was "Emergence of _
MYNO entrants unlikely," correct?
‘18 =A, That's what the document says,
| 19 Q. Well, was that the view that DT expressed to
20 you in 2015?

:21 A. I don't recall, I don't recall discussing

22. this specific page. What the document says is

23 "Emergence of MVNO entrants unlikely," but I den't .
24 recall that specific discussion from the workshop.

25 Q. A few more questions about this document.

Wo A A Bw hme

Peet tet nen
aA tA ff WH eS

 

 

Oo oc sm Om BN oe

rehome perme
qa wm kw NE ©

 

NN NM Woe
WN & So

 

NS
Lr

212-267-6868

_
oO

bo
&

Q. Okay. So you're saying that in 2015, you
thought that this document was incorrect about trend
Number £?

A. In 2015, I don't have a particular view, and]
can't tell you which statement in 2015 I agreed with
or -- of I didn't agree with. What I can tell you is
these are D's predictions, or appear to be DT's
predictions as encapsulated in this document, and I
probably agreed with some of them but didn't
necessarily agree with all of them.

Q, Understood, Thank you.

Turn with me, please, to slide 24, I'm just
hoping you can help me understand this. In the middle
of the slide it says "U.S, MVNO agreements based on
commercial terms. All four mobile players will
continue te engage in commercially rationale
contracts."

Do you see that?
A. Yes, Ido. -
Q. Okay. What does that mean?

MS, LEVIN: Again, Mr. Ewens, if you
want to look at the whole slide, you're welcome to do
that. - .

A. Yeah, I don't know exactly what this means.
Again, this is a DT document and this is a DT

Page 39.

Page 61
I Slide.33, please. And slide 33 discusses industry
2 consolidation, right?
3 A. Yes.
4  Q. Including the potential merger of T-Mobile and
5 Sprint, correct? |
6
7
8
9

 

A. That's what the document says.
Q. And regarding the T-Mobile Sprint merger, the

slide says: "Regulatory approval on short-term regarded

as unlikely.”

10 Do you see that, sir?

11 MS. LEVIN: I'm sorry, could you direct

12 us to that?

13. —sOA. I'm sorry, can you point that -- to that --

14 point me to that,

15 =Q. (BY MR. MACH) That is a totally reasonable.

16 question. In the box on the right-hand side of the

17 slide, the first bullet says: "Sprint merger as

18 natural strategic step to obtain nationwide scale -

19 however, regulatory approval on short-term regarded as

 

20 unlikely."
21 Do you'see that, sir?
1:22 A. Ido. ‘

| 23. Q. So why was regulatory approval of the T-Mobile

124 and Sprint merger tegarded as unlikely in 20157
25 MS, LEVIN: Objection.

16 (Pages 58 - 61)

Veritext Legal Solutions

www.veritext.com 516-608-2400

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 68 of 112

 

Page 62

1 A. AsT say, this is not my document, this is
2 DT's document. And I don't know where they developed
3
4 point of view at the time.
5 Q. @Y MR. MACH) Well, did -- did you agcce with
6 that point of view in 20157

A. [don't recall whether I agreed with that
point of view or not.

Q. And did DT express to you any reason why

those points of view, but it is not necessarily my

regulatory approval might be unlikely?

 

li A. No, I'don't recall.

12 Q. Now ~ ;

13 MS. LEVIN: I'm sorry, was that question

14 about 2000- -- strike that. I withdraw my question.
[15 Q (BY MR. MACH) Ifwe go to the lefi-hand side
: 16 of slide 33, the last builet in the Mobile category

' 17 there, it says "Dish's massive spectrum could leave --

18 jead to mid-term spectrum deal.”
. 19 Do you ses that?
120A. Yes, Ido.
2  Q, What does that mean?
22 MS. LEVIN: Objection.
23. —sOA. ~Weli, I presume that means that there was at
- 24

least a possibility to discuss purchasing spectrum from

Page 64 :
i | to there would be T-Mobile, AT&T and Verizon, correct? |
’ 2 A. Yeah, I think the -- the only issue is that
' 3 would be three -- maybe it should say three -- three --
' 4 three network owners, but -- but yes.

i 5 Q. Let's go to the next slide, please, Slide 35,
6 MS. LEVIN: 34 or 35?
7 MR. MACH: 35. That's helpful.
8 Q. (BY MR. MACH) And in the upper feft-hand

9 comer of the slide, it says "Still no mobile wholesale
10 obligation, thus no new disruptive market entires

1L (MVNOs)."

12 Do you see that, sir?

13. A, Yes, Ido.

14 Q. What does that mean? ;

15 ‘MS. LEVIN: Objection. .
16 A, Again, this is DT's document. So you'd -- yo

17 know, you'd have to ask them exactly what they meant by
18 that.

19 =, @Y MR. MACH) Well, what did it mean to you
20 when you had the document in the meeting with DT in

21 20157.

22 =A, Well, firstly I don't know that we discussed

' 23 this page specifically. But [ do -- one difference

i24 between the U.S. and Europe is in Europe you have

 

 

 

 

 

 

25 DISH. 25 mandated and prescribed wholesale rates for MVNOs. Or |
: Page 63 . Page 65
1° Q. (BY MR. MACH) When it says "mid-term 1 you did at the time,
2 spectrum," can you kelp me understand what the phrase 2 Q, In-- in which market? |
3 “mid-term spectrum" means? Mid-- I'm sorry, excuse =; 3 A. I don't recall, but at least in some markets
4 me. Could you help me understand what “mid-term” means 4 in Europe.
5 in that bullet? 5 Q. Yeah. My point is not the U.S. market, right? J
' 6 — A, [don't know what DT specifically had in mind, i 6 A. That's correct. :
' 7 but IT would presume that would mean over the course of 7 ~~ Q, So do you understand this to be saying unless
. 8 ahandful of years. 8 there is that type of wholesale obligation in the
_ 9  Q. Inthat same Mobile category there, it says 9 United States, there will not be disruptive MVNO market
10 "Regulator unlikely to allow emergence of three-player 10 entries?
11 mobile market." ll MS, LEVIN: Objection,
12 Do you see that? 12 =A. I don't -- as I say, I don't know what DT
13. A. I'm sorcy, where? i3 meant. What I can tell you is there are MVNOs in the
14 Q. It's the second bullet in the Mobile category 14 U.S, market that are disruptive. Altice just entered
15 on the Jeft-hand side of the slide. . 15 the market with a very disruptive price point, Comeast
16 A. Yes, Ido. . 16 under the Xfinity mobile brand is an MVNO. And up
17. Q._:- And there when it's talking about the 17 until Altice entered, they had the lowest priced
18 emergence of a three-player mobile market, that's 18 unlimited single line post paid plan.
19 talking about the results of a potential merger between 19 QQ. (BY MR. MACH) Let's go to slide 40, please,
20 T-Mobile and Sprint, correct? 20 and we're almost done with this long document.
21, M8. LEVIN: Objection. 21 MS, LEVIN: And might we take a break
:22 A. [don't know exactly what it's referring to, 22 after we're done?
23 but that seems — seems what it's referring to in the 23 MR. MACH: Absolutely.
‘94 document. 24 Q. (BY MR. MACH) Are you with me on slide 40,
25 Q. (BY MR. MACH) And the three players referred 25 sir? : ,

 

 

17 (Pages 62 - 65)

Veritext Legal Solutions

212-267-6868

_ Www. veritext.com

516-608-2400

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 69 of 112

 

 

Page 82

| , Page 84

 

 

 

 

1 means, but one possibility is that if we were able to 1 that the slide deck used in the second session,
2 combine with DISH and utilize all that spectrum, it 2 “workshop session was a good document?
3 would provide us with dramatically more capacity, and = 3 A. I said the email says I think the document is
4 so we would need to evaluate that as a potential 4 okay. I don't know what you mean by a good deck.
5 option. 5 Q. Well, I'll introduce an exhibit.
1 6 Q. Does -- does looking at Ewens Exhibit 62 6 MR. MACH: I'll ask the court reporter
: 7 refresh your recollection that you insisted -- you 7 to please mark this as Ewens Exhibit 63.
8% assisted in the preparation of materials for the second 8 (Deposition Exhibit 63 was marked for
9 workshop in Germany? , , 9 identification.)
10 ~~) A. ~We didn't prepare the materials for the second 10 MR. MACH: And I'm going to
11 workshop in Germany, We may have been responsive to | [1 simultaneously introduce what will be Ewens Exhibit 64.
12 DT's questions, but those materials were prepared by | 12 (Deposition Exhibit 64 was marked for
13 DT. 143 identification.)
14 Q. That's fair, and I -- fm -- I just want to -- 7-14) Q, (BY MR. MACH) Do you have Exhibits 63 and 64
(15 want to hone in on the distinction that you're making. 15 in front of you, sir?
- 16 Mr. Stern prepared the materials for the [16 A. Ido.
- 17 meeting; is that correct’? ‘ ‘17 MS. LEVIN: Which is which, sir?
18 MS. LEVIN: Objection. 18 MR. MACH: I will clarify that.
19 A. I don't know who prepared the meetings [sic] 19 MS, LEVIN: Thank you.
20 for that. 20 MR. MACH: Oh, you mean in front of you.
21 Q. (BY MR. MACH) Okay. In any case, you 21 So Exhibit 63 is the document that's also marked
22 provided information to Mr. Stern that DT could use to 22 Ewens CED Exhibit 42. And Exhibit 64 is the document
23 prepare the materials for the meeting; is that 23 labeled TMUS-LIT-00198721. |
24 accurate? 24 MS. LEVIN: Thank you. ‘
| 25 MS. LEVIN: Objection, 25. Q, (BY MR. MACH) Now, let's start with
; Page 83 Page 85
t A. I don't recall whether we provided information 1 Exhibit 63. Do you recognize this as an email exchange
+ 2 for the second workshop, but as we discussed, we did 2 between you and Mr. Stern attaching a PowerPoint
i 3 provide information that was responsive to DT's 3 presentation in December of 26157
4 questions that they had in advance of the first '4 A, Yes, I do.
5 workshop. I don't know what other information was 4 Q. And Exhibit 63 is something that would have
6 provided or not provided between the first workshop and ' 6 been created in the ordinary course of your business,
7 the second workshop. i 7 correct, sir?
8 Q. (BY MR. MACH) Thank you, sir. ; 8 MS. LEVIN: Objection,
9 You thought that the slide deck that was ' 9 A. The email would have been created in the -
10 prepared for the second workshop was a good document, | 10 ordinary course, If Exhibit 63 includes this document,
| 11 right? 11 we didn't -- didn't create that in our ordinary course.
iL MS. LEVIN: Objection. 12.) Q. (BY MR. MACH) Thank you for the .
.13. A. What the emaif says is "I think doc okay." 13 clarification, . i
14 Ad what meant by that was I think that the: 14 So the email would have been something you
115 document would probably serve to tee up some of the 15 would have created in your ordinary course, but
16 major topics, 1 did not provide a detailed or do a 16 receiving materials like the attachment that you
17 detailed review of the document, and i certainly didn’t 17 received from Deutsche Telekom was a relatively common |
18 have time to engage -- I was very busy at the time and. 18 occurrence for you in your position at DT; is that |
19 I didn't have time fo engage in a word-by-word review 119 true?
20 of the document or to get into a battle with DT about 20 MS, LEVIN: Objection.
21 the document. It was ultimately their document and I i21 A. Tean't say one way or another. [ mean, we
; 22 thought for the purposes of at least starting the 22 had a very specific agreement that I would participate
| 23 discussion, the document was okay. "23 in the workshop and that they would send me the
‘24. Q. (BY MR. MACH) So I appreciate the 24 document ahead of time.
25 explanation, sir, but my question is did you believe 25 " MR. MACH: $0 a little bit of

 

212-267-6868

Veritext Legal Solutions
www.veritext.com

22 (Pages 82 - 85)

516-608-2400

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 70 of 112

 

Page 86

Page 88 |

 

 

 

 

1 housekeeping, The PowerPoint presentation that's 1 don't get sidetracked here. ; :
2 attached to Exhibit 63 is redacted. Exhibit 64 is an 2 Here you list AT&T, Verizon and Sprint, right, \
3 unredacted version of a PowerPoint that Tunderstand to {| 3 among others?
4 be the same document as the one that is attached to 14 MS. LEVIN: Objection.
5 Exhibit 63. And I just would ask counsel to verify * SA, Correct.
6 that they have the same understanding that those 6 Q@. (BY MR. MACH) And this slide deck --
7 documents -- those PowerPoint decks, the one attached 7 A, [should -- just -- I should clarify that. J
8 to 63 and the one that is 64, are the same. 8 don't list them; DT Hsts them.
9 _MS. LEVIN: Yes, we have the same §  Q. That's a fair clarification. Thank you, sir.
10 .undezstanding, 10 And this slide discusses competitive dynamics
LE MR. MACH: Thank you. ‘£1 over the next fwo to three years, correct?
12. Q. (BYMR. MACH) Youdon'thave any reasonto =12 A. Yes, that's what I read the slide to discuss,
13 doubt that, do you, sir? (13  Q. Okay. And going back to your previous note --
14 A. I donot. 14 Til strike that.
15 Q. Okay. Sc let's take a look at the front of 15 Now, let's look at AT&T. The prediction that
16 Exhibit 63, You received the slide deck that is 16 you received from DT was that AT&T would not engage in ;
17 Exhibit 64 from Mr. Stem, right, sir? L7 price reductions, right?
‘18 A. Yes, that's correct. 18 A. What this -- this slide says "No price '
:19 Q. And you told Mr. Stera “good document,” right? | 19 reductions and unlikely to initiate FMC race (if ,
20 A, That's correct. , :20 somehow unavoidable)." .
21 ° Q. Okay. i2t That's what's written on the slide.
22, A. But again, what I really wanted to -- the 22 Q, And in the box below that, DT conveyed to you
23 focus here was not on a page-by-page review, but 23 that Verizon had the incentive to keep the market as is
24 basically do we have a document that could serve asa 24 and be the last one to reduce prices, right?
25 jumping off point for a workshop discussion. 25 A. I'm sorry, what the slide says is “Incentive {
' . , Page a7 Page 89
il MR. MACH: I'l move to strike that as I to keep market as is - last one to reduce prices (given
2 nonresponsive. You don't need te worry about that, _ 2 customer base and premium position) or join FMC (given
3 sir, 3 wireless focus)."
4 Q. @Y MR. MACH) Okay. If you would, please, _ 4 Q. And-- and whereas DT conveyed that Sprint was
5 tum with me to Exhibit 64, we will work with that, and 5 Ekely to continue to engage in aggressive pricing,
6 I think you can set 63 aside for now just to keep 6 correct?
| 7 things organized. : 7 A. Tdon't know what you mean by “DT conveyed."
' 8 This was the slide deck that Was used for 8 What the slide says is "Focus on tumaround to avoid
9 session 2 of your meetings in Germany in 2015, correct? 9 bankruptcy (aggressive pricing to continue)."
10 A. Yeah, Again, this was a slide deck that was 10 =. Well, the slide was prepared by DT and sent to
11 furnished at the beginning of the meeting, but I don't _ il you, right?
12 have a specific recollection of how much of this “12 A. That's correct.
13 workshop we actually followed the deck or whether we 13° Q, And then at the top, in gray lettering, it
14 hada different, you know, or related discussion. | 44 said "Potential pressure for price reduction if Sprint
15 = Q.-Well, when you sat down for workshop 2 with DT | 15 recovers.”
- 16 in December of 2015, you had this slide deck in front 16 Do you see that?
“17 offyou, correct? ; 17 OA. Yes,
{18 <A. Wedidat the beginning of the workshop. 18 Q. What does that mean?
19 ~—Q. So let's tam first to slide 6. Are you with ‘19 MS. LEVIN: Objection.
20 me, sir? 7 : -20 A, I don't know what this means. This ~ again,
21 A. Tam. 21 this is DT's document; this is not my document.
22 Q. And there are three MNO competitors listed on | 22 QQ. (@Y MR. MACH) Well, to be clear, I'm not
23. this slide, right, sir? | 23 asking what DT meant, I'm asking what -- what it meant
:24 =A. Can you define "MNO"? 24 to you when you received the document?
25 Q. Well, Pll strike that the question so we i 25 ~=A. I mean, presumably it means that this

 

212-267-6868

23 (Pages 86 - 89)

Veritext Legal Solutions

www. veritext.com

- 316-608-2400

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 71 of 112

 

Page 94 . Page 96

 

 

 

 

 

1 Q. Okay. And in evaluating the Sprint deal, DT . | Q. (BY MR. MACH) Can you, as you sit here foday,
2 conveyed to you that four-to -- four-to-three | 2 can you think of any ways in which four-to-three_
3 consolidation was in the interest of all mobile 3 consolidation could be in the interest of all mobile
4 players. Do you recall that? 4 players?
5 MS, LEVIN: Objection. 5 MS. LEVIN; Objection.
6 A, I don't recall the specific conversation that 6 A. Look, I think -- as I say, the outcome of
7 was relayed to me, : 7 four-to-three consolidation depends dramatically on the
8 Q. (BY MR. MACH) Would you turn with me to ' § market and the competitive positions of all the
9 slide 22, please. a) players, So it's certainly a possible outcome, but
10 Do you see where it says "Deal likelihood"? 10 it's: by no ~- by no means a -- an ordained outcome or
ll A. Can I take a minute to read the slide? fl necessary outcome. .
12 Q, Ofcourse, yes. 12 Q. @Y MR. MACH) It's hard to predict the
113 A. Yes, see that. , 13 outcome, would you agree with that?
: 14  Q. Okay. And what did you understand DT to 14 A. ‘I'd say predicting the oufcome depends on
15 conveying to you when it — they said, "Market 15 having a lot more knowledge about the market, the
16 structure calls for consolidation, four to three in the 16 market structure, competitive dynamics, There are
17 interest of all mobile players"? oo 117 many, many factors that go into the resulting i
18 A. I don't understand what they meant, And 18 competitive positions of players.
19 again, I can't say that we -- I don't recail going ; 19  Q. Now, slightly above that on the same slide it
20 through this slide specifically, 1 don't know what 20 says "Key do's and don'ts ta realize TMUS plus Sprint
21 "market structure calls for consolidation" means. 21 merger. "
22 Q. Well, Mr. Langheim had expressed to you that 22 Do you see that?
: 23 he thought it important to take the market from four to 23 A. Yes.
| 24 three, right? '|24  Q. Did you discuss these key do's and don'ts with
| 25 A. Ithink if you go back to the previous emails, 25 DT?
Page 95 / Page 97
1 Mr, Langheim had expressed to me the idea that four -- : ‘1 A. Idontt recall. .
2 going -- for the market from four to three might be an 2 QQ. Itsays "De not overplay offending :
: 3 option, you know, if — if you thought that i 3 consolidation stakeholders."
* 4 commoditization was such that you wouldn't be able to 4 Do you see that?
5 eama return on capital. I think Mr. Langheim 5 A. Yes.
6 conveyed to me that he thought four to three might be 6 Q. What did that mean to you, sir?
7 an option. 7 A, I don't know, It's not even a grammatically
8 QQ. Sodo you understand how consolidation from 8 correct English sentence.
9 four players to three could be in the interest of ail 9 QQ. Itthen says "Do not follow Sprint in price
10 mobile players? 10 wars or irrational MVNO deals (sustain ARPUs).*
1E A. E's not -- I don't necessarily agree that 11 Do you see that?
12 four to three is in the interest of all mobile players. (12 AL Yess”
| 13 Four-to-three consolidation has to be evaluated 13 Q. What does that mean to you when you received
- 14 separately for each market and for each mobile player, 14 this deck? - j
15 Q. -Well, I appreciate that. My question is a 15 A. I think what.it meant to me was a DT idea that
16 little bit differeat. And that is, did you understand 16 we shouldn't follow Sprint into price wars, but as a
17 DT's rationale for the statement that four to three was 17 general matter, DT doesn't actually set our pricing, we
18 in the interest of all mobile players? 18 set our pricing independently, We set our pricing
19 MS. LEVIN: Objection. : 19 based on what we believe we need to compete and gain
20 A. I'mnot sure I really fully understood DT's 20 share. |
21 rationale, but this -- this is what the document says “21 Q. At the top of that list it says, as a do and
22 and this is DT's document. But the rationale and the ‘22 don't, it says "Strengthen lobbying activities for
-23 conclusion about why that's in the interest of all 23 four-to-three merger with the right people in
24 mobile players, I think is -- you know, I think -- I {24 Washington.” ‘
25 don't fuily understand what DT means by that, 25 Do you see that, sir?

 

25 (Pages 94 - 97)
Veritext Legal Solutions .
212-267-6868 www. veritext.com 516-608-2400

 

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 72 of 112

 

 

Page 98

Page 100.

 

 

 

 

 

i oA, Yes, I do. 1 A. Can you repeat the question?
2 QQ. What did that mean to you? 2  Q. Why don't! break it up so it's not such a
3. A, I don't know what that means to me. I don't | 3 confusing question: Tt withdraw it,
4 have any -- any connection with any lobbying | 4 You regularly evaluate opportunities to be the
5 activities, I don't really have any knowledge of that 5 buyer in M&A -- for M&A opportunities. Is that fair?
6 topic. , : & <A, Yes, I think that's fair.
/ 7 — Q. ‘Well, did Sprint -- strike that. : 7 ~~ ~=Q. And you also evaluate opportunities where you
8 Did T-Mobile strengthen its lobbying + § might be acquired in an M&A transaction. Is that fair?
9 activities for a four-to-three merger to increase the | 9 A, Do you mean the acquisition of T-Mobile as a
10 probability of approval of its merger with Sprint? 10 whole or specific assets from T-Mabile?
11 MS. LEVIN: Objection. il = Q. Both, , . |
12 A. Idon't know. I'm not involved in those 12 A. Well, as a general matter, at T-Mobile US, we |
13 topics at all. ' £3 don't particularly engage in looking at opportunities
14 MR. MACH: What's the basis for the 14 to sell the whole company. That's really DT's
15 objection, Counsel? . 15 province,
“16 MS. LEVIN: I'm just curious about 160) Q..- Fair enough.
‘17 the -- the ambiguity around what lobbying activities i7 In your view, might you need to combine with a
18 means aid how you would lobby about a four-to-three 18 company -- strike that. j
: 19 merger. . 19 In your view, is it possible that you need to ;
20 MR. MACH: Okay, 20 combine with another company in order to be successful
21 Q. (BY MR. MACH) Just going back really quickly | 21 in the marketplace? _
22 to where it says "Do not overplay offending 22 MS. LEVIN; Objection.
23. consolidation stakeholders," I know we asked about that | 23 A. Look, as a general matter when we look al M&A,
24 already. 24 we look at the specifics of each M&A opportunity, and
25 Would you take a look at the footnote that's 25 we don't generalize and say we -- you know, we have to
Page 99 . Page LOT
1 attached to that and read that for me to yourself. 1 fook at each and every opportunity separately and
2 Where it says “consolidation stakeholders," 2 figure out how those opportunities might contribute to
3 the footnote reads -- ‘ 3 our success,
4. A, Yes. 4  . (BY MR. MACH) Right. My question is it's
5 | Q, FCC, DOJ, unions, AT&T, Verizon, That's what | 5 entirely possible that T-Mobile would conclude that it ,
6 that means, right? - _ 6 has an M&A opportunity and it needs to take that
7 A, That's what the footnote says. | 7 opportunity in order to be successful in the
8 Q. Okay. So why was it important to avoid : 8 marketplace, right?
9 offending AT&T and Verizon if you wanted to merge with / 9 A, Ithinkit’s entirely possible # that T-Mobile
16 Sprint? 10 could conclude that taking an M&A opportunity would
11° MS. LEVIN: Objection. 11 allow it to be more successful in the marketplace than
12 A, Thaveno idea. This is DT's -- as I said 12 not taking that opportunity. :
13 before, this is DT's document. I don't actually even 13. Q, Thank you, sir.
14 know what this says, It's not a correct English 14 And is it important from a competitive
15 translation or franslation in English, So I don't 15. perspective for T-Mobile to have flexibility to engage
16. really know. 16 in that type of M&A activity if the opportunity arises?
17. QQ. (BY MR. MACH) Based on the materials, it V7 MS. LEVIN: Objection. . .
18 looks like T-Mobile regularly looks for M&A 18 A. Can you refine your question or can you - |
19 opportunities, Is that a fair statement? 19 rephrase your question? . ,
20° MS. LEVIN: Objection. 20 Q. (BY MR. MACH) Yeah. Is it important for
21 ~~ A. L would -- I would say we fook af M&A 21 ‘T-Mobile to have flexibility to engage in M&A
‘22 opportunities from time to time. . | 22 opportunities if the need arises? _
23 Q. (BY MR.MACH) And that includes opportunities | 23 A. I think it's important for us to continue to
24 to be the buyer, but also includes the possibility that 24 evaluate M&A opportunities. If M&A opportunities are
:25 T-Mobile could be acquired, Tight? 25 above $75 million, then we absolutely need to partner

 

212-267-6868

26 (Pages 98 - 101)

Veritext Legal Solutions

www. veritext.com

516-608-2400

 

 
Case 1:19-cv-05434-VM-RWL- Document 351 Filed 12/23/19 Page 73 of.112

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 74 of 112

From: Ewens, Peter </O=WESTERN WIRELESS CORP/OU=PCS/CNSUSER
ACGCOUNTS/CN=FINANCE/CN=WANEWPORT/CN=PEWENS>

Fo: 7 ‘ Bond, Sarah: Sridharan, Balaji

Sent: 11/29/2015 3:43:59 PM

Subject: FW: AW: Workshop

Attachments: US, business, model WS1_v57.pdf

fyi

From: "Stern, Steffen"

Date: Sunday, November 29, 2015 at 1:49 PM

‘To: Peter Ewens

Cc: "Budde, Matthias", “Wehrmann, Arne”, "Wiese, Philip" ,
Subject: AW: Workshop

Dear Peter, .

Looking forward to the call tomorrow. In case we decide to jump into the workshop document for next week
Thursday, please find attached a current working draft. Final document to be sent out in the next days.
Please keep this document confidential.

Best regards,
Steffen

Von: Ewens, Peter

Gesendet: Freitag, 20. November 2015 22:00
_ Ans Stern, Steffen .
Cc: Banker, Joan “Joanie”

Betreff: Re: AW: AW: Workshop

Steffen - I will have Sarah on my team send the video materials. J am out next week. Let's shoot for Nov 30.
Copying my assistant Joanie

Sent from my T-Mobile iPhone

On Novy 20, 2015, at 12:41 PM, Stern, Steffen <S.Stern@telekom.de> wrote: .
Dear Peter,
Sorry for-the late reply. Please find below a few explanatory points on in the questions which came up during our
analysis. We could discuss them either next week or early in the week thereafter - | understand that you will-be on ;
vacation next week (lucky you :)}. Just let us know what would work best for you or someone from your team. Any day
will do ifthe call takes place between 7 and 11pm CET (ie. 10am - 2pm Seaitle time)

One further question: We learnt from McKinsey that an US Mck team has prepared an analysis on the US WV inarket /
‘TMUS options in this context. Would you! be able to share this analysis?

Thanks and best regards,
Steffen

Spectrum scarcity:

 

*® How serious do you see the spectrum scarcity in the light of potential future offloading? . |
© What are the economics ofr Tore spectrum vs. building more ceils — at what point / price does spectrum become

 

Se Confidential Treatment Requested _TMUS-DOJ-00999484
Case: 1:19-cv-05435-VM P Ex 802 . . Page 1
Case 1:19-cv-05434-VM-RWL Document 351 | Filed 12/23/19 Page 75 of 112

less attractive than investing in denser networks?
* Do you see other ways to deal with spectrum scarcity than investing at spectrum auctions (e.g. increasing
network densification, technologicat solutions, etc...)?

Backhauling ability/offioading;

® How important are backhauling capabilities for operators considering the increasing ‘network densification?

* How is the backhaul market structured? Is it easy to get more (dense) backhaul in light of 5G and small ceils
(considering the lack of TMUS fixed footprint}?

* Role of mobile offloading to fixed broadband for TMUS:

® Rationale behind the recently introduced LTE micro cell & how will this develop given increasing popularity of ©
data caps in fixed offers

® What is your view on 5G and the impact of 5G on the telco players?

Digital adjacencies:

® Do you see any opportunities/threads from digital adjacencies for TMUS (e.g. foT, B2B M2M, etc...)?
* What is your view on the (rather fragmented) content rights landscape in the US? Will this change in the future
and how will this affect telcos and TMUS?

eSiM:

e What is your perspective on the upcoming introduction of eS!M by major device manufacturers in terms of
disruptiveness? What is the motivation of handset manufacturers? ‘
¢ What would be a strategy to avoid being forced into the role of a telco “commodity provider"?

tooo Urspriingliche Nachricht-----

Von: Ewens, Peter

Gesendet: Montag, 16. November 2015 17: 22
An: Stern, Steffen

Betreff: Re: AW: Workshop’

Steffen - I did catch up with Thorsten in Barcelona, We can get on the phone - just let us know
“when. Would be great to just send a few lines on the questions in advance so we can be a bit
prepared.

Sent from my T-Mobile iPhone

> On Nov. 14, 2645, at 12:00 PM, Stern, Steffen <S,Stern@telekom.de> wrote:
> , .

> Dear Peter,
.
>

As requested, we are re-scheduling the workshop. Most likely, the new date will be Dec 3rd.
Our assistant should already be in.touch with your assistant to fix the date.

I am not aware how far you have been briefed by Thorsten - we are working on the following:

In the Dee 3rd workshop, we are.comparing the market attractiveness US vs. EU. Specifically:
- Current market structure, economic and regulatory environment
- Market trends / potential changes in Telco market and future market scenarios (with
particular focus on US, including fixed net, Cable, T¥/content)
> |
> In a 2nd workshop later: in Dec, we will then focus on the option space for TMUS ("what does it
" need to be successful in the US market, and how to get there”). -
> McKinsey is supporting on the topic. By the way, the McK team is also working on questions
regarding "mobile video" - the US seems to be more advanced compared to EU, and recent moves of
VZ and AT&T show that both companies are placing bets on this trend.

>
>
>
>
>
>

Confidential Treatment Requested TMUS-DOJ-00899485
Case: 1:19-cv-05435-VM P Ex 802° Page 2

 

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 76 of 112

>
> a
> One last question - since our last call a few weeks ago, a few more questions came up that we
would like to better understand. Would you or someone from your team be available for a short
follow-up call, ideally late next week or the week after (if holidays allow}? So far, it's about -
spectrum scarcity (how serious is it?}, mobile backhauling ability in light of future network
densification needs, and the ability of offloading to Fixed Broadband connections.
>

Looking forward.to the discussion!

>

>

> Best regards,
> Steffen

>

>

do -ce-e Urspriingliche Nachricht-----

> Von: Budde, Matthias

> Gesendet: Mittwoch, 11. November 2015 18:41
> An: Langheim, Thorsten; Ewens, Peter

> Cc: Richard, Lilli; Stern, Steffen -
> Betreff: AW: Workshop

> .

> Peter,

>

> let me see what we can arrange - we get back to you asap.
>

> Thx

> Matthias

>

>

>

powoeoe Urspritingliche Nachricht-----

> Von: Langheim, Thorsten

>» Gesendet: Mittwoch, 11. November 2015 18:39
> An: Budde, Matthias

> Betreff: Fw: Workshop

>

>

> Thorsten Langheim

> 6176-336 1116

denen ne ee ee ee ee ee ee ee ee eee

> Sent from my T-Mobile BlackBerry

>

>

DocceoH Original Message -----

> From: Ewens, Peter

> Sent: Wednesday, November 11, 2015 96:38 PM
> To: Langheim, Thorsten

> Subject: Workshop
>
>
t

Thorsten ~ I see you scheduled a workshop for Nov 24. I am on holidays that week -
hanksgiving week and holidays for my daughter.
>
> Any chance of moving this to foliowing week?
> . -
> Sent from my T-Mobile iPhone

Confidential Treatment Requested TMUS-DOJ-00999486
Case: 1:19-ev-05435-VM PExso2 - Page 3

 

 
py beg 208 Xa d : WA-SEPSO-AD-6h-]) 8585
28766600 TOC-SNAWL . pelsanbey JUSujesl, (enuEDYyUCD

Beene Sle

ar ene)
| COUSHIONA

Tit: k sn JHL YO4 NOILISOd
Se reer

N
a
a
a
oO
Mw
MN
o
oD
oO
ou
o
a
—
om
N
ow
N
a
TO
2
re
a
LO
o
_
Cc
oO
=
5
oO
oO
Q
=
o
=
7
Tt
o
st
LO
9°
>
2
o
-
a
wo
Y
oO
O

JUSUNdOp LOIssNdsiq

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed.12/23/19 Page 78 of 112

g o6eg : Z08 XZ dl
pajsenbey juelujeal), jenuapyues

gh66600- road-snill

(uoTsSod uluuim
© HululLep “9a'!) SoUeUsOS ,slUebH-pUs, aAyoedsel Ul
saBbuaeud Ad} SSOIPPE 0} SIAL] 40; suondo Sur[INO

. . Sf 84}
JO, soueusos ,sweb-pusa,, joysew jeljusjod dojeas]

SOPOW SSEUIsNg.02j8} JUeuUND
JCMus]p ued Jeu) SN oy} Joy spuey sofew Ayuep|

 

SSBUBAID EITC

PUB GINJONAS JUSWUUOIIALA- JOYIBW OOJIOd ALG “SA
Sf] ul seouaJayIp Jo Bulpuejsuapun sedeep & 972619

ennoelqg

 

WA-SEPSO-AD-6)-| -SSED

oe sf

Oy¥Ld -saineg
G1 /20 8 81/2 woy enuanel 9g- Z
GL/ZO OFEL/2D way sieWoIsno eIO1 dupEH 31/20 MLEL/ZD WISH enUERELAGOZ |

“ONIGVHS YOd SI 3g17

sebueys yew renuerod pue suOWUO.AUE
SAILMOCWUCS ‘UOILSoOd a]eds-qns Ss}! uaai6 sunsun und
-Huo] ul japow sseulsng SAIL Anuaeis JOAIMOL

QOUPAS|SI Ul! JSOf seu ojomod

NZ 8y} a11UM (YOLIGS Pue senuened) 1d URI
aouryodul aiow peureb spin ‘souanbssuoo uy]

urgUeOUN St SSaUIsng a|gels »
0] Alsaoces pue Bulbinas useq sey oyopuod yy »
UWo6 S| SeAup pue ,suBeA
Z Ised JaA0 sQURUOLEd Bus PaJaAlap SAL =

ANALG PUe SNL IN Pub
AUBUUOD SepISed SluswWe}e ONOJLOd abel Z sey 4

1x9]U09 +=

TAGOW SSSNISNG SN

JHL YO NOILISOd ONINNIM V ONINIAG
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 79 of 112 -

9 abe.
L6r66600-TO0-SNALL

OA

DVLA OVLG UOHPUOJSUEI

ABSYENS CHOLIOd dA 9 Aayens dnolO JAS
WU@}S Us}Ja1s appng seiuyey

SN SIIGON-L OVLG VEIN

ABayejns syesodioy dA 9 ABaleS {0 PesH
SUM 19}8d wiey6ue’] usyssoy |

pslsanbay JUSWUyes! Jenuapyued

"DNINVHS HO4 SI 3417 aon 8 a

sisheuy Wee] ‘eounes

JOHMEW SP)
uo salosdsiad

OE DUS) OLB
Aalpery) uepusig

OHI Sf)
UO eAjosdsued
pus] 1oBy\

ueoung ueMy

Joye SN)
UO aaqoedsued
UOSIAT Lif DUS OLB

UOSSIg 13}04

 

 FONWTS V LV SLNVdIOILdVd - | dOHSHHOM
 

Case 1:19-cv-05434-VM-RWL Document 351 ‘Filed 12/23/19 Page 80 of 112

g e6ed 203 XA d a WA-SEPSO-AD-G].:] <8SeD
Z6P66600-TOC-SNNL parsenbey juswjeal) jeuspyuog

9 | : oe | ‘ONTHVHS HOJSIGS11 0 =|

sisfeuy Wee] aainog

      

sjapow

, SAlp deep
sseulsng aunin} pue J\|Se 10} Ledxy

ONS ‘NZ 49 aaoadsiad puay cue |

a

 

Jayna] sNyxIeIA] Uds]alN jabuzq suey
nq uo : | |
aanoadsied puss que); ae Pua] S]}COWW O} paxi; Ajloueos wnujaeds

 

. YOuNdAA Ue]

 

JEYJBW Sf UO sAljOadsied puaut OlDBIA| (994 49 OLD Jew) Ledxe Aropendey

uegoung uemy UeLUMaN BBelS

yOHJeW SA uo aAloaedsiad pus OLB] :
Aayyer uepusig |

sjapoud ss@uisnq aun}ny pue selquecelpy
~ uayy Aor

Jayrew SA uo anoedsied Pua, Ade y\|
“US]OH eipuz |

SOINVNAG LAWYVI GNVLSHSGNN OL
- G3LONGNOSD SMIIAYALNI LY3dX3 SAISNALXS

 SjapowW ssauisng anni pue saloueoelpy
oey eAjes

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 81 of 112

oz eBey
£0S66600-TOC-SNAL

ras

S102 20 Adely eeu pexy parybiem YN 1B
G10 2O Addy seu eGo pexybiem HN e}

 

208 X34 d
pejsenbey JUaWweel] JeNuapyu0D

GLOZ 2D Addy Jon7etu Pex HN LL
GLO 2D Addy }>yeuU aol YF OE

 

sie yrew 3q9 ul Aurepsoun jeoqyod
Spreme windjoads Buluwey yady9 Pus sqel sur

$30} GJeLeM
JOWUNSUOS PUB LONHedwos YM JoyeiNSey

adqung wlajsa,y Ul SaleBys jaye ON AN xuBOWIUBIS
s}usquinou! spimuoned Buoys ABA,

UOULUOS BIOL Pincus pueqpealg pexi4

02102 |

B'd dG Bululjoep “g10z da Jo pusds o]°2
02-2102 Bd %|-

Buruyosp ‘c [Agsenusnsd 0o[9} YF UdEP.

Oe 10e

"e'dage'g Buimoi6 ‘¢. og uegejnded ueqin 670

022 LOZ eS 90 Buimoib “gp og uoendod uwzzy

, O22 102
'e'd Og Buimoib ‘clog edes/dqy HNSL Zh

oljoy40g NAL

 

jUaWUOIAUe feood arqeys
Spleme Lurupoeds A[/PUaL JUSLUISSALI pure sfqeyayy
Snoo] aunjoruysedjul uM JoyeinBey

SONAW $0 9[0J [EUS

sleAe|d pueapecg PSX], SPLMUGHEU OR
PIINqiano puegpeolg psxy peywry
02-2102

“e'd 9oe- Buluoep “Gg L0z ddb 40 puads dp"¢
02-2102 Fd %I

Bulsealout ‘G Og senuensd O9]8} GSN UdERS _
GlOg uoyeindad ueqin og

0221022" Y|, Sumo ‘g Log uoneindod uwgze

02-2102
"ed doe Buimaib ‘g Log eHdeo/gqqh HNal er.

WA'SEPSO-AS-G1:) -@SED

“DNINVHS HOd SI 3417 a 6 Bie

SOMOS JOWINSUOD) ASSUIYOIA ‘SishBUly pa) :edunos

*  $Q9IAJS CO[S} 10} puads
JoyBiy MOUs SIewWo}sND { G )

Sie elt

SJUSLUSSAU!
HUL3}S0} JUSWUONAUS
. AsoyeinGe Ajpueiy ao { F |

 

ANIONS JUaTayIp
. pue uojedwoo om
. pay! YUM JeyeW ( € )

syadsold
yynol6 sanoeine
» = JOU YJ JeOew 43Bse]

 

JUSUIUOJALE
OIWOUOIIOJOBW
B|QEIOARS Q10Yy

 

sn

—  SLEMYVIN O1104.LHOd NV3dOUNA NVHL
 -FALLOWYLLV 3HOW SI LAYYVW OO7A4L SN 3H ‘AVGOL
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 82 of 112

    

pe obeg . 08 XA d ; WA-SEPS0-A0-6} : |, (8589
709666007 OC-SNIALL pajsanbay weljea | |eqUuspyuoD

le ; ' “ONTHVHS YOd SI adr EH Eig

AcBpuegpecig ‘sistjeuy weal oy Lc :squneg ©
Weansdn sdqy og sPe) Te ple Lueeasunop (sclqp]] pucoes ted Suge ag/ S29] 12 JO speeds pasiuaape Wy UOISS! LSU] Byep Aew-omg 2 SB pauep dey puBqpeolg jPUuOeA oul oy Bujpuoooy 1

BCOINF Wialsap,

Ul SAJeYs 28 4JEW weoipuBbls UUM SONAW = * QIBYS JOHJELU JO SUE} Ul jueoytubis JOUSONAW =
| | | UOLULUOD | . | ———_{gyeosqns ase
sloyesado JeypNy 2 jsea] ye pue yuequinouy « Z SJOpeJedo epiMuOHeU p WO, el) suaAeld urewZ 4» == BTIGOIA
ABojouyosl pueqoeod Aey ajqeg =
pueqpecig 10) AAojouyoe} HulyeuimiopoN =. . puegpeold JO pjinqueac paywiry
UOWWOD 210 JINGISAO puRgpeolg = . Auge Qw4 powwiy «
uonsodo.d anjen yeaidAy se QW4 = _—-uotejuawBes pearudesBoas UBIU-
jeordAy (s)juequinoul epimuoleu Buoys oo - siaheld pueqpeosg epimucijyeu oy = pexi

 

Abate

JSDINOIG PUPGPPROIG siepinoid puegpeoig
OUI | YUM Baly | 2 1888] 18 YM Bap’ EE q

 

sn

 

 SUNLONYLS LAWYVIN LNIYS44I¢ GNV
LLILAdINOO GALINIT HLIM LAMYVIN V SISN
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 83 of 112

 

Gz abe
eosseso0-rod-snw

ce

SUOHONS GUNN ul
JehuUS]Od UCILIO]XS,, PUB SSIJUTELIOSUN JUSWISSAU! STeSlo

SUCIQIND SSUSDI| PSL Lui] - diusieumo LuNnicads ON =

spesooud oje}s Suzie

suBisoo UOIJONS peziUOWWeU-UOU pue JUaredsueU] »

spueme winijoeds Guiwsey jUawW}SeAU! pue sjqeyjaiuy

(248 “YOSINU S41 ONAW | 121 2
paseq Tin “6'e} sispow ssauisna Jayses ssecoe losiaid
pue s|qeue suonebljqo sseaae ayesajoym pezEnhe: OLS

aJeyjem sewuinsuca Guunoes
pue uojiedwos Hulsueyue je sure uoweinBa: 3

 

Zoe x3 d WA-SEPSO-A0-6E 1] 18889

pajsoenbay |UeWyees| |ENUSDIUOD

“ONINVHS YC St 3317 as oe

sishjeuly wed) ‘Oy ] Cc ‘aaimog

Ajeuo:Bes pepieme wjsecdS os spueme
saljoedsued ISaAU! WS}-6uUo] sejqeue ciysieuMo Woes” winjoads
suBisep uolone ajqela: pue juaredsuel] = | r
spieme windjoeds A|puelj JUaUASAAUI Pure B/qei[ay eS
ssouisng ~
. AJUO SLLUS] [EIOWLUOD - Ja499$
UC SONAI ~ SS8208 ONAW J8jJ0 Cl UOeBIIQO ON» SSO00y |
SSSDOE S/BSAIOUM POXlJ JOLJO CL UOITEHIIGO ON = ,
$s9298 a]esajOUM payeinBias ON gin
sanoelqo

Aaiod |je248AG

JUSLUISeAU! HULa}soj ye sue UOe/NBal Sp

   

sn

“onset

(2/1) LNJINNOUIANS TWOILITOd GNV AYOLV1NDAY

 

ATONSIY4 THON HLIM LAMY SN(>)
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 84 of 112

 

gz obey

208 X35 d

BOSB6G00-TOC-SNIKL — . paysenbew iuswyLaLL jenuapyuo5

ee

"SNIWVHS YO St 3411

WA-SEPSO-AD-GL- | -SSBD

sistaury Weal ‘dy } dq isounog

suniBe: Wo u pezifeuy JOA JOU .S@d1AIES Paz|/E[Sads, Jo UOT UYEp Auarayip pape eq veo AUP {A) | ‘AIA ATEND-YBiy se Yons} Oey Jae}

Ja|nBe, Bureq Jou se paepisuca eve seoyues [vloedg Z

SSLJUNOD 33D feleass Uj Sanss| souRI|dWCD

Jamod ul seed
jeoyjod uo juspuadap Ajshye! JWSWUOJAUS JUSWISSAU|

diysioumo uUBlalog spyemo} BONUS DUS SSONUYe ORSIEUOIEN
GAOY ‘NH B's) ‘o]8 sea] salsseoxe 'sexe} leloeds ™
449 ul | Ayurepsoun jeoniod UBry Ala;

vonjediues dn Buidesy u uo SNsay asualut UUM UOISSILULUGT os
SJOJEW BUOS U] AURMIOS JEpUN UOEP|OSUOd D4 UaAQ#

UOITEp|OSUD
SIIGOLU P<-y SLIEMO} [eIIIdeys SOW UOISSILUWWOD NZ =

Ajayijun warepijosucs JOELL} Jayquny juroyubisg

 

siove;n Bax sOuowe yosodde "yeuIpJOOD Aq USA p foiloe '

sPazoUd aq pinos pue ejqissod ,seailas pezieiosds .
jGuiyes-o1ez JO, SMol[y =

{Pax} ‘aIGOLU} siojeisdo (/2 JO, SJustUeUINb|: AUfeINeN oN

Aojod AgeALd eyep pue uoaeiod JOLUNSUOD JOU}s AlaA =

‘Buryeso1ez smoqe Ayjegneu jeu “U o98}01d 19UINSUOD JOS

 

sealoadsied jUSUISeAU! LS} Buc] sajqeug

SuOIelaye JOfBW 0} pea} jou op slamod jealyjod ursedueyy =

scdeb yabpng asajo .
uo sesodind peomod Jo) sainseaw AloyejnSe. ueppnsoNo®

JUSLUUOLIAUD JROIROd aqeys [[e19AQ,

BOUBIES|O SAIaOa O} AJSyI] VOTEPYOSUOD OSPIA/OI4 =

p]0y Uo Ind sem UoNeDI|osuCS ajqzo gjeos obje] = .

PAMOHE JOU A|JUBUIND UONEPI|OSUOD SIIQOW <p =
pamoye jou A]USLIND UOHepIOSUOD JeyeU-ul efeds ebse

( ,UOHUSAISIU! 88S-PUB-iEM, } MB] eseo Aq UaAulp. AD||0¢
2PEZIUO! ud aq pynos pue aicissod ,SaclAlas pazeneds, 5
Guiper-ousz 10, SMmOyY

(S24 10x) S0}ead0 SOW PUL DSXl SJBAOD AY/EAINSN JON

 Kowjod Aoeaud eee pue uonsstod sawinsuos pexejau Ala
Bulyer-quaz smoye Ayyesnsu you ‘uooa}old Jawnsudd xe]

 

OYJEA JO JS8r ‘SA Capia ‘Ha ‘pamale sealas lo uoweziyoud Jo GBuIouUL ou Jenamcy loapia ‘B's 'Seoyuas Jey LUIS JeULo Jo LIONPUIWLOsIp-UOU se GUO] se BUIBLO8? 1

— WWSWUOJIAUS
[eonyod

 

uoleplyosuos
EW

YW

uolyeinbal
SODIAI8S

(c/ Z) LN3INNOUYIANS TWOLLITOd CNV AYOLV1NDAY

 

 

 

 

 

-ATON3IYS FHOW HLIM LAVIN SAY)
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 85 of 112

ez aBeg . , ' 208%dd — , , WASEPSO-AD-BL' 1 (888D
LLS66600-TCO-SNALL , ; pelsanbey Jueuiesi1) |EHUSPYLOD -

so = | “ONIBVHS HO4SISMIT me |

sisjeuy wee) ‘Ey ) q sacunog
sayeuryse ‘oyperes

Od AH Td YS ZO. HH YD AY - IN. Sn

SOLJUNOD JULIO}

NLC ul vey) seybiy
Xp uey} e10lW obes10AR

U0 SNdYW AL-Aed sn

SALNUNOD JULd}OO]

AFL ul vey} seybiy
XG’z ue} a0 ebeione

UO SdH Pexy SN

SOLJUNOD JULCOO}
NSLg ul ueyy seybry |

 

xe punoJe abelane | - , | ee
UO SiduVy af!qow sn Ql — — — . -. yyuow/qsn
| Se blLOc OTE

e200 =

0s - S3OIAHS OOTAL HO4 _
wl QN3dS H3HDIH MOHS SHAWOLSNO SNS )

 
 

Case 1:19-cv-05434-VM-RWL Document 351. Filed 12/23/19 Page 86 of 112

 

o¢ a6eg
6LS66600-TOC-SNWL

ge

 

 

 

 

“Oly POOULeH] MOF

< : MOT
9
pe asco aeetan 2
ss
dos
aa 3
BS
3.

GOI

¥
SAIL

40 requayod uondrusip & sigaq } abiowe pinam Asuy
“| UaAamoy — Ajaxiqun sjuejue QNAW Yo sousBiewg os

SNL 49} lequayod

SNINL 404
uojisod Buri & euljep o} pepreBeusip oq ued puall

SNIALL 404 224M OS,,

 

uogdnusip ou suved ond snejs jo uonenUunUCg a

 

 

208 X35 d . INA-SE#S0-A9-6 1} 73589
pajsanbey jusuyealy fequapyucsg

‘ONIMWHS HO4 SI 3471 om wh

WINAG 'SA@IM@LU Leche ‘siskpeuy wee! ‘eornog

sjapout sseUrsng & -- J
Jayeas sseoo8 Jof uonEINGel afqesones anuguoD Oo] Apayy vonebes ueadoin7

 

 

 

 

MeiAsaqut LadxG -
‘ ASHDU Bf MasAJORL LOUK —
idrusyp O] GB 8g fA Sjiveyue _ uangedulos
AGO MAU JEU] O/GISSOOUH [SOU JONG SJUBUYSOALT BINJOASBLU SAMBA
St yf pioddns 02a pue Arojepnbes _ DOF BU SP SJAPOLU SSOLISNG 184208
JNOYULAA OUBE YBI8 2 Sf O98 ssaane jiodas j.utom uogemnbasy ay
aygnday -
BIUBWOR eheoy «aagay = puBjog §= AeBuny 7) BLISNy 71N ysn
oo . =
S}OBU0D S}euCled 6
Area LuLod U] aBeBus oO} SNUPUO [ILM
sleAeid aiqow + |e ~ SWS} [elolaWuUa9
uo peseq sjuswseibe ONAW SN
(saujunes uesdoing Ld Wel, DVL
WUAISS\A PS1O9/9s Ul +96 | “SA}
. +102 %

JeyBUs 09/8] SP) SUI Ul

aLeYs OHI 946 ULM AueLINS SONA SIPYS Jer7eul JeqHOSsans ONAN

jdiaoxea - sjenjoey pualy

SddAV Id INVAI134

'3INOO39 LON THM SLNVULNA STISOW MAN (1 )
 

 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 87 of 412

pr abe.
£2966600-TOC-SNIWL

 

Yb pooysy] MOT

 

a»

MOT

 

SMW 495
yoeduy uondnsic]

 

s
z

 

 

SJOHIBLU Oopod NIL Wel) sAnoRMe e10uu
A@aqesal Sq O} SENUQUOS SF — SIAL JO} [eQUalOd
uondnusip ou seq ond snyels Jo uonenuyUOy x

| SNIALL 29}
uonisod Buluim 2 euljep 0} pepreBeisip oq ves pualy

SNAIL 49} .FEUM OS,

 

 

 

c08 Xd d : WA-SEPSOAD-G/-| -SSbD

paisenbey JUswiesL jeyuspyue7

“DNIMVHS HO SI dt -B Mm Bie

sishyauy wee | BauNEg
Aqunos Jad senusaes So|Ales e4p UO paseq SBEIOAG PALYBIOAA |

@® --i

sanjunoa onogiod
(FLO Ul S[OAG JOMOY JP azifiqels a] pajoeadxa SAU efGour aiTyny

 

0202 6b Ok zk CCCs eR

 

 

RUOLU/YNZ
sndHY SOIAINS B[IGOW O|ojod AZ Ed

 

ozoze 6 gh 2b Of SE ork fb 2h
sajUNeS o1oys0d ALG
Ul! UBL} Jere] JAYBYy Yonw ye
UIBWS! FIM SN dHY — STUY
ul auyoep jubys aidseg =x

 

 

ANUS o} pazoedxe S|

yey} uoeinBe. sp Ajpueiy . .
Joyeiedo si spd Sn sauBiy . . , yuew/qsn
YON JO} JeAUp HuAuepuy) = ‘SAdUY Sd1Aas ao SH

}d199X9 - sjenjoR} pull

SAIHLNNOO OF04LHOd NJ NI NVHL13A37
_ U3HDIH HONW NO NIVINGY TIIM SNduv sn 6)

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 88 of 112

Gp abe

geS66s00 TOG-SNALL

oP

 

 

 

MOT

_ SAALLA9J
joedw! uondiusig

8s
=

 

 

(seo Yi e698! o} sicuuaye

UOZUaA PUB Jayo SJ seuourner [yy gH weABid

AjUS S[IGOW SB SHALL 40} SIeYs Joye afqesseippe
sonpel 1YBIW Uoeplosuse Hy seyyng =

Ajayqun

se pepiebel jeaoudde AuoyeinBes senemoy - ayeos-

ule}qo 0} days o1bayeujs yeinyeu se saBiaw judg os
SIAL 104 peyuejod uondnisip se9]o yp
- PIES PIM JUBAS|S1 OVEUESS B.S] pUdT]

SNE AO} FEUM OS,

 

 

Z08 X77 d , . WA-SEPSO-AD-6 LIL aseg

-pajsanbey Jueuieel| (enuepyucs:

“ONIHVHS HO SI 3417 um oe

SMAaLAla]Ul Lede ‘soda ‘sisfeue Wee) :scunOG

. syBu UOANGLysip JUs]UGS PelUSUBeL Alon
Oo] enp }Nay sp ejo4 UoWeGeibbe pue sieumo juazuoo se dn pus you l|imsogjel = s
. UaAgld 8q 0] SpesU sjapotu sseuisng psreiBsrul Jo ssaoons wW9}] Guo} -uaqUuo0s
‘(ooa] + JeAgic 1Ua]U02 °B's) Aeyl] Se USES SBOTALAS OOPIAJO UOHepOSuod JeuINg ow Oop,

 

( ,@JBS JO, JOU, “WLUOY XOX ‘JojUCD dn 9AI5 01 UBAA OU Op }SBOLWUOD ‘7A,
‘B'a) UoEplosuos siapuly ssAE|d JexeLU absel [Benes Jo ,enss| OBS, JaASMOL

JaBiaw jseowor) uozue, # yoedxe Atenjueas spisdxe Auryy

slaBlel aiqec snolwed fo uoniquold uaalb pue (aiqissod Ay api Ajunod ou)
sieAejd ajqes jo juudtooy s1ydeiGoa pay o} enp snoo} uowepljosues OIAJ ON

; $C9)/9}] [PUOIIPB1] WO S2eYSs Jere PUBqpeo.g
Buluum ere Asay eouis ‘einsseid UONEpijosuoe pay Jepun suaAeid ayqeg

pexl4

Teep weds Wa}-pIL Oo} pee] Pinos wnwjdeds aAsseW S,Yysiq| =

JUSWILEACB ueoyanday Jepun paysadxe Aepol ‘sa susuenciduu
Bis AUO PUB UOT]RAISIUILUpR stye1O0WeG Meu JepuN Ajeyl/UN os[e UOREpl[osuED

jauuosied Asy Ul ssBueyo Bia we}-Buol/piw ul Ate>!] Ajo seBureyo
Aug ‘aigissod aaueanyul seoniied yosulp ou se Aimoys Buibueus Aoljod jsnayluiy =

JHOEW aiqow 19Aejd-p Jo aoueHiewe Mo]/e Oy Ajayl[un LopepnBes GanaMmo}

sedxe [je Ac aaow o1feyelys pesnyeu se peprebad Jebisw wwuds +SniNL aliqoy]

}d199x9 — sjenjoe} pudly

_-- SUNLONULS LEWIN OOTAL ZONVHO
d1NOO NOLLVGIOSNOS OWS GNV JTIGOW/F1G0N GD
 

Case 1:19-cv-05434-VM-RWL Document 351 ‘Filed 12/23/19 Page 89 of 112

gp abe
BeS66600TOGSNWLL

oP

 

YBiE pooyyex!]

                   

 

A

     

  

      

Tn mor
see
ewe
San
aaa
aa 2
ane 2
mp,
rE So
ieee a5
See 2s
= =
3
3
ete 2
HER aH eae
iia eae eee
ae fe nae ;
rea ae
ae Heal git
¥

 

SNIAL 40} jeguejod uondnusip ou suveq
JSXJEW B[IGO/ JO ApIsINO ond snywIs jo uoeENUUNT®

SNL 49}

SNINL 40} .JVUM OS,,

 

uonsod BuluIm e auyep 0} pepueBasip aq ure puas]

 

 

208 X43] d
peisenbey juauljeal| /Enuepyieg

(s9n¥ ‘O3D) 1805 "Gg -

Sf IseowO) MOjEg BulyIEAT ant

9|doed UW |< UBY] e10LU J@A00 ©

slep|Acid az Ajuo pue Ajuo

eyels SUS Ui SteJado SJSplACIG

S|GED SUL 10 06 sepeosqns
ale slapiAoid ajqea AUB»

(axe psyusuBey

AySiy °8'l) Sr ay} ul SAeplacud
a1qeo OOP Jeno [1s AQueung

pepedxs aq 0}
LOHepI|OSUOd [1e}-Huo] panuyju04

WA-GEPSO-AD-G Lh: 1 ‘@SE9
“ONIGVHS YOd SI 3atT am Bie

woo-dewpueqpealg ‘sisf|euy wee ‘acunog
#102 Ul parenoe uorernded uo peseq Supyuey |

 

Splaeapens.
(g#) yuljueppng pure (¢#)
uo|sinsiqed 1ySnog eanyy S2IDy

 

 

 

(g#}esnoy youg =I
pue (Z#) OM WBnog
fO#) “WWwOd JaWEUD Jaeus
A A
payqlyold (24) ONL _
pue (La) -ISYDWOD
ISBOLWUOD Leama JaHie/)| rh

s0og|qeo afie] Buowe
(s}dwis}}e) UoqepYOSUoS JUus.a/ Pjoplueyy

“ydueoxa - syenjoey puady

LAVIN LAN aaxis AHL NI GaL04dX4

 

 

 

 

Jd OL NOLLVGITOSNOO TIVL-DNO1 YaHLUNA (HH)
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 90 of 112

Lp abee . z08 Xa d WA-SEPSO-AD-EL:} 19829

 

 

 

 

 

 

 

ofscéesé6o0-rodc-snwl paissnbey JUSWJes! | [eUepYUue4
wp . "ONIVHS HO4SI33170—C Cs
SISABUY UWIRE| 2QUNag
AjOyl| SSUIIPUALYUSLASeAU] 10 | UOHESIULLUpE UBa|qndey }UGU
pooylyexr - AYIGEIS Ul S}UaLUeACICLUl JofeLU OU ; MOL YIM B[qissod sjusuaAoJCu] -uOUAUa
MOF PUB POXILY JUSWUGIIAUS PeIBAQ YG! S ‘S}QRIS S| JUAWUOIIAUAS [/BIGAQ = eONOd
SuNyNy AUy Ul Ayrenau you
g Ajaxl| $2 Uaes SL10 O) UOgeoNdde ; ‘uonosrosd aunsuos ul Ba saicuspus}
Se a 'g09/8] UC LORUeAISTUL | AsoyeynBie: ul seseesou! jequalod ing ‘xe| uojyeinBeu
Guim | S =e AroyenBaa jo yeaa, yBiyzueung «© | seyyel ureulal yim UoTEINBel sadlAleS = SBTIAI8S
as a a . de one neeneet eaten
a 2 SHEIOP 1OYLINs 10] Of PUGH BAS
m9 vt
2. reaoudde a6
}INOWpIP ado Ajayl [[IM Uolyeplosucs Jojoss-ssol,
6; SWOSS [IM UOPEp|OsUusN OI] = | UOICIyO/d seoWOD-OM! Veal Ajextjun
: aad Aoyod uonnadues Jaujes Uolepyosuos ajqeo soley) os
vo * 14 40 aagoelqo Aey UjpuueL Wa} uclep
-syoyseu aiqow eked p « § JOYS su Ul pay}sedxejouseBioulg<-p =  -OSUOD

 

 

[710 “6e) suexees ssoace Aq

USS Sq 0} 1A S}USWISAOIAUU! SOLQUS JAMEL MAL OU SN) ‘po}sedxe

LOneDOSUad SIIqowW-s||qOwUW

Bulk 5 jueoPUBls Inc xB] elo aWEDEq _ Uoyennfes eesojoym pexy oN»
20] BUIAGGE| @ANOR PUB LORENYS JO DUNCHUOA = -yyBiur uoenBes sseace pexig oe | (SONA)
SMW 49) [equslod ulead SOLUS TEHZBW SAICTUSIP MAL OU SNUL ayes
uoRdnusip ou syeeq onb snyejs jo uogenuyuog —® AH [IM SUOTRBIIGOONAW = | ‘uoneByQo sesajoymayigow ou [nS = -B/OUN\
Sulpjing oueusos 10} peplebelsip eq ues ,
- SMIAL 10 pejoedxe uondnusip ou snyt ‘pud.) 8jgEe}S NALa © sn

 

 

SNINL 40} JFeUM OS, | | ydueoxa - suoljeyoedxe pual]

 

—-3dOUNA GNV SN NI
JTAVLS SNIVINAY LNJINNOMIANA AYOLV INDY (2h)

 
 

Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 91 of 112

Sp obed 208 Xd d - — WASSEPS0-A0-6 11 seseD
Les66600-TOd-SNWL paysenbay Juswy}es) | [EGUEPYUOD .

% : - “ONTHVHS HOdSI Ad] o
sishjEuty Weel ‘Syd ‘aonog

-(seuqunod ojjoy400

A NALa u! ueip oy UNA 22 .. UleweI III siduyeligowsn"6'e) FE G
——-- SBDIAIOS 09]9} 10} puads Joybiy : OACY OL ONUI|UOD TIM SuawUO}snNoO Sy =
— SOLJUNOD oljoniod Nz a ‘SA (SISOAU! QINJONSCIU! 19}SO} OL "9'!) NS
A juawuosAUS AlojejnBe. Ajpualy 40ye19d0 a0 BABY 0} S8NUIUOD SF) ¢

rS SOLIUNOD OOO NA LG'SA (jOPow Ssoulsng Jeyees sseo0e Ax
y a ou “6'9) ainjonajs Joye SANEdWOD ssa] BAY 0} Senul}UOS Sf}

A) : S8LUNOD oljoniod NAG ‘SA yymos6
a SAHOeIWE SOU  Ajannyelas YIM Jaye JaHre] ay} aq 0} sanuyuos Sf

K
No +

 

A) : | SaLunod oojod yy LQ 'sh
y a JUSWUOIIAUD ONLUDUOIBOIOBW 9|GRIOARY B40U SACY 0} SANUI}UOS Sf)

 

SCNAYL GHV9 CTIM TVILN3LOd 3LidS3d Lav
JALLOVULLW NV 3 OL SANNILNOO SN - dN dVeM
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 92 of 112

From: Ewens, Peter </o=Western Wireless Corpfou=PCS/cn= “User Accounts/cn=Finance
_ fon=WANewport/cn=PEwens> .

To: Legere, John

Sent: 12/3/2045 1:29:47 PM |

Subject; FW: Thorsten ,

John — as f mentioned below, Thorsten has hired McKinsey to give him independent perspective on US vs rest of
Europe outside Germany. US is now much bigger portion of DT market cap than rest of Europe.

On the one hand, US market seems intrinsically more attractive in terms of growth, propensity to spend, ARPU’s

etc, on the other he is always concemed that US industry structure is broken and we could be headed down a

path of commoditization that will make it even harder to improve returns on capital. Workshop today-included me
_and a long-time partner in NY from NicKinsey, who | really trust.

We spent some time on structure, but more time on industry conduct — V2's incentives, potential for Sprint to be
irrational, and AT&T’s seaming Jack of stomach for the consumer wireless battle. As usual Thorsten sees ghosis

in many places, but | think we collectively made progress on the idea that the industry is not about to melt down
anytime soon — elther from Sprint's behavior, Comcast entry in wireless, AT&T or VZ fighting back, Apple and
ather OEMs driving coramoditization through eSIM, etc: | think i's important to stick with Thorsten on these topics
because one of his ideas is that if we can’t get 4-3 consolidation the industry is headed for commoditization and

DT shoutd limit their exposure in the US. Of course, they could do that by selling down — which would be ok with
us, we just don’t want the constraints on their exposure to come in the form of stricter capital limitations.

Peter

From: Peter Ewens

Date: Sunday, November 22, "2015 at 5:27 PM
To: John Legere .

Subject: Thorsten

John — | spent some time with Thorsten when we were in Barcelona

He is very much thinking about what we need ta be successful over a five year period, They are coming to grips
with the idea that there may be no near-medium M&A solution and that it might actually be really good to own us
fora while. A key elementis getting comfortable that we can be successful as an independent wireless company
without wireline — something they are not seeing in Europe. He has retained McKinsey (his idea, not mine) fo do a
couple of workshops in December to look at future US industry scenarios — first one is Dec 3. | will attend both.
Also, | will be on vacation this coming Tuesday and wan't dial into SLT.

Peter

Confidential Treatment Requested THILO Gy-00992808
Case: 1:19-cv-05435-VM P Ex 786 ,

 
Case 1:19-cv-05434-VM-RWL - Document 351 Filed 12/23/19 Page 93 of 112

From: Ewens, Peter </O=WESTERN WIRELESS CORP/OUFPCS/CN-USER

ACCOUNTS/CN=FINANCE/CN=WANEWPORT/CN=PEWENS>
To: Stern, Steffen
ce: ’ Roettgering, Mark
Sent: 42/10/2015 8:29:02 PM
. Subject: Re: AW, AW: Workshop

Steffen — | think doc ok. Perhaps we can chat for a few minutes on Monday — 7:30am my time, 4:30pm your time?
Mark Roettgering leads our Pricing group.

Mark — Steffen works for Thorsten Langheim in DT Strategy and may have a few questions on how we think about
pricing and our process, In particular, | think questions about how to avoid the kind of deep price battles DT has
seen in Europe are likely top of mind.

Peter

From: "Stern, Steffen”

Date: Thursday, December 10, 2015 at 5:50 AM
To: Peter Ewens

Subject: AW: AW: Workshop

Peter,

- pts find attached a first draft version of the workshop document. As you can see, we are now going with a
very slim deck. We will add a few backup pages for the “end game” options — to come asap. i

Please let me know if you have any comments / changes / additions. Happy to jump on a call to discuss.

Best,
Steffen

PS; Is there a contact person in TMUS you could recommend for an exchange on TMUS'’ pricing strategy? ,
(see email below)

Von: Ewens, Peter

Gesendet: Montag, 7. Dezember 2015 18:16
An: Stern, Steffen

Betreff: Re: AW: Workshop

Steffen — I think the plan is fine. As you leamed, the slides are helpful but what Thorsten really wants is the
discussion. ;

Just a couple notes:

* The strategy options are all about timeframe. In the 10-year timeframe we are unlikely to be an
independent company with our current ownership configuration, but | think it’s very important to establish
that while competition will get incrementally harder each year as we capture the easiest switchers, there is

- unlike to be a big structural change to industry profit pools in the next 2-3 years — for all the reasons we
discussed. Therefore the “no regrets” organic strategy-is to continue smart growth for as long as possible.
We can discuss more when we talk.

e TMUS+TWC — | think you mean TMUS+New Charter. Charter is in a three way merger with TWC and

Brighthouse, likely to close mid-2016
® It's also possible, although harder, for a joint bid for TMUS by Comcast and New Charter

Confidential Treatment Requested _  TMUS-DOJ-00999266
Case! 1:19-cv-05435-VM P Ex 800 Page 1

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 94 of 112

e TMUS+Dish may not be a 10-year end game, but it extends our runway several years with an unbeatable
spectrum position — so we have to include it as an option ,

From: "Stern, Steffen"

Date: Monday, December 7, 2015 at 8:55 AM
To: Peter Ewens

Subject: AW: Workshop

Peter,

for the upcoming workshop on Dec. 1 6h we wanted to keep the slide material rather slim (as a learning from
workshop 1 ;)). Focus is on 3 key agenda points:

1) Workshop 1 recap: Market attractiveness US vs. EU, and TMUS challenge
2) Future competitive dynamics US
3) TMUS options

Detailed agenda with first hypotheses on messages below.

In terrns of next steps, | would propose the following:
- we start to create a few slides to have a basis for a structured discussion
- we align with you starting ca. mid of this week to jointly bring the document to a good shape for next
week's workshop
- Intensity of iterations as needed

Would that work for you?

One additional request: In the workshop, you mentioned TMUS' outstanding pricing analytics & skills. A team
in Group Strategy is currently working on pricing questions and would fove to get in touch with one of your
experts. Can you recommend a contact for us?

Best regards,
Steffen

Workshop | recap (45mins)
“* slide 1: US market is and will be more attractive than DTEU portfolio markets
(Summary of market structure and trend discussion from WS 1}
*** slide 2: TMUS not in a sustainable position to win in US (ROCE < WACC) -
(Showing ROCE vs. WACC in US for 2014 and 2019E, FCF profile, scale issue)
*** slide 3: Hypothesis tbc - Capital market values subscriber growth and tapping into new growth areas (e.g.,
advertising/video)
' (Mapping of valuation/market cap for key telco players over time with major moves - ¢.g., AT&T buying DTV, VZ
buying AOL}

Competitive dynamics (1h}
*** slide 4: Several distinct player moves can shape US telco market going forward

(Outline of potential moves for AT&T, VZ, Sprint, Comcast, TWC group)
*** slide 5: Select player moves will likely go hand in hand - most moves will further weaken TMUS | position (if we do not
react)

(clustering of competitive player dynamics according to joint occurrence, implication for TMUS position if we do not
react)

TMUS options to define a winning position (1h) .

** slide 6: X options emerge for TMUS in light of competitive dynamics
(outline/clear definition of option space for TMUS)

** slide 7: Y options recommended for further investigation

Confidential Treatment Requested TMUS-DOJ-00999267
Case: 1:19-cv-05435-VM P Ex 800 Page 2

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 95 of 112

(Qualitative evaluation of options according to (i) strategic viability, (ii) increasing ROCE, (iii) increasing capital
market valuation)
*« side 8-13: One pager deep dives for options that are recommended for further investigation (potentially backup in
actual WS) .
** slide 14: Ata glance summary of key questions that need to be answered for further option evaluation
“© slide 15: Preliminary outline of short and mid-term TMUS measures to () increase optionality (ii) prepare for specific
market developments ; ‘

(timing of options and outline where we want fo be market shaper vs. follower

Wrap up and alignment on potential next steps ({5mins)

in terms of long-term market consolidations that TMUS could participate in, | currently see:
-  JMUS + Sprint
- TMUS + Comcast
- TMUS + TWO

Dish comes as an “add-on optionality” to add spectrum and TV customers, but not an structural end-game
consolidation move as such.

Von: Stern, Steffen

Gesendet: Montag, 7. Dezember 2015 08:56
An: Ewens, Peter

Betreff: AW: Workshop

Hi Peter, Thank you for your participation in last week’s workshop. Please find attached the final doc.
| will approach you later today regarding how to best tackle Workshop 2 which will come up on Dec. qe,

Challenge will be to provide Thorsten with a clear “so what” even though there is a significant amount of
influencing factors in the market which are hard to predict...

Best Steffen

Von: Ewens, Peter

Gesendet: Samstag, 5. Dezember 2015 00:15
An: Stern, Steffen

Betreff: Workshop

Steffen — thanks for all your preparation for the workshop. Can you send an electronic copy of the final doc?

thanks

Confidential Treatment Requested TMUS-DOJ-00999268
Case: 1:19-cv-05435-VM P Ex 800 Page 3

 

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 96 of 112

 
Case: 1:19-cv-05435-VM

 
 

 

 

 

 

 

 

 

 

 

ce ee | fe] 0 oe ted] ea re = Oe ; ae a ; .. 7 Strictly confidential -

Case: 1:19-cv-05435-VM Ce P_Ex 386

 
 

OAR ete
= surpass. TEF soon

EU peers lost
€ 54bn
in LTM

VOD/LBTY lost
€19bn
despite
transformative deal

 

47 (18

6. Bein ie BTe

vadafone - LIGERTY GLOBAL

Bad OTexus BSP TMuUs £77) Synergies spine [__| Synergies. — Stee i)

Datel nee

Trem ery cles
1}2017-2018 Ghangesin LC:

=: ERLEBEN, WAS VERBINDET.

—-
= TELECOM

DT gap to #2
to increase to
€ 22bn
afier TMUS deal

17 ‘18

_* “
maltice

 
 

+ ‘Mobile: é . py Ae oe pe
: ees @ E-Mobile:

nor ; ) +161% lin €)

Euro
Stoxx
Telco

« +29%

Euro Stoxx Telco

-4%

Sep 14 Jan4§ May 15 Sep 15 - Jan 16 1

Source: CapitallQ per 10.08.2018 a
See ee eC eee a) i

to | aaa Ae La

cay

 

Case: 1:19-cv-05435-VM P_Ex 386 Page
 

1

Market cap performance (Aug '17 - Aug ‘18 in local currency)

 

- UScable ------ UStelcos -— —_———-----—--—~. EUtelcos — - ~Towers:

. 9505 Key.trends
Incumbents yp Challengers 23% oer | impacting DT:

vodotons

costar dish Charter : ye Filehiniea - &, witsireanet  Sottice

0%

 

 

EU Telco

sector
CNWITF celine”

DT
issues

 

 

 

Source’ CapitallQ, market caps dated#0,0B.2

SOE Le)

 
 

Cas) Global Telco sector

TEES TTT

 

Investors’ hopes until 2015: What investors got:
EU single market and regulatory reform hopes

Market consolidation fantasies
« Appropriate and certain returns on investment

EU Peak

(3

Market growth (increasing smartphone/4G penetration)
Value accretive M&A (TMUS/Metro, AT&T/Leap) | se
Cable broadbanc and video growth oN "bed ~ EU Telcos lost

Market cap: inclexedl to 100 per 01.01.2010 iwy ft es: € 115bn

invalue
since peak

 

Jan17 tant

Source’ CapitallQ, Morgan Stanley;
US Telcos include T-Mobile, Sprint AT&T, Veriz ; :
| SS Ue) :) 5 rs me oN ; eer

 

is ; :
Case: 1:19-¢v-05435-VM P_Ex 386 age 9
 

 

EU Telco pressure points...

wes fueling sector de-rating

 

« Blocked in-market deals . « Enforced 4* player mark entry (NL, IT, BE,
" Infra freeriding (UI, Sky, VFUK) . DE?)
« Wholesale obligations (AT,CZ) ® FMC play killect (LEK}
= Net neutrality limitations (US vs EU}

= Se
Investment Overhan: - Lack of Seale
= FITH . a
» 5G

-> Public pressure on

Adverse Regulation EU Telcos, EV / NTM EBITDA (x)

1x
de-rating

 

 

Fragmented markets; Inferior
scale economics vs. US

No cross-border
uneconomic buildeuts consolidation/politics

 

 

 

 

 

 

 

Source: Capital 10 as of 06-Aug-2078, Broker, ; Pe a:
el SL a ea Camel sol elie) et ea eB Tee VCR ter

ERLEBEN, WAS VERBINDE

 

Case: 1:19-cv-05435-VM
 

EU Telco sector

Exe ne et tr cd TEAR

Regulatory intervention in market consolidation Increased pressure on incumbents - DT value impacted

« Failed mobile consolidation = Regulatory measures impacting DT value:

4am : = . withdrawn x Mobile and Fixed Termination Rates

Al
“a

 

 

Roaming retail and wholesale price regulation

 

prohibited Regulatory induced fixed fine losses

 

Regulatory induced mobile market share losses

withdrawn | 7 CO]

 

 

 

 

-« Approved; but subject to significant remedies

FCFimpact | Market cap impact

( ’ wes ZB ; approved, subject to _
_ WIND establishment of 4" MNO , . € 1 bn D> € 14bn

 

 

 

 

ERLEBEN, WAS YVERBINDET.” Meee

 

Case: 1:19-cv-05435-VM P_Ex 386

age
 

More favorable
macroeconomic environment '

Customers show higher spend
for Telco services *

Larger market with more
attractive growth prospects 2

~, More friendly regulatory ¥ Infrastructure focus
an environment fostering in investments - A High reliability x High uncerta

oe oe ¥ No nationwide fixed / no x
/” Market with limited competition Y NoAveak MVNOs | % Strong MVNOs

727 and different structure

acer Qi 2018 Das lateicial

um Pees a pS

 

"Case: 1:19-cv-05435-VM | ~ ~~ P_EX_386 "Page 25.
 

 

Outperforming on Net Adds with record low Churn . Sustained revenue growth

Branded Postpaid Net Adds (x1006) . . . Branded Postpaid Revenue (in $ on)

B. feu

 

 

# =6Branded Postpaid Churn

1.10%

 

Case: 1:19-cv-05435-VM P_Ex 386 _ age
 

TMUS significantly improved its relative position to Sprint

Market cap. TMUS vs. Sprint (in $ bn}

Jukl4 Nov-l7 Apr-l8
Discussions Preleak
terminated ,

Sprint rumors

Relative position
improved by $37bn

Ree ely oO ; ;
figuresexclude:

Creative deal structure enables DT to control New TMUS

SoftBank Free Float
31%

Shareholder
67S * ownership

T + ‘Mobile

 

 
 

 

DEAL | | - NO DEAL SCENARIO
Market cap ($ bn) FCF Growth? fin $ pn}
Up to +37% Upto $73/share

$66/share!

_ - $66/share!

oa FR steer

buybacks

tai et

TMUS (preteak) Sprint (preteak) Synergy NPV otal New TMUS

UP TO “$24 PER TMUS SHARE ACCRETION : “$1-12 PER TMUS SHARE ACCRETION?

 

 

 

 

BUT INVESTORS CURRENTLY WAIT FOR A DECISION > SHARE PRICE MOVING SIDEWAYS

cabernet,

—
‘by TMUS management
sae aa
aR eRel ators
Sauces oe ea [
Restos i eae

 
 

 

Reduced the gap with AT&T and Verizon

Aug-17 vs. Aug-18 Market cap (in $ bn)

231 234

 

Position vs Cable improved given value decline

CABLE PLAYERS COME INTO REACH ~
BUT QUESTION IF AND WHEN NEEDED?

192 Auge?

 

 

Satst verizon’

canned

Source? CapitailQ per 30.08.201 7.and chee
1) Charter values by Goldman Sachszéalculated based on

Case: 1:19-cv-05435-VM " - ~~ PLEX 386

oe cr Charter |
COMCAST Sprint a :

 
 

WE ARE LIVING IN A NICE HOUSE, BUT IN A BAD NEIGHBOURHOOD...
OT share price outperformed its EU peers over last years and remains largest EU Telco
Glohal Telco shares hit by increasingly difficult market environment characterised by low growth, high leverage and increasing regulatory concerns
EU Telco de-rated since 2016 peak driven by “toxic” sector trends, in particular higher regulatery uncertainty '
DT is facing specific; issues, notably high investments, indirect cost challenge, "Schwarzer Peter” risk in fibre, and T-Systems FOF drag
Weak sector trends and DT issues result in DT ex-USA (“Rump”) devaluation

TODAY WE GET LITTLE GREDIT FOR BEING THE BEST POSITIONED OPERATOR IN EUROPE OUTINVESTING PEERS
= DT portfolio superior to peers (well balanced with unique US assets anc no EM exposure, outinvesting peers, with all assets growing)
« We have been doing the right things (FMC deals, outinvesting peers with sustainable growth in reach at DE and EU)
" However, DT valuation still in line with peers as investors not paying for DT's superior portfolio and outlook, yet
= Given weak Telco environment, strong execution with tangible results now required te convince markets to Improve CT share price beyond current level

DT NOT A “ONE TRICK” COMPANY - TMUS AS A HEDGE AGAINST EU REGULATION AND PRESSURE TO BUILD OUT FIBRE EVEN IF UNECONOMICAL
® US market remains more attractive than European portfolio markets offering strong organic growth opportunities
« Plan A (deal with $43bn synergies) and Plan B (standalone with share buyback) offer material US upside, but the market waits for regulatory outcome before putting money to work

FMCG IS POWERFUL - BUT RELEVANCE AND ABILITY TO PLAY DIFFERS ACROSS MARKETS
= FMC is powerful, but it manifests itself very differently across the world .
= The regulatory position is a key factor for FMC to play out and we allocate capital accordingly

QUO VADIS PORTFOLIO: CONSISTENT CAPITAL ALLOCATION - “PREDICTING THE UNPREDICTABLE”

= We have delivered on our promises last year (M&A in US, AT, NLand FMC deais in CEE; further development of Towers, NL and DFCP}
= BT remains challengecl and may need to consider NetCo strategy

= MNO NetCo spin-offs / Activists break-up play - The EU Telco fate? No quick “one size fits all” answer for all markets and assets

WHAT KEEPS US BUSY IN 2018/19
= We stick to our M&A playbook ~ EU leading Telco (M&A reflecting sector risk requires patience)
«= Remain focused on closing US and NL deals _
" Stay ahead of the curve on sector trends like NetCo spin-offs and be prepared for Activism

 

 

 

Case: 1:19-cv-05435-VM P Ex 386 age 44
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 111 of 112

- 10

11

12

13

14
15

16
17
18
19

20
21
22

23
24

25.

 

Page 1

UNITED STATES DISTRICT COURT | .
SOUTHERN DISTRICT OF NEW YORK |

Case No.: 1:19-cv-05434 (VM)

STATE OF NEW YORK, S'TATE OF
CALIFORNIA, STATE OF COLORADO,
STATE OF CONNECTICUT, STATE OF
COLUMBIA, STATE OF MARYLAND,
STATE OF MICHIGAN, STATE OF
MISSISSIPPI, COMMONWEALTH OF
VIRGINIA, and STATE OF WISCONSIN
Plaintiffs,

 

-against-

DEUTSCHE TELEKOM AG, T-MOBILE US
INC., SPRINT CORPORATION and .

SOFTBANK GROUP CORP.,
. Defendants.

ee eee em Ta et ee eee ee ee

Friday, October 18, 2019
9:40:a.m.

VIDEO DEPOSITION OF HANNES WITTIG,
taken by Plaintiff State of New York, held at
Gibson, Dunn & Crutcher LLP, Telephone House
2-4, Temple Avenue, London EC4Y, United Kingdom
reported by Chanelle Malliff, Realtime Court

.Reporter of the United Kingdom and Europe.

 

 

 

Veritext Legal Solutions
212-267-6868 www.vetitext.com . 516-608-2400 _

 
Case 1:19-cv-05434-VM-RWL Document 351 Filed 12/23/19 Page 112 of 112

 

‘ - Page 134 Page 136 ;

 

i HANNES WITTIG

2 of that,

3 BY MS. WESSELS-YEN:

4  Q. Is that what you did when you were an analyst?

5 _ MR. SOVEN: Objection.

6 A; Thisis --I think my bank wanted me to do that

7 sometimes, so they can create business, but I didn't do it.
8 1 described -- as an analyst I was truthful and my :

5 motivation was not to -- he is a specialist. It's

10 different. Specialists are on the sales side of the

11 business.

12 BY MS. WESSELS-YEN:

143) Q. Let's go back and look at tab G for one -- ob, I'm

- 44 sorry, I'm referencing tab G. Let's look at Exhibit 10 for
15 asecond please. You can tell it's getting to the middle of
16 the afternoon.

17 A. Going back fo my friends af McKinsey.

18 QQ. Well, [had a follow-up question about that

19 document actually. I think you testified earlier you

28 thought that McKinsey had put the document together,

21 =A. That's my understanding, yeah.

°22 Q. What's that understanding based on?

°23° 0A. Well it was characterized at the time as a

| 24 McKinsey workshop, I remember this. McKinsey participated
25 in this workshop. They wouldn't participate in a workshop

 

1 HANNES WITTIG

2 BY MS. WESSELS-YEN:

3. Q, Isit possible that some of DT's colleagues could

4 have added information to the document as well?

5 MR. SOVEN: Objection to form.

6 A. Generically possible, I think there are pages

7 where DTAG is mentioned as a source, and there are many

& pages where DTAG is not mentioned as one of the sources, Sa

9 I guess we should go by that. Because if it's this explicit
16 mentioning of DTAG, and there is also other pages that do
11 not mention it. And from what J can see it's -- but anyway,
12 I don't know simply.

i 13 BY MS, WESSELS-YEN:
‘14. Q. DT has incorporated some of the material from this

15 workshop PowerPoint into its own presentations fo its board;
16 correct? ,

17 MR. SOVEN: Objection to form.

18  A.. I think some former seem to have been referenced

19 in future research or presentations, that's correct, from

20 what 1can see, but I was not involved in that, neither in

21 this presentation nor in other presentations I used any of

22 this material. I personally never used any of this

23 material.”

24 BY MS. WESSELS-YEN:

,25 Q. But if you put the page 17 of the workshop

 

 

Page 135

HANNES WITTIG
that they are not hosting, So my understanding was that
it's a McKinsey-led presentation, And there are many
participants of McKinsey on that list of people, se I think
what I can see in front of me confirms my impression.
[need to check again. For instance in that e-mail I say
"McKinsey summary" at the end. That's Exhibit 11 anyway.
But it's just what I remernber. :

wo 0c “SO WR te WN mm

Q. Were you in any way involved with creating that

_
o

document?
A. No.
Q. Were you involved with reviewing that document?
A. No. |
Q. Is it possible that some of your DT colleagues

ee ee
me WM Re

could have created thatdocument?
MR. SOVEN: Objection to form.
A. Idon't know.
BY MS, WESSELS-YEN:
Q. Is it possible that some of them could have

Noe ee eee
Oo OO we SH tA

reviewed the document and made changes to it?
MR. SOVEN: Objection to form.
A. A McKinsey presentation usually asks for input
from the company and then presents it as a view of McKinsey.
That's what consultants do. I was'a McKinsey consultant
myself, That's what they do.

eR WB
ee Wh ee

 

we
tA

 

Page 137

I HANNES WITTIG

2 PowerPoint next to page 25 of the board presentation they're
3 substantially similar, aren't they?

4 MR. SOVEN: Objection to form.

5 A. Isee what you are seeing and, as [ said just now,

6 it's possible that some of these pages were — or it seems

7 some of these pages were apparently, let's say, used as

8 frameworks in future -- to structure future discussion. But

9 that's all we can say. And I can't -- I didn't doit, so

\
: 10 Ldon't know. But they look similar.
“it

: 11 BY MS, WESSELS-YEN:

12) Q. Let's mark a new document.
3 (Exhibit 14 marked for identification.)
i4 This is Wittig Exhibit 14, an e-mail chain with

{45 the beginning Bates number DT-DOJ-00031121 through 00031126.

16 If you would please take a moment to review the
17 e-mails, as well as the, at least the final page of the

18 JPMorgan discussion, please, Mr. Wittig?

ig A. Okay, There's obviously a fot in there so...

'20  Q. Yes. Let's look first at the JPMorgan discussion
21 and this is an e-mail from January 4, 2017 with a JPMorgan

22 newsletfer. If you could look at the final bullet point in

23 that e-mail, the one that says:

24 "Tf Sprint and T-Mobile merge, a much better MYNO
25 rate could be the price of cable support for the deal.”

 

 

35 (Pages 134 - 137)

Veritext Legal Solutions

212-267-6868

www veritext.com

516-608-2400

 
